 

EXECUTION VERSION

 

Exhibit 10.12

 

U.S.$1,149,478,742



FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

 

dated as of June 20, 2012

 

for

 

EAGLE BULK SHIPPING INC.

 

arranged by


THE ROYAL BANK OF SCOTLAND plc

 

with

 

THE ROYAL BANK OF SCOTLAND plc


acting as Agent and Security Trustee

 

 

 

 

CONTENTS

 

CLAUSE   PAGE         SECTION 1           INTERPRETATION         1 Definitions
and Interpretation 3         SECTION 2           THE FACILITies         2 The
Facilities 29     3 Purpose 30       4 Conditions of EFFECTIVENESS AND
Utilization 30         SECTION 3           UTILIZATION         5 Utilization 32
        SECTION 4           Reduction, REPAYMENT, PREPAYMENT AND CANCELLATION  
      6 Reduction and Repayment 35       7 Prepayment and cancellation 37      
  seCTION 5           COSTS OF UTILIZATION         8 Interest 42       9
Interest Periods 44       10 Changes to the calculation of interest 45       11
Fees 46         SECTION 6           ADDITIONAL PAYMENT OBLIGATIONS         12
Tax gross up and indemnities 48

 

i

 

 

13 Increased costs 51       14 Other indemnities 52       15 Mitigation by the
Lenders 53       16 Costs and expenses 54         SECTION 7           GUARANTEE
        17 Guarantee and indemnity 55         SECTION 8          
REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT         18 Representations
60       19 Information undertakings 68       20 Financial covenants 72       21
VALUATION OF SHIPS 74       22 General undertakings 75       23 INSURANCE 87    
  24 SHIP COVENANTS 91       25 APPLICATION OF EARNINGS; swap payments 96      
26 Events of Default 96         SECTION 9           CHANGES TO PARTIES        
27 Changes to the Lenders 101       28 Changes to the Obligors 106       29
CHANGES TO SWAP BANKS 107         SECTION 10           THE FINANCE PARTIES      
  30 Role of the SERVICING BANKS, the Arranger AND THE bOOKRUNNER 108       31
Conduct of business by the Finance Parties 115       32 Sharing among the
Finance Parties 116

 

ii

 

 



 

  SECTION 11           ADMINISTRATION         33 Payment mechanics 118       34
Set-off 120       35 Notices 120       36 Calculations and certificates 122    
  37 Partial invalidity 122       38 Remedies and waivers 122       39
Amendments and waivers 122       40 Counterparts 124       41 eNTIRE AGREEMENT
124         SECTION 12           GOVERNING LAW AND ENFORCEMENT         42
Governing law 125       43 Enforcement 125         SECTION 13          
MISCELLANEOUS         44 WAIVERS, RELEASES AND CONFIRMATIONS 127

 

SCHEDULES       SCHEDULE 1 THE ORIGINAL PARTIES 129       SCHEDULE 2 CONDITIONS
PRECEDENT 131       SCHEDULE 3 REQUESTS 137       SCHEDULE 4 MANDATORY COST
FORMULA 139       SCHEDULE 5 FORM OF TRANSFER CERTIFICATE 141       SCHEDULE 6
FORM OF ACCESSION LETTER 143       SCHEDULE 7 FORM OF RESIGNATION LETTER 145    
  SCHEDULE 8 FORM OF COMPLIANCE CERTIFICATE 146       SCHEDULE 9 FORM OF
CONFIDENTIALITY UNDERTAKING 152

 

iii

 

 

SCHEDULE 10 TIMETABLES 158       SCHEDULE 11 FORM OF DESIGNATION NOTICE 159    
  SCHEDULE 12 DETAILS OF EXISTING SHIPS AND APPROVED CHARTERS 160       SCHEDULE
13 FORM OF SWAP BANK ACCESSION LETTER 164       SCHEDULE 14 ERISA 165      
SCHEDULE 15 INACTIVE SUBSIDIARIES 166       SCHEDULE 16 CUMULATIVE CONVERTIBLE
PREFERRED STOCK 167       SCHEDULE 17 BANK ACCOUNTS 175       SCHEDULE 18
MATERIAL CONTRACTS 179       SIGNATORIES         EXHIBITS       EXHIBIT A - FORM
OF NOTE  

 

iv

 

 



THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) is dated as
of June 20, 2012 and made between:

 

(1) EAGLE BULK SHIPPING INC., a corporation incorporated in the Republic of the
Marshall Islands, as borrower (the “Borrower”);

 

(2) THE SUBSIDIARIES of the Borrower listed in Part II of Schedule 1 as original
guarantors (the “Original Guarantors”);

 

(3) THE ROYAL BANK OF SCOTLAND plc as mandated lead arranger (the “Arranger”)
and as bookrunner (the “Bookrunner”);

 

(4) THE FINANCIAL INSTITUTIONS listed in Part III of Schedule 1 (The Original
Parties) as original lenders (the “Original Lenders”);

 

(5) THE ROYAL BANK OF SCOTLAND plc as original swap bank (the “Original Swap
Bank”);

 

(6) THE ROYAL BANK OF SCOTLAND plc as agent of the other Finance Parties (the
“Agent”); and

 

(7) THE ROYAL BANK OF SCOTLAND plc as trustee for the other Finance Parties (the
“Security Trustee”).

 

PRELIMINARY STATEMENTS:

 

(A)The Borrower, the Existing Guarantors and the Original Lenders are parties to
a Third Amended and Restated Credit Agreement dated as of October 19, 2007 as
amended by an Amendatory Agreement dated as of July 3, 2008, a Second Amendatory
Agreement dated as of December 17, 2008, a Third Amendatory Agreement dated as
of August 4, 2009, a Fourth Amendatory Agreement dated as of August 4, 2010, a
Sixth Amendatory and Commercial Framework Implementation Agreement dated as of
September 26, 2011 (the “Sixth Amendatory Agreement”) and a Supplement to Sixth
Amendatory and Commercial Framework Implementation Agreement dated as of
December 31, 2011 (the “Original Credit Agreement”) providing for a secured
reducing revolving credit facility in the principal amount of $1,200,000,000
(the “Original Facility”) for the purposes described therein.

 

(B) On August 4, 2010, a Fifth Amendatory Agreement in relation to the Original
Credit Agreement was entered into, but the amendments to the terms of the
Original Credit Agreement contemplated therein did not come into effect.

 

(C) The Sixth Amendatory Agreement provided for certain amendments to the
Original Credit Agreement (as in effect as at the date of the Sixth Amendatory
Agreement) to apply during the Framework Period as defined therein (the
“Framework Period”). The expiry date of the Framework Period was extended to
June 20, 2012.

 

(D) As of the date hereof $1,129,478,742 of the Original Facility has been
borrowed by the Borrower and remains outstanding, and $21,875,735 remains
available thereunder.

 



1

 

 



(E) WHEREAS, the Borrower has requested that the Original Lenders agree to amend
and restate the Original Credit Agreement in its entirety in accordance with the
terms and conditions set forth herein to, among other things, decrease the
amount of the Original Facility to a principal amount of $1,149,478,742, extend
the maturity of the loans thereunder, convert the aggregate amount of loans
outstanding under the Original Facility to term loans, and provide for a
revolving facility in the aggregate amount of $20,000,000 for the purposes set
forth in Clause 3 (Purpose).





 

(F) At the request of the Borrower and the Original Lenders, the Agent and the
Security Trustee have agreed to serve in their respective capacities under the
terms of this Agreement.

 

(G) The Original Swap Bank has entered into certain hedging transactions with
the Borrower and may enter into further hedging transactions with the Borrower
from time to time to hedge the Borrower’s exposure to fluctuations in interest
rates, foreign exchange rates, ocean freight rates and bunker fuel prices.

 

(H)The Parties intend that (i) the provisions of the Original Credit Agreement
and the documents executed as security for the Original Facility (the “Original
Security Documents”), to the extent amended, restated, restructured, renewed,
extended and modified hereby, be superseded and replaced by the provisions of
this Agreement and the Finance Documents and the provisions thereof, (ii) this
Agreement and the Finance Documents to be issued pursuant to this Agreement will
not extinguish the obligations of the Borrower or the Existing Guarantors
arising under the Original Credit Agreement, nor does this transaction
constitute a novation of the Original Credit Agreement and Original Security
Documents, (iii) all liens evidenced by the Original Credit Agreement and the
Original Security Documents to the extent amended, restated, restructured,
renewed, extended and modified hereunder, are hereby ratified, confirmed and
continued, and (iv) this Agreement and the Finance Documents are intended to
amend, restate, restructure, renew, extend and modify the Original Credit
Agreement and the Original Security Documents.

 

(G)The Original Lenders have agreed with the Original Swap Bank that the
Original Swap Bank will share in the security under the Finance Documents on a
subordinated basis.

 

The Original Guarantors have agreed, in order to induce the Original Lenders to
agree to amend and restate the Original Credit Agreement and certain of the
Original Security Documents, to guarantee all of the obligations of the Borrower
under this Agreement and the other Finance Documents, and the Master Agreements
and to grant certain additional security in respect of such obligations as
provided herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, it is agreed as follows:





 

2

 

 

SECTION 1

 

INTERPRETATION

 

1Definitions and Interpretation

 

1.1Definitions



 

In this Agreement:

 

“Accession Letter” means a document in the form set out in Schedule 6 (Form of
Accession Letter) or in any other form agreed between the Borrower and the
Agent.

 

“Account Charge” means a deed containing, among other things, a first priority
account charge made or to be made by a Guarantor in favor of the Security
Trustee in respect of such Guarantor’s Operating Account.

 

“Accounting Information” means the quarterly financial statements and/or the
annual audited financial statements to be provided by the Borrower to the Lender
in accordance with Clause 19.1 (Financial Statements).

 

“Accounting Period” means each consecutive period of approximately three months
(ending on the last day in March, June, September and December of each year) for
which quarterly Accounting Information is required to be delivered in accordance
with Clause 19.1 (Financial Statements).

 

“Additional Cost Rate” has the meaning given to it in Schedule 4 (Mandatory Cost
formula).

 

“Additional Guarantor” means a Wholly-Owned Subsidiary of the Borrower which
becomes an Additional Guarantor in accordance with Clause 28 (Changes to the
Obligors).

 

“Additional Ship” means a dry bulk carrier (other than an Existing Ship)
purchased or to be purchased by a Guarantor after the Effective Date in
accordance with Clause 22.12 (Acquisitions).

 

“Affiliate” means, as to any person, any other person that, directly or
indirectly, controls, is controlled by or is under common control with such
person or is a director or officer of such person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a person means the possession, direct or
indirect, of the power to vote 50% or more of the voting stock, membership or
partnership interests, or other similar interests of such person or to direct or
cause direction of the management and policies of such person, whether through
the ownership of voting stock, membership or partnership interests, or other
similar interests, by contract or otherwise.

 

“Agent” has the meaning specified in the recital hereof, and shall include any
successor thereto.

 

“Agreement” has the meaning specified in the recital hereto.

 

“Alternative Approved Flag” means, in relation to a Ship, such flag (other than
the flag of the Republic of the Marshall Islands) as may be approved in writing
by the Majority Lenders.

 

“Approved Broker” means, as the context may require, any of H. Clarkson & Co.
Ltd., Galbraiths Limited, Braemar Seascope or such other independent London
based sale and purchase ship broker as may from time to time be appointed by the
Agent.

 

3

 

 

“Approved Charter” means, collectively, (i) the time charters described in Part
II of Schedule 12 (Details of Existing Ships and Approved Charters), and (ii)
any other time or consecutive voyage charter in respect of a Ship for a term
which exceeds, or which by virtue of any optional extensions may exceed, 24
months and has been approved by the Agent.

 

“Approved Manager” means, as the context may require, Eagle Shipping
International (USA) LLC, a Marshall Islands limited liability company with
offices currently at 477 Madison Avenue, New York, New York, or any other person
approved by the Agent from time to time as the commercial manager of a Ship,
which approval shall not unreasonably be withheld, and (i) V Ships Management
Ltd., an Isle of Man company with offices at Eaglehurst, Belmont Hill, Douglas,
Isle of Man, (ii) Wilhelmsen Ship Management (formerly Barber International
Ltd.), a Hong Kong company with offices at West Tower, Shun Tak Centre, 168-200
Connaught Road Central, Hong Kong, (iii) Anglo-Eastern International (Macau
Commercial Offshore) Limited, Avenida Sir Anders Ljungstetd No. 160, Edf. Jardim
Brilhantismo, No. 12 Andar “L”, Macau, (iv) any Subsidiary of the Borrower, (v)
any Affiliate of any of the foregoing or (vi) any other person approved by the
Agent from time to time as the technical manager of a Ship, which approval shall
not unreasonably be withheld.

 

“Approved Manager’s Undertaking” means each of the undertakings made or to be
made by an Approved Manager in favor of the Security Trustee in respect of a
Ship.

 

“Arranger” has the meaning specified in the recital hereof.

 

“Assignment of Earnings” means a first priority assignment of Earnings made or
to be made by a Guarantor in favor of the Security Trustee in respect of a Ship.

 

“Assignment of Insurances” means a first priority assignment of Insurances made
or to be made by a Guarantor in favor of the Security Trustee in respect of a
Ship.

 

“Assignment of Shipbuilding Contract and Refund Guarantee” means a first
priority assignment made by a Guarantor in favor of the Security Trustee in
respect of a Shipbuilding Contract and related refund guarantee.

 

“Authorization” means an authorization, consent, approval, resolution, permit,
license, exemption, filing or registration.

 

“Availability Period” means the period from and including the Effective Date to
and including the Termination Date.

 

“Available Commitment”, in relation to the Revolving Facility, means a Lender’s
Revolving Facility Commitment minus:

 

(a)the amount of its participation in any outstanding Revolving Loans; and

 

(b)in relation to any proposed Utilization, the amount of its participation in
any Revolving Loans that are due to be made on or before the proposed
Utilization Date,

 

4

 

 

other than, in relation to any proposed Utilization, that Lender’s participation
in any Revolving Loans that are due to be repaid or prepaid on or before the
proposed Utilization Date.

 

“Available Facility” means the aggregate for the time being of each Lender’s
Available Commitment.

 

“Bookrunner” has the meaning specified in the recital hereof.

 

“Borrower” has the meaning specified in the recital hereof.

 

“Break Costs” means the amount (if any) by which:

 

(a)the interest which a Lender should have received for the period from the date
of receipt of all or any part of its participation in a Loan or Unpaid Sum to
the last day of the current Interest Period in respect of that Loan or Unpaid
Sum, had the principal amount of that Loan or Unpaid Sum received been paid on
the last day of that Interest Period



 

exceeds

 

(b)the amount which that Lender would be able to obtain by placing an amount
equal to the principal amount or Unpaid Sum received by it on deposit with a
leading bank in the Relevant Interbank Market for a period starting on the
Business Day following receipt or recovery and ending on the last day of the
current Interest Period.

 

“Business Day” means a day of the year on which dealings are carried on in the
London interbank market and banks are open for business in London and not
required or authorized to close in New York City.

 

“Capitalized Margin” means a percentage per annum determined in accordance with
Clause 8.1(b) (Calculation of interest).

 

“Capitalized Interest” has the meaning specified in Clause 8.2 (Payment of
interest).

 

“Cash Flow Forecast” means, as at any date, a consolidated Group cash flow
forecast of cash receipts and disbursements for the immediately succeeding 13
week period that is certified by the chief financial officer of the Borrower as
being true and correct in all material respects and based upon good faith
estimates and assumptions believed to be reasonable at the time made, in
substantially the form delivered by the Borrower during the Framework Period and
otherwise acceptable in form and detail to the Agent, to be reviewed by the
Agent’s advisors in the Agent’s discretion.

 

“Cash Interest Expenses” means, in respect of an Accounting Period, Interest
Charges less (i) Capitalized Interest and (ii) the amortization of deferred
financing costs (including amendment fees payable to the Lenders on the
Effective Date and as provided in Clause 11.4 (Amendment Fee), work fees payable
to the Agent under any Fee Letter, and extension fees payable to the Lenders
under Clause 6.4 (Extension of Termination Date)), in each case, during such
Accounting Period.

 

5

 

 

“Cash Pay Margin” means a percentage per annum determined in accordance with
Clause 8.1(b) (Calculation of interest).

 

“Cash Pooling Deed” means a deed containing, among other things, instructions
regarding an Operating Account made or to be made by the Borrower and the
relevant Guarantor in favor of the Agent.

 

“Change of Control” means the occurrence of any of the following: (a) a person
or group (as such term is defined in Section 13(d)(3) of the Securities Exchange
Act of 1934, as amended) shall at any time become the owner, directly or
indirectly, beneficially or of record, of shares representing more than 30% of
the outstanding voting or economic equity interests of the Borrower, or (b) the
board of directors of the Borrower ceases to consist of a majority of the
existing directors who constitute the board of directors as of the date of this
Agreement or directors nominated by such existing directors, or (c) Sophocles
Zoullas shall cease to be the chief executive officer of the Borrower.

 

“Classification Society” means in respect of any Ship, Bureau Veritas, Det
Norske Veritas, Nippon Kaiji Kyokai, American Bureau of Shipping, Lloyd’s
Register of Shipping or, in any case, such other classification society as is
selected by the Borrower with the prior consent of the Agent.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code as in effect at the date of this
Agreement and any subsequent provisions of the Code, amendatory thereof,
supplemental thereto or substituted therefor.

 

“Collateral Coverage Ratio” means, as at any date, a percentage determined in
accordance with the following formula:

 

(a)the aggregate of the Term Loans and of the Swap Exposure of each Swap
Counterparty as at such date,



 

divided by

 

(b)the Security Value as at such date.

 

“Collection Account” means an account in the name of the Borrower with the Agent
in London, England designated “EAGBUSH-USD1”, or any other account (with that or
another office of the Agent or with a bank or financial institution other than
the Agent) which is designated by the Agent as the Collection Account for the
purposes of this Agreement.

 

“Commitment” means a Term Facility Commitment or a Revolving Facility
Commitment.

 

“Compliance Certificate” means a certificate of the chief financial officer and
chief executive officer of the Borrower in the form set out in Schedule 8 (Form
of Compliance Certificate) or in any other form agreed between the Borrower and
the Agent.

 

“Confidentiality Undertaking” means a confidentiality undertaking in the form
set out in Schedule 9 (Form of Confidentiality Undertaking) or in any other form
agreed between the Borrower and the Agent.

 

6

 

 

“Confirmation” and “Early Termination Date”, in relation to any continuing
Designated Transaction, have the meanings given in the relevant Master
Agreement.

 

“Confirmation Agreement” means the Confirmation Agreement dated on or about the
date hereof between the Borrower, certain Guarantors, the Agent and the Security
Trustee in respect of certain of the Original Security Documents.

 

“Cumulative Free Cash” means, for any Accounting Period, the net of (i) 20% of
Excess Cash as at the Excess Cash Testing Date falling on the last day of such
Accounting Period, less (ii) any amount of such Excess Cash applied or to be
applied towards the purchase of an Additional Ship in accordance with Clause
22.12 (Acquisitions), less (iii) Cash Interest Expenses for such Accounting
Period, and less (iv) a reasonable reserve for drydocking and maintenance for
all Ships during the twelve months following such Accounting Period.

 

“Cumulative Convertible Preferred Stock” means a series of cumulative
convertible preferred stock of the Borrower with such voting powers, preferences
and relative, participating, optional and other special rights and
qualifications, limitations or restrictions as are set forth in Schedule 16
hereto, which series has been duly issued pursuant to a resolution of the Board
of Directors of the Borrower setting forth the designation and amount thereof.

 

“DBS Vickers Account” means the consolidated account listed in Part III of
Schedule 17 (Bank Accounts), the aggregate balance of which, as at the date of
this Agreement, is approximately US$129,638.82, or such replacement account as
Eagle Chartering shall open and maintain in accordance with Clause 22.14(d)
(Accounts).

 

“Debt” means in relation to any member of the Group (the “debtor”):

 

(a)Financial Indebtedness of the debtor;

 

(b)liability for any credit to the debtor from a supplier of goods or services
or under any instalment purchase or payment plan or other similar arrangement;

 

(c)contingent liabilities of the debtor (including without limitation any taxes
or other payments under dispute) which have been or, under GAAP, should be
recorded in the notes to the Accounting Information, but excluding any
contingent liabilities in respect of Deferred Revenue and Fair Value Below
Contract Value from charters of Ships;

 

(d)deferred tax of the debtor; and

 

(e)liability under a guarantee, indemnity or similar obligation entered into by
the debtor in respect of a liability of another person who is not a member of
the Group which would fall within (a) to (d) if the references to the debtor
referred to the other person.

 

“Default” means an Event of Default or any event or circumstance specified in
Clause 26 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

 

7

 

 

“Defaulting Lender” means any Lender:

 

(a)which has failed to make its participation in a Loan available (or has
notified the Agent or the Borrower (which has notified the Agent) that it will
not make its participation in a Loan available) by the Utilization Date of that
Loan in accordance with Clause 5.4 (Lenders’ participation);

 

(b)which has otherwise rescinded or repudiated a Finance Document; or

 

(c)with respect to which an Insolvency Event has occurred and is continuing,



 

unless, in the case of paragraph (a) above:

 

(i)its failure to pay is caused by:

 

(A)administrative or technical error; or

 

(B)a Disruption Event; and

 

payment is made within 3 Business Days of its due date; or

 

(ii)the Lender is disputing in good faith whether it is contractually obliged to
make the payment in question.

 

“Deferred Revenue” means, in relation to any charter of a Ship where the
charterer agrees to pay in advance a portion of charter hire payable for the
duration of such charter based on the difference between the daily hire rate
under such charter and the daily hire rate prevailing in the market for similar
vessels at the time of such agreement, the amount so paid in advance (as such
amount may be reduced from time to time as it is recognized ratably as charter
revenue).

 

“Delphin Group” means Delphin Shipping LLC and each of its Affiliates.

 

“Designated Transaction” means a Transaction which fulfils the following
requirements:

 

(a)it is entered into by the Borrower pursuant to a Master Agreement with a Swap
Bank which, at the time the Transaction is entered into, is also a Lender;

 

(b)it is an interest rate swap transaction to hedge the Borrower’s exposure
under this Agreement to fluctuations in LIBOR arising from the funding of a Loan
(or any part thereof) for a period expiring no later than the Termination Date
and/or a forward foreign exchange transaction to hedge the Borrower’s exposure
in respect of any Shipbuilding Contract to currency exchange rate fluctuations
and/or a forward freight transaction to hedge the Borrower’s exposure in respect
of ocean freight rate fluctuations and/or a forward bunker contract to hedge the
Borrower’s exposure in respect of fluctuations in bunker fuel prices; and

 

(c)it is designated by the Borrower, by delivery by the Borrower to the Agent of
a notice of designation in the form set out in Schedule 11 (Form of Designation
Notice), as a Designated Transaction for the purposes of the Finance Documents.

 

8

 

 

“Disruption Event” means either or both of:

 

(a)a material disruption to those payment or communications systems or to those
financial markets which are, in each case, required to operate in order for
payments to be made in connection with the Facilities (or otherwise in order for
the transactions contemplated by the Finance Documents to be carried out) which
disruption is not caused by, and is beyond the control of, any of the Parties;
or

 

(b)the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing that, or any other Party:

 

(i)from performing its payment obligations under the Finance Documents; or

 

(ii)from communicating with other Parties in accordance with the terms of the
Finance Documents,



 

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.



 

“Document of Compliance” has the meaning given to it in the ISM Code.

 

“Dollars” and “$” mean the lawful currency, for the time being, of the United
States of America.

 

“Eagle Chartering” means Eagle Bulk Pte. Ltd., a Singapore company and a direct
Wholly-Owned Subsidiary of the Borrower.

 

“Earnings” means, in relation to any Ship:

 

(a)all freights, hire and any other moneys earned and to be earned, due or to
become due, or paid or payable to, or for the account of, the Obligor that owns
such Ship, of whatsoever nature, arising out of or as a result of the ownership
and operation by such Obligor or its agents of such Ship;

 

(b)all moneys and claims for moneys due and to become due to such Obligor, and
all claims for damages, arising out of the breach of any and all present and
future charter parties, bills of lading, contracts and other engagements of
affreightment or for the carriage or transportation of cargo, mail and/or
passengers, and operations of every kind whatsoever of such Ship and in and to
any and all claims and causes of action for money, loss or damages that may
accrue or belong to such Obligor arising out of or in any way connected with the
present or future use, operation or management of such Ship or arising out of or
in any way connected with any and all present and future requisitions, charter
parties, bills of lading, contracts and other engagements of affreightment or
for the carriage or transportation of cargo, mail and/or passengers, and other
operations of such Ship, including, if and whenever such Ship is employed on
terms whereby any or all of such moneys as aforesaid are pooled or shared with
any other person, that proportion of the net receipts of the relevant pooling or
sharing arrangement which is attributable to such Ship,

 

9

 

 

(c)all moneys and claims due and to become due to such Obligor, and all claims
for damages, in respect of the actual or constructive total loss of or
requisition of use of or title to such Ship, and

 

(d)any proceeds of any of the foregoing, including, without limitation, any
proceeds of the sale of shares of Korea Line Corporation received in settlement
of claims under chartering contracts pursuant to any settlement agreement
entered into or which may be entered into between the joint receivers of Korea
Line Corporation and certain of the Obligors.

 

“EBITDA” means, in respect of an Accounting Period, net income of the Borrower
and its Subsidiaries for such period, calculated before taking into account: (a)
federal, state and local income taxes, (b) Interest Charges, (c) extraordinary
and unusual items, (d) depreciation, (e) amortization (including the
amortization of amounts recorded as fair value below/above contract value of
time charters acquired on the income statement of the Borrower and its
Subsidiaries for such Accounting Period), and (f) non-cash management and Board
of Directors incentive compensation expenses, all of the foregoing determined on
a consolidated basis without duplication in accordance with GAAP.

 

“Effective Date” has the meaning specified in Clause 4.1 (Conditions Precedent
to Effectiveness and post-Effective Date obligations).

 

“Environmental Claim” means:

 

(a)any claim by any governmental, judicial or regulatory authority which arises
out of an Environmental Incident or an alleged Environmental Incident or which
relates to any Environmental Law; or

 

(b)any claim by any other person which relates to an Environmental Incident or
to an alleged Environmental Incident or which relates to any Environmental Law,



 

and a “claim” includes a claim, demand, order, decree or action for damages,
compensation, fines, penalties or any other payment of any kind whether or not
similar to the foregoing; an injunction, order or direction to take, or not to
take, certain action or to desist from or suspend certain action; and any form
of judgment, settlement, enforcement or regulatory action, including the arrest
or attachment of any asset.

 

“Environmental Incident” means any incident, accident, fact, circumstance or
condition that could reasonably be expected to have an adverse impact on the
environment, natural resources, or human or animal health or safety, including
but not limited to:

 

(a)any release of Environmentally Sensitive Material from a Ship; or

 

(b)any incident in which Environmentally Sensitive Material is released from a
vessel other than a Ship and which involves a collision between a Ship and such
other vessel or some other incident of navigation or operation, in either case,
in connection with which a Ship is actually or potentially liable to be
arrested, attached, detained or injuncted and/or a Ship and/or any Obligor
and/or any operator or manager of a Ship is at fault or allegedly at fault or
otherwise liable to any legal or administrative action; or

 

10

 

 

(c)any other incident in which Environmentally Sensitive Material is released
otherwise than from a Ship and in connection with which a Ship is actually or
potentially liable to be arrested and/or where any Obligor and/or any operator
or manager of a Ship is at fault or allegedly at fault or otherwise liable to
any legal or administrative action.

 

“Environmental Law” means federal, state, local or international law, statute,
rule, regulation, order, notice, directive, requirement, Authorization, code,
ordinance, administrative ruling, judgment, decree or treaty relating to
pollution, protection, investigation, reclamation or restoration of, or
prevention of harm to, the environment, natural resources, or human health or
safety, to the carriage, handling, management, use, transport, storage, disposal
or presence of Environmentally Sensitive Material or waste or to actual or
threatened releases of or exposure to Environmentally Sensitive Material or
waste.

 

“Environmentally Sensitive Material” means oil, oil products, byproducts,
components or derivatives, and any other substance, material, mixture or waste
(including any chemical, gas or other hazardous or noxious substance) which is
(or is capable of being or becoming) polluting, toxic, dangerous, harmful or
hazardous, or with respect to which any law or governmental, judicial or
regulatory authority requires investigation, reporting or remedial action.

 

“Equity” means the net cash proceeds (after deducting costs and expenses) from
the issuance of common or preferred stock of the Borrower, including any net
cash proceeds from the issuance by the Borrower of instruments convertible into
stock.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with the Borrower or a Subsidiary of the Borrower would be deemed
to be a “single employer” within the meaning of Section 414(b), (c), (m) or (o)
of the Code.

 

“Event of Default” means any event or circumstance specified as such in
Clause 26 (Events of Default).

 

“Excess Cash” means, as at any Excess Cash Testing Date, any amount by which the
aggregate amount of cash and cash equivalents (including cash, currency, credit
balances in deposit and other bank accounts and short term investments) held by
the Borrower and its Subsidiaries on such date less Excluded Cash exceeds
$20,000,000.00.

 

“Excess Cash Testing Date” shall have the meaning assigned to such term in
Clause 7.5(d) (Mandatory prepayment).

 

11

 

 

“Excluded Cash” means, on any Excess Cash Testing Date:

 

(a)the aggregate amount posted as cash collateral to secure the obligations of
Subsidiaries in respect of letters of credit issued to landlords in support of
the rental obligations of such Subsidiaries to be recorded as restricted cash on
the balance sheet of the Borrower and its Subsidiaries as at such date (to the
extent included in the computation of cash and cash equivalents held by the
Borrower and its Subsidiaries on such date for the purposes of the determination
of Excess Cash);

 

(b)the aggregate balance of the DBS Vickers Account on that date (to the extent
included in the computation of cash and cash equivalents held by the Borrower
and its Subsidiaries on such date for the purposes of the determination of
Excess Cash); and

 

(c)an amount equal to the aggregate Retained Excess Cash Amount for each prior
Excess Cash Testing Date, less the aggregate amount of (i) dividends or other
redemptions, distributions or payments restricted under Clause 22.8 (Dividends)
paid since the Effective Date and (ii) the aggregate Retained Excess Cash Amount
for each prior Excess Cash Testing Date that has been applied towards the
purchase of an Additional Ship in accordance with Clause 22.12 (Acquisitions).

 

“Excluded Taxes” shall have the meaning assigned to such term in Clause 12.1(a)
(Gross up for Taxes).

 

“Existing Guarantor” means an Original Guarantor listed beneath the column
heading “Existing Guarantors” as set forth in Part II of Schedule 1 (Original
Parties).

 

“Existing Lender” has the meaning specified in Clause 27.1 (Assignments and
transfers by the Lenders).

 

“Existing Security” means the Security created by the Original Security
Documents.

 

“Existing Ships” means collectively, the ships described in Part I of Schedule
12 (Details of Existing Ships and Approved Charters).

 

“Facility” means the Term Facility or the Revolving Facility.

 

“Facilities” means the Term Facility and the Revolving Facility.

 

“Facility Office” means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than 5 Business Days’ written notice) as the office or offices
through which it will perform its obligations under this Agreement.

 

“Fair Value Below Contract Value” means, in relation to any Ship acquired
subject to an existing charter where the daily hire rate prevailing in the
market for similar vessels at the time of such acquisition is greater than the
daily hire rate under such charter, the amount equal to the difference between
the charter hire payable at such daily hire rate prevailing in the market and
the daily hire rate under such charter, for the duration of such charter (as
such amount may be amortized for the duration of such charter as increases to
charter revenue).

 

12

 

 

“FATCA” means Sections 1471, 1472, 1473 or 1474 of the Code, any U.S. Treasury
regulations or authoritative guidance promulgated thereunder, and any law or
agreement implementing an intergovernmental approach thereto.

 

“FATCA Agreement” means any agreement made by a person (or an affiliate of that
person) with the U.S. Internal Revenue Service or applicable taxing or
governmental authority pursuant to FATCA.

 

“FATCA Exempt Party” means, in respect of a payment to be made pursuant to any
Finance Document on or after 1 January 2014, a Finance Party that is able to
receive such payment without the need for FATCA Withholding by either an Obligor
or the Agent.

 

“FATCA Withholding” means any withholding or Tax deduction under FATCA or
pursuant to a FATCA Agreement.

 

“Fee Letter” means any letter or letters dated on or about the date of this
Agreement or the Original Credit Agreement Closing Date between the Agent and
the Borrower setting out any of the fees referred to in Clause 11 (Fees).

 

“Finance Document” means:

 

(a)this Agreement;

 

(b)any Fee Letter;

 

(c)any Note;

 

(d)any Account Charge;

 

(e)the Security Interest Deed;

 

(f)any Mortgage;

 

(g)any Assignment of Earnings;

 

(h)any Assignment of Insurances;

 

(i)any Pledge Agreement;

 

(j)any General Security Agreement;

 

(k)any General Account Charge;

 

(l)any Approved Manager’s Undertaking;

 

(m)any Assignment of Shipbuilding Contract and Refund Guarantee;

 

(n)any Accession Letter;

 

(o)any Resignation Letter;

 

(p)any Master Agreement Assignment;

 

13

 

 

(q)the Confirmation Agreement;

 

(r)any Letter Agreement; and

 

(s)any other document designated as such by the Agent and the Borrower.

 

“Finance Party” means the Agent, the Security Trustee, the Arranger, the
Bookrunner, a Lender or a Swap Bank.

 

“Financial Indebtedness” means, in relation to any member of the Group (the
“debtor”), a liability of the debtor:

 

(a)for principal, interest or any other sum payable in respect of any moneys
borrowed by the debtor;

 

(b)under any loan stock, bond, note or other security issued by the debtor;

 

(c)under any acceptance credit, guarantee or letter of credit facility made
available to the debtor;

 

(d)under a financial lease, a deferred purchase consideration arrangement (in
each case, other than in respect of assets or services obtained on normal
commercial terms in the ordinary course of business) or any other agreement
having the commercial effect of a borrowing or raising of money by the debtor;

 

(e)under any foreign exchange transaction, interest or currency swap or any
other kind of derivative transaction entered into by the debtor or, if the
agreement under which any such transaction is entered into requires netting of
mutual liabilities, the liability of the debtor for the net amount; or

 

(f)under a guarantee, indemnity or similar obligation entered into by the debtor
in respect of a liability of another person which would fall within (a) to (e)
if the references to the debtor referred to the other person.

 

“Financial Plan” shall have the meaning assigned to such term in Clause 19.4(f)
(Information: Miscellaneous).

 

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States of America by the Borrower or any one or more of its
Subsidiaries primarily for the benefit of employees of the Borrower or such
Subsidiaries residing outside the United States of America, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code.

 

“Framework Period” has the meaning specified in the Preliminary Statements.

 

“GAAP” means accounting principles, concepts, bases and policies generally
adopted and accepted in the United States of America consistently applied.

 

14

 

 

“General Account Charge” means a deed containing, among other things, a first
priority account charge made or to be made by the Borrower or a Guarantor in
favor of the Security Trustee in respect of any account held by the Borrower or
that Guarantor (other than a Guarantor’s Operating Account or the DBS Vickers
Account).

 

“General Security Agreement” means a first priority general security agreement
made or to be made by the Borrower or a Guarantor in favor of the Security
Trustee in respect of the personal property of the Borrower or such Guarantor.

 

“Group” means the Borrower and its Subsidiaries (whether direct or indirect and
including, but not limited to, the Guarantors) from time to time and “member of
the Group” shall be construed accordingly.

 

“Guaranteed Obligations” has the meaning specified in Clause 17.1 (Guarantee and
indemnity).

 

“Guarantor” means an Original Guarantor or an Additional Guarantor, unless it
has ceased to be a Guarantor in accordance with Clause 28 (Changes to the
Obligors).

 

“Inactive Subsidiary” means a Subsidiary of the Borrower listed in Schedule 15
(Inactive Subsidiaries).

 

“Insolvency Event” in relation to a Finance Party means that the Finance Party:

 

(a)is dissolved (other than pursuant to a consolidation, amalgamation or
merger);

 

(b)becomes insolvent or is unable to pay its debts or fails or admits in writing
its inability generally to pay its debts as they become due;

 

(c)makes a general assignment, arrangement or composition with or for the
benefit of its creditors;

 

(d)institutes or has instituted against it, by a regulator, supervisor or any
similar official with primary insolvency, rehabilitative or regulatory
jurisdiction over it in the jurisdiction of its incorporation or organization or
the jurisdiction of its head or home office, a proceeding seeking a judgment of
insolvency or bankruptcy or any other relief under any bankruptcy or insolvency
law or other similar law affecting creditors’ rights, or a petition is presented
for its winding-up or liquidation by it or such regulator, supervisor or similar
official;

 

(e)has instituted against it a proceeding seeking a judgment of insolvency or
bankruptcy or any other relief under any bankruptcy or insolvency law or other
similar law affecting creditors’ rights, or a petition is presented for its
winding-up or liquidation, and, in the case of any such proceeding or petition
instituted or presented against it, such proceeding or petition is instituted or
presented by a person or entity not described in paragraph (d) above and:

 

(i)results in a judgment of insolvency or bankruptcy or the entry of an order
for relief or the making of an order for its winding-up or liquidation; or

 

15

 

 

(ii)is not dismissed, discharged, stayed or restrained in each case within 30
days of the institution or presentation thereof;

 

(f)has exercised in respect of it one or more of the stabilization powers
pursuant to Part 1 of the Banking Act 2009 and/or has instituted against it a
bank insolvency proceeding pursuant to Part 2 of the Banking Act 2009 or a bank
administration proceeding pursuant to Part 3 of the Banking Act 2009;

 

(g)has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);

 

(h)seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets;

 

(i)has a secured party take possession of all or substantially all its assets or
has a distress, execution, attachment, sequestration or other legal process
levied, enforced or sued on or against all or substantially all its assets and
such secured party maintains possession, or any such process is not dismissed,
discharged, stayed or restrained, in each case within 30 days thereafter;

 

(j)causes or is subject to any event with respect to it which, under the
applicable laws of any jurisdiction, has an analogous effect to any of the
events specified in paragraphs (a) to (i) above; or

 

(k)takes any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the foregoing acts.

 

“Insurances” means, in relation to any Ship:

 

(a)all policies and contracts of insurance, including entries of that Ship in
any protection and indemnity or war risks association, which are effected in
respect of that Ship, its Earnings or otherwise in relation to it; and

 

(b)all rights and other assets relating to, or derived from, any of the
foregoing, including any rights to a return of a premium.

 

“Interest Charges” means, in respect of an Accounting Period, the aggregate on a
consolidated basis of (i) all interest incurred by any member of the Group
(including commitment fees payable under Clause 11.1 (Commitment fee) during
such Accounting Period), (ii) any net amounts payable under interest rate hedge
agreements during such Accounting Period, and (iii) the amortization of deferred
financing costs (including amendment fees payable to the Lenders on the
Effective Date and as provided in Clause 11.4 (Amendment Fee), work fees payable
to the Agent under any Fee Letter, and extension fees payable to the Lenders
under Clause 6.4 (Extension of Termination Date), in each case, during such
Accounting Period).

 

“Interest Period” means, in relation to a Loan, each period determined in
accordance with Clause 9 (Interest Periods) and, in relation to an Unpaid Sum,
each period determined in accordance with Clause 8.3 (Default interest).

 

16

 

 

“ISM Code” means the International Safety Management Code (including the
guidelines on its implementation), adopted by the International Maritime
Organization Assembly as Resolutions A.741 (18) and A.788 (19), as the same may
be amended, updated or supplemented from time to time (and the terms “Safety
Management System”, “Safety Management Certificate” and “Document of Compliance”
have the same meanings as are given to them in the ISM Code).

 

“ISPS Code” means the International Ship and Port Facility Security Code
constituted pursuant to resolution A.924(22) of the International Maritime
Organization (“IMO”) adopted by a Diplomatic conference of the IMO on Maritime
Security on December 13, 2002 and now set out in Chapter XI-2 of the Safety of
Life at Sea Convention (SOLAS) 1974 (as amended).

 

“Lender” means:

 

(a)any Original Lender; and

 

(b)any person which has become a Party as a New Lender in accordance with Clause
27 (Changes to the Lenders),



 

which in each case has not ceased to be a Party in accordance with this
Agreement.

 

“Letter Agreement” means a deed made or to be made by the Borrower and a
Guarantor providing for the joinder of such Guarantor as a party to the Security
Interest Deed.

 

“LIBOR” means, in relation to any Interest Period for any Loan or Unpaid Sum:

 

(a)the rate per annum equal to the offered quotation for deposits in Dollars for
a period equal to, or as near as possible equal to, the relevant Interest Period
which appears on REUTERS BBA Page LIBOR 01 at or about the Specified Time on the
Quotation Date for that Interest Period (and, for the purposes of this
Agreement, “REUTERS BBA Page LIBOR 01” means the display designated as “REUTERS
BBA Page LIBOR 01” on the Reuters Money News Service or such other page as may
replace REUTERS BBA Page LIBOR 01 on that service for the purpose of displaying
rates comparable to that rate or on such other service as may be nominated by
the British Bankers’ Association as the information vendor for the purpose of
displaying British Bankers’ Association Interest Settlement Rates for Dollars);
or

 

(b)if no rate is quoted on REUTERS BBA Page LIBOR 01, the rate per annum
determined by the Agent to be the arithmetic mean (rounded upwards, if
necessary, to the nearest one-sixteenth of one percent) of the rates per annum
notified to the Agent by each Reference Bank as the rate at which deposits in
Dollars are offered to that Reference Bank by leading banks in the Relevant
Interbank Market at that Reference Bank’s request at or about the Specified Time
on the Quotation Date for that Interest Period for a period equal to that
Interest Period and for delivery on the first Business Day of it.

 

“Loan” means a Term Loan, a Revolving Loan or a PIK Loan.

 

17

 

 

“Major Casualty” means, in relation to any Ship, any casualty to that Ship in
respect of which the claim or the aggregate of the claims against all insurers,
before adjustment for any relevant franchise or deductible, exceeds $1,000,000
or the equivalent in any other currency.

 

“Majority Lenders” means a Lender or Lenders whose Commitments aggregate more
than 662/3% of the Total Commitments (or, if the Total Commitments have been
reduced to zero, aggregated more than 662/3% of the Total Commitments
immediately prior to the reduction).

 

“Manager” means a Guarantor that manages a vessel or vessels owned by a member
of the Delphin Group or a Third Party Ship Owner.

 

“Mandate Letter” means the letter dated August 29, 2007 between the Arranger and
the Borrower.

 

“Mandatory Cost” means the percentage rate per annum calculated by the Agent in
accordance with Schedule 4 (Mandatory Cost formula).

 

“Margin” means the aggregate of the Cash Pay Margin and the Capitalized Margin.

 

“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the Federal Reserve System and any successor regulations thereto,
as in effect from time to time.

 

“Master Agreement” means each master agreement made between the Borrower and a
Swap Bank and includes all Designated Transactions from time to time entered
into and confirmations from time to time exchanged under each such master
agreement.

 

“Master Agreement Assignment” means, in relation to each Master Agreement, a
first priority assignment of such Master Agreement between the Borrower and the
Security Trustee.

 

“Material Adverse Effect” means a material adverse effect on:

 

(a)the condition (financial or otherwise), operations, assets or business of any
member of the Group or the Group as a whole; or

 

(b)the ability of any Obligor to perform any of its material obligations under
any Finance Document or Master Agreement; or

 

(c)the material rights and remedies of any Finance Party under any Finance
Document or Master Agreement or the perfection, validity or priority of the
Finance Parties’ security interests in the Finance Documents.

 

“Material Contract” means any contract or other arrangement to which any member
of the Group is a party (other than the Finance Documents, the Master Agreements
and any contract for the charter of the Ships) for which breach, nonperformance,
cancellation or failure to renew could have a Material Adverse Effect,
including, without limitation, any contract with a member of the Delphin Group
and any contract with DBS Vickers Securities (Singapore) Pte Ltd or any of its
Affiliates.

 

18

 

 

“Memorandum of Agreement” means, in relation to an Additional Ship, a memorandum
of agreement or other contract executed by, among others, the registered owner
of such ship, as seller, and the Borrower and/or a direct Wholly-Owned
Subsidiary of the Borrower, as buyer, providing for the purchase or acquisition
by the Borrower and/or such Subsidiary of the registered ownership of such ship.

 

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

(a)if the numerically corresponding day is not a Business Day, that period shall
end on the next Business Day in that calendar month in which that period is to
end if there is one, or if there is not, on the immediately preceding Business
Day; and

 

(b)if there is no numerically corresponding day in the calendar month in which
that period is to end, that period shall end on the last Business Day in that
calendar month.



 

The above rules will only apply to the last Month of any period.

 

“Mortgage” means (i) a first preferred Marshall Islands ship mortgage made or to
be made by a Guarantor in favor of the Security Trustee in respect of a Ship, as
the same may be amended from time to time, or (ii) a first priority Alternative
Approved Flag ship mortgage in form and substance satisfactory to the Agent.

 

“Multiemployer Plan” shall mean a “multiemployer plan” as defined in Section
3(37) of ERISA.

 

“New Guarantor” means an Original Guarantor listed beneath the column heading
“New Guarantors” as set forth in Part II of Schedule 1 (Original Parties).

 

“New Lender” has the meaning specified in Clause 27.1 (Assignments and transfers
by the Lenders).

 

“New Swap Bank” has the meaning specified in Clause 29.1 (Procedure for
accession).

 

“Non-Excluded Taxes” shall have the meaning assigned to such term in Clause 12.1
(Gross up for Taxes).

 

“Note” has the meaning specified in Clause 5.5 (Notes).

 

“Obligor” means the Borrower or a Guarantor.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of
Treasury.

 

“Operating Account” means, in relation to any Ship, an account in the name of
the Guarantor which owns that Ship with the Agent in London, England designated
“[l] - Operating Account”, or any other account (with that or another office of
the Agent or with a bank or financial institution other than the Agent) which is
designated by the Agent as the Operating Account in relation to that Ship for
the purposes of this Agreement.

 

“Original Credit Agreement” has the meaning specified in the Preliminary
Statements.

 

19

 

 

“Original Credit Agreement Closing Date” means October 19, 2007.

 

“Original Facility” has the meaning specified in the Preliminary Statements.

 

“Original Financial Statements” means in relation to the Borrower, the audited
consolidated financial statements of the Group for the financial year ended
December 31, 2011.

 

“Original Guarantors” has the meaning specified in the recital hereof.

 

“Original Lender” has the meaning specified in the recital hereof.

 

“Original Obligor” means the Borrower or an Original Guarantor.

 

“Original Security Documents” has the meaning specified in the Preliminary
Statements.

 

“Original Swap Bank” has the meaning specified in the recital hereof.

 

“Party” means a party to this Agreement.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

 

“Permitted Security” means:

 

(a)Security created by the Finance Documents;

 

(b)liens for current crew wages and salvage;

 

(c)liens imposed by any governmental authority for taxes, assessments or charges
not yet due (after giving effect to any applicable grace period) or which are
being contested in good faith and by appropriate proceedings if adequate
reserves with respect thereto are maintained on the books of the relevant
Obligor in accordance with generally accepted accounting principles;

 

(d)liens securing claims which are completely covered by insurance and the
deductible applicable thereto, so long as there has not been any action by the
lienholder to enforce such lien;

 

(e)liens arising from the supply of goods and/or services to any Ship in the
ordinary course of business, so long as such obligations are not overdue for
more than sixty (60) days or are being contested in good faith by appropriate
proceedings and there has not been any action by the lienholder to enforce such
lien; and

 

(f)liens arising under charters entered into in the ordinary course of business.

 

“PIK Loan” means a loan evidencing an amount of interest that has been
capitalized in accordance with Clause 8.2 (Payment of interest) or the principal
amount outstanding for the time being of that loan.

 

20

 

 

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA, which is
maintained or contributed to by (or to which there is an obligation to
contribute of) the Borrower or a Subsidiary of the Borrower or any ERISA
Affiliate, and each such plan for the five-year period immediately following the
latest date on which the Borrower or a Subsidiary of the Borrower or any ERISA
Affiliate maintained, contributed to or had an obligation to contribute to such
plan.

 

“Pledge Agreement” means a first priority pledge and security agreement made or
to be made by the Borrower of its interests in each Guarantor that is the owner
of a Ship.

 

“Preliminary Statements” means the Preliminary Statements following the recital
hereof.

 

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, 2 Business Days before the first day of that period unless
market practice differs in the Relevant Interbank Market in which case the
Quotation Day will be determined by the Agent in accordance with market practice
in the Relevant Interbank Market (and if quotations would normally be given by
leading banks in the Relevant Interbank Market on more than one day, the
Quotation Day will be the last of those days).

 

“Reference Banks” means (i) prior to the date following “close of primary
syndication” (as defined in the Mandate Letter) on which all the Lenders subject
to such syndication become party to this Agreement, the principal London office
of the Original Lender, and (ii) on and after the date referred to in the
preceding clause (i), the principal London offices of the Original Lender and
any 2 other Lenders as may be appointed by the Agent from time to time in its
sole discretion in consultation with the Borrower.

 

“Registration Rights Agreement” means the Warrant Shares Registration Rights
Agreement between the Borrower and the Original Lenders or their nominees made
on or about the Effective Date.

 

“Registration Statement” means the registration statement on Form S-3 to be
filed by the Borrower with the Securities and Exchange Commission in connection
with the Registration Rights Agreement.

 

“Released Guarantor” means an Inactive Subsidiary listed beneath the column
heading “Released Guarantors” as set forth in Schedule 15 (Inactive
Subsidiaries).

 

“Relevant Interbank Market” means the London interbank market.

 

“Repeating Representations” means each of the representations set out in Clauses
18.1 (Status), 18.2 (Binding obligations), 18.3 (Non-conflict with other
obligations), 18.4 (Power and authority). 18.5 (Validity and admissibility in
evidence), 18.6 (Governing law and enforcement), 18.9 (No default), 18.11
(Financial statements), 18.12 (Pari passu ranking), Clause 18.28 (Sanctions) and
Clause 18.29 (No prohibited payments).

 

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under subsection .22, .23,
.25, .27 or .28 of PBGC Regulation Section 4043.

 

21

 

 

“Resignation Letter” means a letter substantially in the form set out in
Schedule 7 (Form of Resignation Letter).

 

“Restricted Party” means any person that is:

 

(a)listed on, or owned or controlled by a person listed on, or acting on behalf
of a person listed on the “Specially Designated Nationals and Blocked Persons”
list maintained by OFAC or any similar list maintained by, or any public
announcement of Sanctions designation made by, the United States Department of
State or any other U.S. government entity, the United Nations, the European
Union or any of its Member States including, without limitation, the United
Kingdom and Her Majesty's Treasury;

 

(b)located in, incorporated under the laws of, or owned by, controlled by or
acting on behalf of a person located in or organized under the laws of, any
country or territory that is the target of country- or territory-wide Sanctions;
or

 

(c)otherwise a target of Sanctions (“target of Sanctions” signifying that a U.S.
person or national from the sanctioning jurisdiction would be restricted from
doing business with that person).

 

“Retained Equity Amount” shall have the meaning assigned to such term in Clause
7.5(c) (Mandatory prepayment).

 

“Retained Excess Cash Amount” shall have the meaning assigned to such term in
Clause 7.5(d) (Mandatory prepayment).

 

“Revolving Facility” means the revolving loan facility made available under this
Agreement as described in Clause 2 (The Facilities).

 

“Revolving Facility Commitment” means:

 

(a)in relation to an Original Lender, the Dollar amount set opposite its name
under the heading “Revolving Facility Commitment” in Part III of Schedule 1 (The
Original Parties) and the amount of any other Revolving Facility Commitment
transferred to it under this Agreement; and

 

(b)in relation to any other Lender, the Dollar amount of any Revolving Facility
Commitment transferred to it under this Agreement,



 

in each case, to the extent not cancelled, reduced or transferred by it under
this Agreement.

 

“Revolving Loan” means a loan made or to be made under the Revolving Facility or
the principal amount outstanding for the time being of that loan.

 

“Safety Management Certificate” has the meaning given to it in the ISM Code.

 

“Safety Management System” has the meaning given to it in the ISM Code.

 

“Sanctions” means the economic sanctions laws, regulations, rules or restrictive
measures administered, enacted or enforced by OFAC, the United States Department
of State, any other U.S. government entity, the United Nations, or the European
Union and its Member States, including, without limitation, the United Kingdom
and Her Majesty’s Treasury.

 

22

 

 

“Securities and Exchange Commission” shall mean the United States Securities and
Exchange Commission or any other governmental authority of the United States of
America at the time administrating the Securities Act of 1933, as amended, the
Investment Company Act of 1940, as amended, or the Securities Exchange Act of
1934, as amended.

 

“Security” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), preference, priority or
other security agreement of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing or similar statement or notice filed under the Uniform Commercial Code
of any relevant jurisdiction or any other similar recording or notice statute,
and any lease having substantially the same effect as any of the foregoing).

 

“Security Interest Deed” means the Amended and Restated Security Interest Deed
dated December 17, 2007 among the Borrower, certain Guarantors and The Royal
Bank of Scotland, plc containing, among other things, a charge in respect of the
Collection Account.

 

“Security Period” means the period starting on the Original Credit Agreement
Closing Date and ending on the date on which the Agent is satisfied that all
amounts outstanding under the Finance Documents have been irrevocably paid and
discharged in full (both dates inclusive).

 

“Security Trustee” has the meaning specified in the recital hereto, and shall
include any successor thereto.

 

“Security Value” means, in respect of any relevant date, the aggregate amount of
the market value of each Ship then subject to a Mortgage and which has not
become the subject of a Total Loss, determined in accordance with Clause 21.3
(Valuation of Ships) on the basis of the most recent valuation delivered
pursuant to Clause 21.6 (Provision of valuations and information).

 

“Selection Notice” means a notice substantially in the form set out in Part II
of Schedule 3 (Requests) given in accordance with Clause 9 (Interest Periods).

 

“Servicing Bank” means the Agent or the Security Trustee.

 

“Ships” means collectively, the Existing Ships and all Additional Ships.

 

“Shipbuilding Contract” means a shipbuilding contract made between the shipyard
undertaking to build a Ship and a Guarantor, as buyer, providing for the
purchase by such Guarantor of such Ship.

 

"Singapore Companies Act" means the Companies Act (Chapter 50) of Singapore.

 

“Sixth Amendatory Agreement” has the meaning specified in the Preliminary
Statements.

 

23

 

 

“Solvent” means, with respect to any person on a particular date, that on such
date (a) the fair value of the property of such person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such person, (b) the present fair saleable value of the assets of such person is
not less than the amount that will be required to pay the probable liability of
such person on its debts as they become absolute and matured, (c) such person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such person’s ability to pay as such debts and liabilities
mature and (d) such person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such person’s
property would constitute an unreasonably small capital. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

 

“Specified Time” means a time determined in accordance with Schedule 10
(Timetables).

 

“Subsidiary” of any person means any corporation, limited liability company,
partnership, joint venture, trust or estate or other entity of which (or in
which) more than 50% of (a) the voting stock or membership interests of such
corporation or company, (b) the interest in the capital or profits of such
partnership or joint venture or (c) the beneficial interest in such trust or
estate is at the time directly or indirectly owned or controlled by such person,
by such person and one or more of its other Subsidiaries or by one or more of
such person’s other Subsidiaries.

 

“Swap Bank” means:

 

(a)the Original Swap Bank; and

 

(b)any Lender which has become a New Swap Bank in accordance with Clause 29
(Changes to Swap Banks).

 

“Swap Bank Accession Letter” means a document in the form set out in Schedule 13
(Form of Swap Bank Accession Letter) or in any other form agreed between the
Borrower, the Agent and the Original Swap Bank.

 

“Swap Counterparty” means, at any relevant time and in relation to a continuing
Designated Transaction, the Swap Bank which is a party to that Designated
Transaction.

 

“Swap Exposure” means, as at any relevant date and in relation to a Swap
Counterparty, the amount certified by the Swap Counterparty to the Agent to be
the aggregate net amount in Dollars which would be payable by the Borrower to
the Swap Counterparty under (and calculated in accordance with) section 6(e)
(Payments on Early Termination) of the Master Agreement entered into by the Swap
Counterparty with the Borrower if an Early Termination Date had occurred on the
relevant date in relation to all continuing Designated Transactions entered into
between the Borrower and the Swap Counterparty.

 

“Tax” means any tax, levy, impost, duty or other charge, assessment or
withholding of a similar nature and all liabilities in respect thereof
(including any penalty or interest payable in connection with any failure to pay
or any delay in paying any of the same).

 

“Term Facility” means the term loan facility described in Clause 2 (The
Facilities).

 

24

 

 

“Term Facility Commitment” means:

 

(a)in relation to an Original Lender, the Dollar amount set opposite its name
under the heading “Term Facility Commitment” in Part III of Schedule 1 (The
Original Parties) and the amount of any other Term Facility Commitment
transferred to it under this Agreement; and

 

(b)in relation to any other Lender, the Dollar amount of any Term Facility
Commitment transferred to it under this Agreement,



 

in each case, to the extent not cancelled, reduced or transferred by it under
this Agreement.

 

“Term Loan” means a loan deemed to have been made under the Term Facility or the
principal amount outstanding for the time being of that loan.

 

“Termination Date” means December 31, 2015 or, if extended pursuant to Clause
6.4 (Extension of Termination Date), June 30, 2017.

 

“Third Party Ship Owner” has the meaning specified in Clause 22.6(c) (Change of
business).

 

“Total Commitments” means the aggregate of the Total Term Facility Commitments
and the Total Revolving Facility Commitments.

 

“Total Revolving Facility Commitments” means the aggregate of the Revolving
Facility Commitments, being $20,000,000 at the Effective Date.

 

“Total Term Facility Commitments” means the aggregate of the Term Facility
Commitments, being $1,129,478,742 at the Effective Date.

 

“Total Loss” means, in relation to any Ship:

 

(a)actual, constructive, compromised, agreed or arranged total loss of that
Ship;

 

(b)any expropriation, confiscation, requisition or acquisition of that Ship,
whether for full consideration, a consideration less than its proper value, a
nominal consideration or without any consideration, which is effected by any
government or official authority or by any person or persons claiming to be or
to represent a government or official authority (excluding a requisition for
hire for a fixed period not exceeding 90 days without any right to an extension)
unless it is within 30 days redelivered to the full control of the Guarantor
which owns that Ship; and

 

(c)any arrest, capture, seizure or detention of that Ship (including any
hijacking or theft) unless it is within 30 days redelivered to the full control
of the Guarantor which owns that Ship.

 

“Total Loss Date” means, in relation to the Total Loss of any Ship:

 

(a)in the case of an actual loss of that Ship, at noon Greenwich Mean Time on
the date on which it occurred or, if that is unknown, the date when that Ship
was last heard of;

 

25

 

 

(b)in the case of a constructive, compromised, agreed or arranged total loss of
that Ship, the earlier of:

 

(i)at noon Greenwich Mean Time on the date on which a notice of abandonment is
given to the insurers; and

 

(ii)at noon Greenwich Mean Time on the date of any compromise, arrangement or
agreement made by or on behalf of the Guarantor which owns that Ship with that
Ship’s insurers in which the insurers agree to treat that Ship as a total loss;
and

 

(c)in the case of any other type of total loss, at noon Greenwich Mean Time on
the date (or the most likely date) on which it appears to the Agent, acting
reasonably, that the event constituting the total loss occurred.

 

“Transaction” has the meaning given in each Master Agreement.

 

“Transfer Certificate” means a certificate in the form set out in Schedule 5
(Form of Transfer Certificate) or any other form agreed between the Agent and
the Borrower.

 

“Transfer Date” means, in relation to a transfer, the later of:

 

(a)the proposed Transfer Date specified in the Transfer Certificate; and

 

(b)the date on which the Agent executes the Transfer Certificate.

 

“Trust Property” means:

 

(a)all Security and other rights granted to, or held or exercisable by, the
Security Trustee under or by virtue of the Finance Documents, except rights
intended for the sole benefit or protection of the Security Trustee;

 

(b)all moneys or other assets which are received or recovered by or on behalf of
the Security Trustee under or by virtue of any Security or right covered by
paragraph (a) above, including any moneys or other assets which are received or
recovered by it as a result of the enforcement or exercise by it of such a
Security or right; and

 

(c)all moneys or other assets which may accrue in respect of, or be derived
from, any moneys or other assets covered by paragraph (b) above,



 

except any moneys or other assets which the Security Trustee has transferred to
the Agent or (being entitled to do so) has retained in accordance with the
provisions of Clause 30 (Role of the Servicing Banks, the Arranger and the
Bookrunner).

 

“Unfunded Current Liability” of any Plan shall mean the amount, if any, by which
the value of the accumulated plan benefits under the Plan determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets allocable to such
liabilities under Title IV of ERISA (excluding any accrued but unpaid
contributions).

 

26

 

 

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

 

“Utilization” means a utilization of the Revolving Facility.

 

“Utilization Date” means the date of a Utilization, being the date on which the
relevant Revolving Loan is to be made.

 

“Utilization Request” means a notice substantially in the form set out in Part I
of Schedule 3 (Requests).

 

"Warrants" means the warrants to be issued pursuant to the Warrant Agreement.

 

"Warrant Agreement" means the Warrant Agreement between the Borrower and the
Original Lenders or their nominees made on or about the Effective Date.

 

“Wholly-Owned Subsidiary” of any person means any corporation, limited liability
company, partnership, joint venture, trust or estate or other entity of which
100% of (a) the voting stock or membership interests of such corporation or
company, (b) the interest in the capital or profits of such partnership or joint
venture or (c) the beneficial interest in such trust or estate is at the time
directly or indirectly owned or controlled by such person, by such person and
one or more of its other Wholly-Owned Subsidiaries or by one or more of such
person’s other Wholly-Owned Subsidiaries.

 

1.2Construction

 

(a)Unless a contrary indication appears, any reference in this Agreement to:

 

(i)any “Finance Party”, any “Obligor” or any other “person” shall be construed
so as to include its successors in title, permitted assigns and permitted
transferees;

 

(ii)“assets” includes present and future properties, revenues and rights of
every description;

 

(iii)a “Finance Document” or any other agreement or instrument is a reference to
that Finance Document or other agreement or instrument as amended, restated,
supplemented, extended or novated;

 

(iv)“indebtedness” includes any obligation (whether incurred as principal or as
surety) for the payment or repayment of money, whether present or future, actual
or contingent;

 

(v)a “person” includes an individual, partnership, corporation (including a
business trust), joint stock company, limited liability company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof;

 

(vi)a “regulation” includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organization;

 

27

 

 

(vii)a provision of law is a reference to that provision as amended or
re-enacted; and

 

(viii)a time of day is a reference to London time.

 

(b)Section, Clause, Schedule and Exhibit headings are for ease of reference only
and are not to be used for the purposes of construction or interpretation of the
Finance Documents.

 

(c)Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under, or in connection with, any Finance
Document has the same meaning in that Finance Document or notice as in this
Agreement.

 

(d)When used in this Agreement, (i) the words “herein”, “hereof” and “hereunder”
and words of similar import shall refer to this Agreement as a whole and not to
any provision of this Agreement, and the words “Section”, “Clause”, “Schedule”
and “Exhibit” shall refer to Sections and Clauses of, and Schedules and Exhibits
to, this Agreement unless otherwise specified and (ii) whenever the context so
requires, the neuter gender includes the masculine or feminine, the masculine
gender includes the feminine, and the singular number includes the plural, and
vice versa.

 

(e)In this Agreement in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each means “to but excluding”.

 

(f)All accounting terms not specifically defined herein shall be construed in
accordance with GAAP.

 

(g)A Default (other than an Event of Default) is “continuing” if it has not been
remedied or waived and an Event of Default is “continuing” if it has not been
remedied or waived.

 

1.3Third party rights

 

The agreements of each Finance Party under this Agreement are made solely for
the benefit of the Borrower and may not be relied upon or enforced by any other
person.

 

28

 

 

SECTION 2

 

THE FACILITies

 

2The Facilities

 

2.1The Facilities

 

(a)As of the date of this Agreement, an aggregate amount of $1,129,478,742 is
outstanding under the Original Credit Agreement.

 

(b)On the Effective Date:

 

(i)An aggregate amount of the Total Commitments under the Original Credit
Agreement equal to $1,875,735 shall be cancelled pro rata among the Lenders;

 

(ii)An aggregate amount of Loans equal to $1,129,478,742 shall automatically
convert into term loans, and such term loans shall be deemed to have been made
available to the Borrower under a term loan facility in an aggregate amount
equal to the Total Term Facility Commitments;

 

(iii)Subject to the terms of this Agreement, the Lenders shall make available to
the Borrower a Dollar revolving credit facility in an aggregate amount equal to
the Total Revolving Facility Commitments.

 

2.2Finance Parties’ rights and obligations

 

(a)The obligations of each Finance Party under the Finance Documents and under
the Master Agreements are several. Failure by a Finance Party to perform its
obligations under the Finance Documents or under any Master Agreement does not
affect the obligations of any other Party under the Finance Documents or under
any other Master Agreement. No Finance Party is responsible for the obligations
of any other Finance Party under the Finance Documents and under the Master
Agreements.

 

(b)The rights of each Finance Party under or in connection with the Finance
Documents and the Master Agreements are separate and independent rights and any
debt arising under the Finance Documents or any Master Agreement to a Finance
Party from an Obligor shall be a separate and independent debt.

 

(c)A Finance Party may separately sue for any Unpaid Sum due to it.

 

(d)Except as provided in paragraph (c) above, no Finance Party may commence
proceedings against any Obligor in connection with a Finance Document without
the prior consent of the Majority Lenders.

29

 

 

3Purpose

 

3.1Purpose

 

The Borrower shall apply all amounts borrowed by it under the Revolving Facility
for the working capital purposes of the Group.

 

3.2[Reserved]

 

3.3Monitoring



 

No Finance Party is bound to monitor or verify the application of any amount
borrowed pursuant to this Agreement.

 

4Conditions of EFFECTIVENESS AND Utilization

 

4.1Conditions precedent to Effectiveness and post-Effective Date obligations

 

(a)The amendment and restatement of the Original Credit Agreement pursuant
hereto, and the waivers set forth in Clause 44.1 and releases of certain
Guarantors in Clause 44.4 shall become effective on and as of the first date
(the “Effective Date”) on which the Agent has received all of the documents and
other evidence listed in Part I of Schedule 2 (Conditions Precedent) in form and
substance satisfactory to the Agent. The Agent shall notify the Borrower and the
Lenders promptly upon being so satisfied, and the Borrower may not deliver a
Utilization Request unless and until the Agent has so notified the Borrower.

 

(b)The Borrower must cause the Registration Statement to be filed with the
Securities and Exchange Commission, and any applicable fees payable in
connection therewith to be paid, on or before June 30, 2012, as contemplated by
Clause 22.27 (Registration Statement).

 

4.2Conditions precedent to Utilization



 

The Lenders will only be obliged to comply with Clause 5.4 (Lenders’
participation) if on the proposed Utilization Date and before the requested Loan
is made available:

 

(a)no Default is continuing or would result from the proposed Loan;

 

(b)the representations and warranties contained in Clause 18 (Representations)
(other than Clauses 18.7 (Deduction of Tax), 18.8 (No filing or stamp taxes),
18.14 (Status of security), 18.23 (Place of Business), 18.30 (Bank accounts) and
18.31 (Material Contracts)) are true and correct in all material respects, as
though made on and as of such date (or, if such representation or warranty is
expressly stated to have been made as of a specific date, as of such specific
date);

 

(c)the amount of such proposed Loan shall be an amount which conforms to the
applicable provisions of Clause 5.3 (Currency and amount);

 

30

 

 

(d)the Agent has received a certificate of an officer of the Borrower, dated as
of the proposed Utilization Date (the statements made in such certificate shall
be true on and as of such Utilization Date), certifying as to (A) the absence of
any amendments to the articles of incorporation and by-laws, or certificate of
formation and limited liability company agreement of each Obligor previously
certified to the Agent pursuant to Clause 4.1, (B) the due incorporation or
formation, as the case may be, and good standing of each Obligor, as a
corporation or limited liability company formed under the laws of the its
jurisdiction of organization and the absence of any proceeding for the
dissolution or liquidation of such Obligor, (C) that the representations and
warranties referred to in paragraph (b) of this Clause 4.2 are true in all
material respects and (D) the absence of any event occurring and continuing, or
resulting from the making of the relevant Loan that constitutes a Default; and

 

(e)the Utilization Request was accompanied by a Cash Flow Forecast prepared as
at a date no earlier than seven days prior to the proposed Utilization Date.

 

31

 

 

SECTION 3

 

UTILIZATION

 

5Utilization

 

5.1Delivery of a Utilization Request



 

The Borrower may utilize the Revolving Facility by delivery to the Agent of a
duly completed Utilization Request not later than the Specified Time.

 

5.2Completion of a Utilization Request

 

(a)Each Utilization Request is irrevocable and will not be regarded as having
been duly completed unless:

 

(i)the proposed Utilization Date is a Business Day within the Availability
Period;

 

(ii)the currency and amount of the Utilization comply with Clause 5.3 (Currency
and amount);

 

(iii)the proposed Interest Period complies with Clause 9 (Interest Periods); and

 

(iv)it specifies the purpose of the proposed Loan.

 

(b)Only one (1) Loan may be requested in each Utilization Request.

 

5.3Currency and amount

 

(a)The currency specified in a Utilization Request must be Dollars.

 

(b)The amount of the proposed Utilization shall not exceed the amount of
additional cash that the Cash Flow Forecast delivered pursuant to Clause 4.2(e)
indicates that the Group will require in order to maintain an aggregate minimum
cash balance (including, for the avoidance of doubt, cash not held in an account
with the Agent) of $10,000,000 in the week immediately following the proposed
Utilization Date.

 

(c)The amount of any proposed Revolving Loan shall be an amount which, together
with the aggregate amount of all outstanding Revolving Loans, shall not exceed
the Total Revolving Facility Commitments.

 

5.4Lenders’ participation

 

(a)If the conditions set out in this Agreement have been met, each Lender shall
make its participation in each Loan available by the Utilization Date through
its Facility Office.

 

32

 

 

(b)The amount of each Lender’s participation in each Loan will be equal to the
proportion borne by its Available Commitment to the Available Facility
immediately before making the Loan.

 

(c)The Agent shall notify each Lender of the amount of each Loan and the amount
of its participation in that Loan by the Specified Time.

 

5.5Notes

 

(a)The Borrower’s obligation to pay the principal of, and interest on, the Loans
made by each Lender shall, if requested by such Lender, be evidenced by a
promissory note duly executed and delivered by the Borrower substantially in the
form of Exhibit A with blanks appropriately completed in conformity herewith
(each, a “Note”).

 

(b)Each Note shall (i) be executed by the Borrower, (ii) be payable to the order
of such Lender and be dated the Effective Date (or, in the case of Notes issued
after the Effective Date, be dated the date of issuance thereof), (iii) be in a
stated principal amount (together with the principal amount of any other Note
held by such Lender) equal to the Commitment of such Lender on the date of
issuance thereof, (iv) mature on the Termination Date, (v) bear interest as
provided in Clause 8 (Costs of Utilization), (vi) be subject to voluntary
prepayment and mandatory repayment as provided in Section 4 (Reduction,
Repayment, Prepayment and Cancellation) and (vii) be entitled to the benefits of
this Agreement and the other Finance Documents.

 

(c)Each Lender will note on its internal records the amount of each Loan made by
it and each payment in respect thereof and will, prior to any transfer of its
Note, endorse on the reverse side thereof the outstanding principal amount of
Loans evidenced thereby. Failure to make any such notation or any error in any
such notation or endorsement shall not affect the Borrower’s obligations in
respect of such Loans.

 

(d)Notwithstanding anything to the contrary contained above in this Clause 5.5
or elsewhere in this Agreement, a Note shall be delivered only to Lenders that
at any time specifically request the delivery of such Notes. No failure of any
Lender to request or obtain a Note evidencing its Loans to the Borrower shall
affect or in any manner impair the obligations of the Borrower to pay the Loans
(and all related obligations) incurred by the Borrower that would otherwise be
evidenced thereby in accordance with the requirements of this Agreement, and
shall not in any way affect the security or guaranties therefor provided
pursuant to the Finance Documents. Any Lender that does not have a Note
evidencing its outstanding Loans shall in no event be required to make the
notations otherwise described in preceding paragraph (c). At any time
(including, without limitation, to replace any Note that has been destroyed or
lost) when any Lender requests the delivery of a Note to evidence its Loans, the
Borrower shall promptly execute and deliver to such Lender the requested Note in
the appropriate amount provided that, in the case of a substitute or replacement
Note, the Borrower shall have received from such requesting Lender (i) an
affidavit of loss or destruction and (ii) a customary lost/destroyed Note
indemnity, in each case in form and substance reasonably acceptable to the
Borrower and such requesting Lender, and duly executed by such requesting
Lender.

 

33

 

 

(e)On the Effective Date or as soon thereafter as practicable, each Original
Lender shall surrender any promissory note made by the Borrower to the Original
Lender; provided the Original Lenders may request a new Note in accordance with
the preceding provisions of this Clause 5.5 (Notes).

 

34

 

 

SECTION 4

 

Reduction, REPAYMENT, PREPAYMENT AND CANCELLATION

 

6Reduction and Repayment

 

6.1Cancellation of Total Commitments



 

The Total Commitments shall be reduced to zero and cancelled on the Termination
Date.

 

6.2Repayment of Loans

 

(a)Subject to paragraph (b), the Borrower shall repay the Loans on the
Termination Date.

 

(b)At the election of the Borrower, on the Termination Date, the whole or any
part of the PIK Loans (the “Relevant PIK Loans”) may be converted into such
number of shares of Cumulative Convertible Preferred Stock that shall be
obtained by dividing the aggregate amount of Relevant PIK Loans then outstanding
by US$10, to be issued to each Lender (or its nominee) (each, a “Recipient”) on
a pro rata basis, provided that:

 

(i)no Default or Event of Default shall have occurred and be continuing on the
Termination Date; and

 

(ii)the Borrower shall have delivered to the Agent:

 

(A)at least ninety days prior to the Termination Date, notice of the Borrower's
intention to convert pursuant to this Clause 6.2(b);

 

(B)at least 10 Business Days prior to the Termination Date, an opinion of
counsel in form and substance reasonably acceptable to the Agent that the
Cumulative Convertible Preferred Stock is duly authorized, validly issued, fully
paid and nonassessable;

 

(C)at least 10 Business Days prior to the Termination Date, a certificate of an
authorized officer of the Borrower confirming that all necessary approvals have
been obtained, including, but not limited to, any shareholder approvals required
by the rules of any relevant national securities exchange;

 

(D)at least 10 Business Days prior to the Termination Date, a duly executed
counterpart of a registration rights agreement between the Borrower and the
Recipients granting registration rights to each Recipient in respect of the
Cumulative Convertible Preferred Stock and the common shares issuable upon
conversion thereof, in the form of the Registration Rights Agreement relating to
the Warrants; and

 

35

 

 

(E)at least 10 Business Days prior to the Termination Date, a copy of a duly
executed amendment to the Rights Agreement dated on or about the date hereof
between the Borrower and Computershare Trust Company, N.A. (as such Rights
Agreement may then be amended or replaced, the “Rights Agreement”), pursuant to
which the Borrower has exempted the issuance or ownership of the Cumulative
Convertible Preferred Stock (and of any common stock or other securities
issuable upon the conversion thereof) from the application of the Rights
Agreement, in form and substance reasonably acceptable to the Agent.



 

To the extent not exercised on the Termination Date, the conversion right set
forth in this paragraph (b) shall completely and automatically terminate and
expire, and thereafter it shall be of no force or effect whatsoever.

 

6.3Termination Date



 

On the Termination Date, the Borrower shall additionally pay to the Agent for
the account of the Finance Parties all other sums then accrued and owing under
the Finance Documents.

 

6.4Extension of Termination Date

 

(a)The Borrower may, by notice to the Agent not earlier than 90 days and not
later than 60 days prior to the Termination Date, extend the Termination Date to
June 30, 2017, provided that such extension shall not take effect unless:

 

(i)The Collateral Coverage Ratio as at the end of the last Accounting Period
prior to the Extension Date is less than 80%;

 

(ii)No Default or Event of Default shall have occurred and be continuing on the
Extension Date;

 

(iii)The representations and warranties contained in Clause 18 (Representations)
(other than Clauses 18.7 (Deduction of Tax), 18.8 (No filing or stamp taxes),
18.14 (Status of security), 18.23 (Place of Business), 18.30 (Bank accounts) and
18.31 (Material Contracts)) are true and correct on and as of the Extension
Date, as though made on and as of such date (or, if such representation or
warranty is expressly stated to have been made as of a specific date, as of such
specific date);

 

(iv)On or before the Extension Date, the Borrower shall have paid in full an
extension fee equal to 1.0% of the Loans and Commitments then outstanding (such
extension fee to be shared pro rata among the Lenders and to be non-refundable
and fully earned on the Extension Date); and

 

(v)The Agent has received a certificate, dated as of the Extension Date and
signed by the chief financial officer and the chief executive officer of the
Borrower, certifying that the conditions set forth in paragraphs (ii) and (iii)
of this Clause 6.4(a) have been satisfied.

 

(b)Any notice delivered to the Agent pursuant to paragraph (a) above must be
accompanied by a certificate, signed by the chief financial officer and the
chief executive officer of the Borrower, demonstrating in reasonable detail the
calculation of the Collateral Coverage Ratio as at the end of the last
Accounting Period prior to the Extension Date.

 

36

 

 

(c)For the purposes of this Clause 6.4, “Extension Date” means December 31,
2015.

 

7Prepayment and cancellation

 

7.1Illegality



 

If it becomes unlawful in any applicable jurisdiction for a Lender to perform
any of its obligations as contemplated by this Agreement or to fund or maintain
its participation in any Loan:

 

(a)that Lender shall promptly notify the Agent upon becoming aware of that
event;

 

(b)upon the Agent notifying the Borrower, the Commitment of that Lender will be
immediately cancelled; and

 

(c)the Borrower shall repay that Lender’s participation in the Loans on the last
day of the Interest Period for each Loan occurring after the Agent has notified
the Borrower or, if earlier, the date specified by the Lender in the notice
delivered to the Agent (being no earlier than the day following the date on
which the notice was given by the Lender to the Agent or, if later, the last day
of any applicable grace period permitted by law).

 

7.2Change of Control



 

If a Change of Control occurs:

 

(a)the Borrower shall promptly notify the Agent upon becoming aware of that
event;

 

(b)a Lender shall not be obliged to fund a Utilization; and

 

(c)if the Majority Lenders so require, the Agent shall, by not less than 5 days’
notice to the Borrower, cancel the Facilities and declare all outstanding Loans,
together with accrued interest, and all other amounts accrued under the Finance
Documents immediately due and payable, whereupon the Total Commitments shall be
cancelled and all such outstanding amounts will become immediately due and
payable.

 

7.3Voluntary cancellation



 

The Borrower may, if it gives the Agent not less than 5 Business Days’ (or such
shorter period as the Majority Lenders may agree) prior notice, cancel the whole
or any part (being a minimum amount of $5,000,000) of the Available Facility.
Any cancellation under this Clause 7.3 shall reduce the Commitments of the
Lenders rateably.

 

7.4Voluntary prepayment of Loans

 

The Borrower may, if it gives the Agent not less than 5 Business Days’ (or such
shorter period as the Majority Lenders may agree) prior notice, prepay the whole
or any part of any Loan (but, if in part, being an amount that reduces the
amount of the Loan by a minimum amount of $5,000,000); provided that no amount
prepaid under this Clause 7.4 may be applied towards payment of any PIK Loans
until the Term Loans and any Revolving Loans then outstanding have been repaid
in full.

 

37

 

 

7.5Mandatory prepayment



 

The Loans shall be prepaid and/or the Commitments shall be permanently reduced
in the amounts and under the circumstances set forth below, all such prepayments
and/or reductions to be applied as set forth below:

 

(a)The Borrower shall prepay the Loans in an amount equal to 100% of the net
cash proceeds of the sale, transfer, disposition or loss of any asset, including
the Total Loss or sale of a Ship. Such repayment shall be made:

 

(i)in the case of a sale of a Ship, on or before the date on which the sale is
completed;

 

(ii)in the case of a Total Loss of a Ship, on the earlier of the date falling
150 days after the Total Loss Date and the date of receipt by the Security
Trustee of the proceeds of insurance or other compensation relating to such
Total Loss; and

 

(iii)in any other case, on the date of receipt of such proceeds.

 

(b)On the date of receipt thereof, the Borrower shall repay the Loans in an
amount equal to 100% of the net proceeds from the issuance of any Financial
Indebtedness of any Obligor other than Financial Indebtedness that is permitted
under Clause 22.9;

 

(c)On the date of receipt thereof, the Borrower shall repay the Loans in an
amount equal to seventy-five percent (75%) of the aggregate amount of any Equity
received by the Borrower (the 25% of the aggregate amount of such Equity
received and not required to be applied to prepayment being a “Retained Equity
Amount”);

 

(d)In the event that there shall be Excess Cash as at the last day of any
Accounting Period (an “Excess Cash Testing Date”), no later than ten (10)
Business Days after such Excess Cash Testing Date:

 

(i)if the Collateral Coverage Ratio as at such Excess Cash Testing Date is
greater than or equal to 80%, the Borrower shall repay the Loans in an amount
equal to 100% of any Excess Cash; and

 

(ii)if the Collateral Coverage Ratio as at such Excess Cash Testing Date is less
than 80%, the Borrower shall repay the Loans in an amount equal to 80% of any
Excess Cash (the 20% of Excess Cash not required to be applied to prepayment
being a “Retained Excess Cash Amount”).



 

Concurrently with any repayment of the Loans pursuant to this paragraph (d) (or,
if no such prepayment and reduction is made with respect to an Excess Cash
Testing Date, by no later than ten (10) Business Days after such Excess Cash
Testing Date), the Borrower shall deliver to the Agent a certificate, signed by
the chief financial officer and the chief executive officer of the Borrower,
demonstrating in reasonable detail the calculation of the amount of Excess Cash
as at the applicable Excess Cash Testing Date.

 

38

 

 

(e)All amounts prepaid under paragraphs (a), (b), or (c) shall be applied in the
following order:

 

(i)first, in or towards payment pro rata of any Term Loans then outstanding,
until the Term Loans have been repaid in full (and the Term Facility Commitments
of the Lenders shall be reduced pro rata in an equivalent amount);

 

(ii)second, in or towards payment pro rata of any PIK Loans then outstanding,
until the PIK Loans have been repaid in full; and

 

(iii)third, in or towards payment pro rata of any Revolving Loans then
outstanding (and the Revolving Facility Commitments of the Lenders shall be
reduced pro rata in an equivalent amount).

 

(f)All amounts prepaid under paragraph (d) shall be applied:

 

(i)first, in or towards payment pro rata of any Revolving Loans then outstanding
(without reducing the Revolving Facility Commitments);

 

(ii)second, in or towards payment pro rata of any Term Loans then outstanding,
until the Term Loans have been repaid in full (and the Term Facility Commitments
of the Lenders shall be reduced pro rata in an equivalent amount); and

 

(iii)third, in or towards payment pro rata of any PIK Loans then outstanding,
until the PIK Loans have been repaid in full.

 

(g)On the third Business Day of each week, if any Revolving Loan is outstanding,
the Borrower shall immediately repay the Revolving Loans to the extent that:

 

(i)the Group’s actual aggregate free cash on that date exceeds $10,000,000; and

 

(ii)the Cash Flow Forecast delivered on that date pursuant to Clause 19.4(g)
(Information: miscellaneous) shows that prepayment would not cause the Group’s
projected free cash to fall below $10,000,000 in aggregate during the seven days
after that date.

 

7.6Right of repayment and cancellation in relation to a single Lender

 

(a)If:

 

(i)any sum payable to any Lender by an Obligor is required to be increased under
Clause 12.1 (Gross-up for Taxes); or

 

(ii)any Lender claims indemnification from the Borrower under Clause 12.2 (Tax
Indemnity) or Clause 13.1 (Increased costs);

 



39

 



 

the Borrower may, so long as the circumstance giving rise to the requirement or
indemnification continues, give the Agent notice of cancellation of the
Commitment of that Lender and its intention to procure the repayment of that
Lender’s participation in the Loans.

 

(b)On receipt of a notice referred to in paragraph (a) above, the Commitment of
that Lender shall immediately be reduced to zero.

 

(c)On the last day of each Interest Period which ends after the Borrower has
given notice under paragraph (a) above (or, if earlier, the date specified by
the Borrower in that notice), the Borrower shall repay that Lender’s
participation in that Loan.

 

7.7Restrictions

 

(a)Any notice of cancellation or prepayment given by any Party under this Clause
7 shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.

 

(b)Any prepayment under this Agreement shall be made together with accrued
interest on the amount prepaid and all other sums payable under the terms of
this Agreement (including any sums pursuant to Clause 14.2 (Other Indemnities))
but otherwise without premium or penalty.

 

(c)The Borrower may not reborrow any part of the Term Facility which is prepaid.

 

(d)Unless a contrary indication appears in this Agreement, any part of the
Revolving Facility which is repaid or prepaid may be reborrowed in accordance
with the terms of this Agreement.

 

(e)The Borrower shall not repay or prepay all or any part of the Loans or cancel
all or any part of the Commitments except at the times and in the manner
expressly provided for in this Agreement.

 

(f)No amount of the Total Commitments cancelled under this Agreement may be
subsequently reinstated.

 

(g)If the Agent receives a notice under this Clause 7 it shall promptly forward
a copy of that notice to either the Borrower or the affected Lender, as
appropriate.

 

(h)If all or part of a Loan under a Facility is repaid or prepaid and is not
available for redrawing (other than by operation of Clause 4.2 (Conditions
Precedent to Utilization)), an amount of the Commitments (equal to the amount of
the Loan which is repaid or prepaid) in respect of that Facility will be deemed
to be cancelled on the date of repayment or prepayment. Any cancellation under
this paragraph (h) shall reduce the Commitments of the Lenders rateably under
that Facility.

 

40

 

 

7.8Replacement of Lender

 

(a)If any event described in paragraphs (i) or (ii) of Clause 7.6(a) (Right of
repayment and cancellation in relation to a single Lender) shall occur, the
Borrower may, as an alternative to exercising its rights under Clause 7.6, on 15
Business Days’ prior written notice to the Agent and the relevant Lender,
replace such Lender by requiring such Lender to (and such Lender shall) transfer
pursuant to Clause 27 (Changes to the Lenders) all (and not part only) of its
rights and obligations under this Agreement to another Lender or other bank,
financial institution, trust, fund or other entity (a “Replacement Lender”)
selected by the Borrower, and which is acceptable to the Agent (acting
reasonably), which confirms its willingness to assume and does assume all the
obligations of the transferring Lender’s participations on the same basis as the
transferring Lender, for a purchase price in cash payable at the time of
transfer equal to the outstanding principal amount of such Lender’s
participation in the outstanding Loans and all accrued interest, Break Costs and
other amounts payable in relation thereto under the Finance Documents.

 

(b)The replacement of a Lender pursuant to this Clause 7.8 shall be subject to
the following:

 

(i)the Borrower shall have no rights to replace the Agent or the Security
Trustee;

 

(ii)neither the Agent nor any Lender shall have any obligation to the Borrower
to find a Replacement Lender; and

 

(iii)in no event shall the Lender replaced under this Clause 7.8 be required to
pay or surrender to the Replacement Lender any of the fees received by such
Lender pursuant to the Finance Documents.

 

7.9Unwinding of Designated Transactions



 

On or prior to any repayment or prepayment of a Loan under this Clause 7 or any
other provision of this Agreement, the Borrower shall wholly or partially
reverse, offset, unwind or otherwise terminate one or more of the continuing
Designated Transactions which are interest rate swap transactions relating to
the Loans so that the notional principal amount of the continuing Designated
Transactions which are interest rate swap transactions relating to the Loans
thereafter remaining does not and will not in the future exceed the amount of
the Loans.

 

7.10[Reserved]

 

41

 

 

seCTION 5

 

COSTS OF UTILIZATION

 

8Interest

 

8.1Calculation of interest

 

(a)The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of:

 

(i)the Margin;

 

(ii)LIBOR; and

 

(iii)the Mandatory Cost, if any.

 

(b)The Cash Pay Margin and the Capitalized Margin for each Interest Period shall
be determined by reference to the Collateral Coverage Ratio as of the end of the
last Accounting Period, as set forth below:

 

Collateral Coverage Ratio  Cash Pay Margin   Capitalized
Margin   All-in margin  ≥90%   3.5%   2.5%   6.0% < 90% ≥ 80%   3.5%   2.0% 
 5.5% < 80%  ≥ 70%   3.5%   1.5%   5.0% < 70%  ≥ 60%   3.0%   1.0%   4.0% <60% 
 3.0%   0.0%   3.0%

 



provided that the Capitalized Margin shall decrease from time to time by an
amount of 0.25% for each $50,000,000 of Equity received by the Borrower after
the Effective Date, in an aggregate Equity amount not to exceed $200,000,000.

 

8.2Payment of interest

 

(a)The Borrower shall pay accrued interest on each Loan on the last day of each
Interest Period (and, if the Interest Period is longer than 3 Months, on the
dates falling at 3 monthly intervals after the first day of the Interest
Period); provided that Cash Pay Interest (as hereinafter defined) shall not be
payable on PIK Loans. The amount of interest payable in cash (the “Cash Pay
Interest”) will be equal to the amount of interest accrued at the rate
applicable to the Loan excluding the portion accrued in respect of Capitalized
Interest during that Interest Period under Clause 8.1 (Calculation of Interest).

 

(b)In addition to the Cash Pay Interest, interest (the “Capitalized Interest”)
will accrue on each Loan (including, for the avoidance of doubt, PIK Loans) at a
rate per annum equal to the Capitalized Margin. Any such Capitalized Interest
accrued on the Loans will be capitalized and evidenced by PIK Loans on the last
day in March, June, September and December of each year.

 

42

 

 

(c)Capitalized Interest accruing but not yet capitalized shall become
immediately payable if, during the relevant Interest Period, all amounts due in
respect of the Loans shall become immediately due and payable under Clause 26.14
(Acceleration), or the Loans are repaid in full in accordance with Clause 7
(Prepayment and cancellation).

 

(d)If part of any Loan is repaid in accordance with Clause 7 (Prepayment and
cancellation), Capitalized Interest which has accrued but has not yet been
capitalized as at the date of that repayment on that repaid amount shall be
capitalized and evidenced by a PIK Loan on that date.

 

8.3Default interest

 

(a)If an Obligor fails to pay any amount payable by it under a Finance Document
on its due date, interest shall accrue on the Unpaid Sum from the due date up to
the date of actual payment (both before and after judgment) at a rate which,
subject to paragraph (b) below, is two percent (2.0%) higher than the rate which
would have been payable if the Unpaid Sum had, during the period of non-payment,
constituted a Loan in the currency of the Unpaid Sum for successive Interest
Periods, each of a duration selected by the Agent (acting reasonably). Any
interest accruing under this Clause 8.3 shall be immediately payable by the
Obligor on demand by the Agent.

 

(b)If an Unpaid Sum consists of all or part of a Loan which became due on a day
which was not the last day of an Interest Period relating to the relevant Loan:

 

(i)the first Interest Period for that Unpaid Sum shall have a duration equal to
the unexpired portion of the current Interest Period relating to the relevant
Loan; and

 

(ii)the rate of interest applying to that Unpaid Sum during that first Interest
Period shall be two percent (2.0%) higher than the rate which would have applied
if that Unpaid Sum had not become due.

 

(c)To the extent permitted by applicable law, default interest (if unpaid)
arising on an Unpaid Sum will be compounded with the Unpaid Sum at the end of
each Interest Period applicable to that Unpaid Sum but will remain immediately
due and payable.

 

8.4[Reserved]

 

8.5Application to Master Agreements



 

For the avoidance of doubt, Clause 8.3 (Default Interest) does not apply to any
amount payable under a Master Agreement in respect of any continuing Designated
Transaction as to which section 2(e) (Default Interest; Other Amounts) of that
Master Agreement shall apply.

 

43

 

 

8.6Notification of rates of interest



 

The Agent shall promptly notify the Lenders and the Borrower of the
determination of a rate of interest under this Agreement.

 

9Interest Periods

 

9.1Selection of Interest Periods

 

(a)The Borrower may select an Interest Period for a Loan in the Utilization
Request for that Loan or (if that Loan has already been borrowed) in a Selection
Notice; provided that with respect to each Loan that is outstanding on the
Effective Date, the initial Interest Period for such Loan shall be the “Interest
Period” in effect under the Original Credit Agreement prior to the Effective
Date until the earlier of (i) the end of such Interest Period, or (ii) the date
falling 60 days after the Effective Date.

 

(b)Each Selection Notice for a Loan is irrevocable and must be delivered to the
Agent by the Borrower not later than the Specified Time.

 

(c)If the Borrower fails to deliver a Selection Notice to the Agent in
accordance with paragraph (b) above, the relevant Interest Period will be 3
Months.

 

(d)Subject to this Clause 9, the Borrower may select an Interest Period of 2
weeks, 1, 3 or 6 Months or any other period agreed between the Borrower and the
Agent. In addition the Borrower may select an Interest Period of a period of
less than 3 Months if such period ends on the Termination Date or the last day
of any Interest Period then subsisting for another Loan.

 

(e)The Borrower may not select any Interest Period for a Loan that ends after
the Termination Date.

 

(f)Each Interest Period for a Loan shall start on the Utilization Date or (if
already made) on the last day of its preceding Interest Period.

 

9.2Non-Business Days

 

Except as otherwise provided in this Agreement, if an Interest Period would
otherwise end on a day which is not a Business Day, that Interest Period will
instead end on the next Business Day in that calendar month (if there is one) or
the preceding Business Day (if there is not).

 

9.3Consolidation and division of Loans

 

(a)Subject to paragraph (b) below, if two (2) or more Interest Periods:

 

(i)relate to Loans; and

 

(ii)end on the same date,

 



44

 



 

those Loans will, unless the Borrower specifies to the contrary in the Selection
Notice for the next Interest Period, be consolidated into, and treated as, a
single Loan on the last day of that Interest Period.

 

(b)Subject to Clause 5.3 (Currency and amount), if the Borrower requests in a
Selection Notice that a Loan be divided into two (2) or more Loans, that Loan
will, on the last day of its Interest Period, be so divided into the amounts
specified in that Selection Notice, being an aggregate amount equal to the
amount of the Loan immediately before its division.

 

10Changes to the calculation of interest

 

10.1Absence of quotations



 

Subject to Clause 10.2 (Market disruption), if LIBOR is to be determined by
reference to the Reference Banks but a Reference Bank does not supply a
quotation by the Specified Time on the Quotation Day, the applicable LIBOR shall
be determined on the basis of the quotations of the remaining Reference Banks.

 

10.2Market disruption

 

(a)If a Market Disruption Event occurs in relation to a Loan for any Interest
Period, then the rate of interest on each Lender’s share of that Loan for the
Interest Period shall be the rate per annum which is the sum of:

 

(i)the Margin;

 

(ii)the rate notified to the Agent by that Lender as soon as practicable and in
any event before interest is due to be paid in respect of that Interest Period,
to be that which expresses as a percentage rate per annum the cost to that
Lender of funding its participation in that Loan from whatever source it may
reasonably select; and

 

(iii)the Mandatory Cost, if any, applicable to that Lender’s participation in
the Loan.

 

(b)In this Agreement “Market Disruption Event” means:

 

(i)at or about noon Greenwich Mean Time on the Quotation Day for the relevant
Interest Period, REUTERS BBA Page LIBOR 01 is not available and none or only one
of the Reference Banks supplies a rate to the Agent to determine LIBOR for the
relevant Interest Period; or

 

(ii)before close of business in London on the Quotation Day for the relevant
Interest Period, the Agent receives notifications from a Lender or Lenders
(whose participations in a Loan exceed thirty five percent (35%) of that Loan)
that the cost to it or them of obtaining matching deposits in the Relevant
Interbank Market would be in excess of LIBOR.

 

45

 

 



 

10.3Substitute basis of interest

 

(a)If a Market Disruption Event occurs and the Agent or the Borrower so
requires, the Agent and the Borrower shall enter into negotiations (for a period
of not more than 30 days) with a view to agreeing a substitute basis for
determining the rate of interest.

 

(b)Any substitute basis agreed pursuant to paragraph (a) above shall, with the
prior consent of all the Lenders and the Borrower, be binding on all Parties.

 

10.4Break Costs

 

(a)The Borrower shall, within 3 Business Days of demand by a Finance Party, pay
to that Finance Party its Break Costs attributable to all or any part of a Loan
or Unpaid Sum being paid by the Borrower on a day other than the last day of an
Interest Period for that Loan or Unpaid Sum.

 

(b)Each Lender shall, as soon as reasonably practicable after a demand by the
Agent, provide a certificate confirming the amount of its Break Costs for any
Interest Period in which they accrue.

 

11Fees

 

11.1Commitment fee

 

(a)The Borrower shall pay to the Agent (for the account of each Lender) a fee
computed at the rate of 0.70% per annum on that Lender’s Available Commitment
for the Availability Period.

 

(b)The accrued commitment fee is payable on the last day of each successive
period of 3 Months which ends during the Availability Period, on the last day of
the Availability Period and, if cancelled in full, on the cancelled amount of
the relevant Lender’s Commitment at the time the cancellation is effective.

 

(c)No commitment fee is payable to the Agent (for the account of a Lender) on
any Available Commitment of that Lender for any day on which that Lender is a
Defaulting Lender.

 

11.2[Reserved]

 

11.3Agency fee

 

The Borrower shall pay to the Agent (for its own account) an agency fee in the
amount and at the times agreed in a Fee Letter.

 

11.4Amendment Fee

 

(a)Subject to paragraph (b), as a condition to the effectiveness of this
Agreement the Borrower shall pay to the Agent an amendment fee (the “Amendment
Fee”) equal to 0.50% of the aggregate amount of the outstanding Loans and
Available Commitments on the Effective Date (without taking account of any
reduction in the Commitments contemplated by this Agreement). The Amendment Fee
shall be shared pro rata between the Lenders and shall be non-refundable and
fully earned on the Effective Date.









 

46

 

 

(b)The Amendment Fee shall be payable as follows:

 

(i)50% of the Amendment Fee must be paid by the Borrower on or before the
Effective Date;

 

(ii)25% of the Amendment Fee must be paid by the Borrower on or before September
30, 2012; and

 

(iii)the remaining 25% of the Amendment Fee must be paid by the Borrower on or
before December 31, 2012.

 

(c)As a condition to the effectiveness of this Agreement the Borrower shall pay
to the Agent a work fee (the “Agent’s Work Fee”) in an amount to be agreed and
on the dates set forth in a Fee Letter. The Agent’s Work Fee shall be
non-refundable and fully earned on the Effective Date









 

47

 

 

SECTION 6

 

ADDITIONAL PAYMENT OBLIGATIONS

 

12Tax gross up and indemnities

 

12.1Gross Up for Taxes

 

(a)All payments made by the Borrower or any other Obligor (or, with respect to
FATCA, the Agent) hereunder and under any Note will be made without setoff,
counterclaim or other defense. Except as provided in Clause 12.4 (Marshall
Islands Taxation), all such payments will be made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any jurisdiction or by any political subdivision or taxing authority
thereof or therein with respect to such payments (but excluding, except as
provided in Clause 12.1(b), any tax imposed on or measured by the net income or
net profits of a Lender pursuant to the laws of the jurisdiction in which it is
organized or the jurisdiction in which the principal office or applicable
lending office of such Lender is located or any subdivision of any such
jurisdiction (such taxes being referred to collectively as “Excluded Taxes”))
and all interest, penalties or similar liabilities with respect to such
non-excluded taxes, levies, imposts, duties, fees, assessments or other charges
(all such non-excluded taxes, levies, imposts, duties, fees, assessments or
other charges being referred to collectively, as “Non-Excluded Taxes”). If any
Non-Excluded Taxes are so levied or imposed, the Borrower agrees to pay the full
amount of such Non-Excluded Taxes, and such additional amounts as may be
necessary so that every payment of all amounts due under this Agreement or under
any Note, after withholding or deduction for or on account of any Non-Excluded
Taxes, will not be less than the amount provided for herein or in such Note.

 

(b)If any amounts are payable by an Obligor (or, with respect to FATCA, the
Agent) in respect of Non-Excluded Taxes pursuant to Clause 12.1(a), the Borrower
agrees to reimburse each Lender, upon the written request of such Lender, for
taxes imposed on or measured by the net income or net profits of such Lender
pursuant to the laws of the jurisdiction in which such Lender is organized or in
which the principal office or applicable lending office of such Lender is
located or under the laws of any political subdivision or taxing authority of
any such jurisdiction in which such Lender is organized or in which the
principal office or applicable lending office of such Lender is located arising
as a result of the payment of such Non-Excluded Taxes by the Borrower to such
Lender and for any withholding of taxes as such Lender shall determine are
payable by, or withheld from, such Lender, in respect of such amounts so paid to
or on behalf of such Lender pursuant to Clause 12.1(a) and in respect of any
amounts paid to or on behalf of such Lender pursuant to this Clause 12.1(b).

 

(c)The Borrower will furnish to the Agent within 45 days after the date the
payment of any Non-Excluded Taxes is due pursuant to applicable law certified
copies of tax receipts evidencing such payment by the Borrower.









 

48

 

  

12.2Tax Indemnity

 

Each of the Obligors agrees to indemnify and hold harmless each Lender, and
reimburse such Lender upon its written request, for the amount of any
Non-Excluded Taxes levied or imposed on and paid by such Lender in respect of
the transactions contemplated by the Finance Documents.

 

12.3Stamp Taxes

 

Each of the Obligors agrees that it shall pay and hold each Finance Party
harmless from and against any and all present and future stamp, documentary,
transfer, sales and use, value added, excise and other similar taxes with
respect to the Finance Documents or the transactions contemplated thereby and
save each Finance Party harmless from and against any and all costs, losses or
liabilities with respect to or resulting from any delay or omission (other than
to the extent attributable to such Finance Party) to pay such taxes.

 

12.4Marshall Islands Taxation

 

In the event that withholding taxes are imposed under the laws of the Republic
of the Marshall Islands or any other jurisdiction in respect of payments on the
Loan or other amounts due under this Agreement and if certain documentation
provided by certain qualifying Lenders could reduce or eliminate such
withholding taxes under the laws of the Republic of the Marshall Islands or such
other jurisdiction or any treaty to which the Republic of the Marshall Islands
or such other jurisdiction is a party, then, upon request by the Borrower, a
Lender that is entitled to an exemption from, or reduction of, such withholding
taxes shall deliver to the Borrower (with a copy to the Agent), at the time or
times prescribed by applicable law, such properly completed and executed
documentation requested by the Borrower, if any, as will permit such payments to
be made without withholding or at a reduced rate; provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s reasonable judgment such completion, execution or delivery would not
materially prejudice the legal position of such Lender. Notwithstanding the
foregoing, nothing in this Clause 12.4 shall require a Lender to disclose any
confidential information (including, without limitation, its tax returns or its
calculations); provided, however, that information equivalent to that required
by current versions of U.S. IRS Forms W-8 and W-9 shall not be treated as
confidential.

 

12.5Tax Benefit Reimbursement

 

If the Borrower or any other Obligor pays any additional amount under this
Clause 12 to a Lender and such Lender determines in its sole discretion that it
has actually received or realized in connection therewith any refund or any
reduction of, or credit against, its Tax liabilities in or with respect to the
taxable year in which the additional amount is paid (a “Tax Benefit”), such
Lender shall pay to Borrower an amount that the Lender shall, in its sole
discretion, determine is equal to the net benefit, after tax, which was obtained
by the Lender in such year as a consequence of such Tax Benefit; provided,
however, that (i) any Lender may determine, in its sole discretion consistent
with the policies of such Lender, whether to seek a Tax Benefit; (ii) any Taxes
that are imposed on a Lender as a result of a disallowance or reduction
(including through the expiration of any tax credit carryover or carryback of
such Lender that otherwise would not have expired) of any Tax Benefit with
respect to which such Lender has made a payment to the Borrower pursuant to this
Clause 12.5 shall be treated as a Non-Excluded Tax for which the Borrower is
obligated to indemnify such Lender pursuant to this Clause 12 without any
exclusions or defenses; (iii) nothing in this Clause 12.5 shall require the
Lender to disclose any confidential information to the Borrower (including,
without limitation, its tax returns); and (iv) no Lender shall be required to
pay any amounts pursuant to this Clause 12.5 at any time which a Default or
Event of Default is continuing.









 

49

 

 

12.6FATCA Withholding

 

Notwithstanding anything to the contrary in this Agreement:

 

(a)if an Obligor, the Agent or any other Party is required to make a FATCA
Withholding then that Obligor, Agent or other Party may make such FATCA
Withholding; and

 

(b)the Agent shall not be required to increase any payment made by it under or
in connection with a Finance Document in the event the Agent is required to make
a FATCA Withholding in respect of such payment.

 

12.7FATCA Compliance and Information

 

(a)If any Obligor or the Agent reasonably believes that, in order to comply with
FATCA or a FATCA Agreement or to determine whether it or an Obligor may be
required to make a Tax payment which may be attributable (directly or
indirectly) to a FATCA Withholding, it requires information as to the status
under FATCA of any Finance Party then the Obligor or the Agent may, on or after
30 June 2013, (acting reasonably) request that Finance Party to provide that
information and that Finance Party must comply with that request or advise that
it does not consider that it is a FATCA Exempt Party within 20 Business Days of
receipt of that request, provided that compliance with the request would not
involve that Finance Party in any unlawful activity or any activity that is
contrary to any request, guidance or directive of any competent authority
(whether or not having the force of law, but if not having the force of law
being of a type with which that Finance Party is accustomed to comply) and would
not breach any contractual confidentiality or data protection obligations it is
subject to.

 

(b)If the Agent receives any information in accordance with paragraph (a) above
it shall provide copies of that information to the relevant Obligor and the
Lenders hereby agree to such information being sent to the relevant Obligor.

 

(c)If a Lender reasonably believes that, in order to comply with FATCA or a
FATCA Agreement, it requires information as to the status under FATCA of an
Obligor then that Lender may, on or after 30 June 2013, (acting reasonably)
request that Obligor to provide that information and that Obligor must comply
with that request within 20 Business Days of receipt of that request, provided
that compliance with the request would not involve such Obligor in any unlawful
activity or any activity that is contrary to any request, guidance or directive
of any competent authority (whether or not having the force of law, but if not
having the force of law being of a type with which such Obligor is accustomed to
comply) and would not breach any contractual confidentiality or data protection
obligations it is subject to.









 

50

 

 

13Increased costs

 

13.1Increased costs

 

(a)Subject to Clause 13.3 (Exceptions), the Borrower shall, within 3 Business
Days of a demand by the Agent, pay for the account of a Finance Party the amount
of any Increased Costs incurred by that Finance Party or any of its Affiliates
as a result of (i) the introduction of or any change in (or in the
interpretation or application of) any law or regulation or (ii) compliance by
that Finance Party with any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) made after the
date of this Agreement provided that, notwithstanding anything to the contrary
herein, (A) the Dodd-Frank Wall Street Reform and Consumer Protection Act, and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, and (B) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities of competent jurisdiction, in each case pursuant
to Basel III, shall in each case be deemed to be a change in law for the
purposes of this 13.1, regardless of the date enacted, adopted or issued.

 

(b)In this Agreement, “Increased Costs” means:

 

(i)a reduction in the rate of return from the Facilities or on a Finance Party’s
(or its Affiliate’s) overall capital;

 

(ii)an additional or increased cost; or

 

(iii)a reduction of any amount receivable under any Finance Document,

 

which is incurred or suffered by a Finance Party or any of its Affiliates to the
extent that it is attributable to that Finance Party having entered into its
Commitment or funding or performing its obligations under any Finance Document.

 

13.2Increased cost claims

 

(a)A Finance Party intending to make a claim pursuant to Clause 13.1 (Increased
costs) shall notify the Agent of the event giving rise to the claim, following
which the Agent shall promptly notify the Borrower.

 

(b)Each Finance Party shall, as soon as practicable after a demand by the Agent,
provide a certificate confirming the amount of its Increased Costs.

 

13.3Exceptions

 

Clause 13.1 (Increased costs) does not apply to the extent any Increased Cost
is:

 

(a)attributable to a deduction or withholding required by law to be made by an
Obligor for or on account of Tax from a payment under a Finance Document;









 

51

 

 

(b)compensated for by Clause 12.2 (Tax Indemnity) (or would have been
compensated for under Clause 12.2 (Tax Indemnity) but was not so compensated
solely because of the exclusions in the definition of Excluded Tax);

 

(c)compensated for by the payment of the Mandatory Cost; or

 

(d)attributable to the wilful breach by the relevant Finance Party or its
Affiliates of any law or regulation.

 

14Other indemnities

 

14.1Currency indemnity

 

(a)If any sum due from an Obligor under the Finance Documents (a “Sum”), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the “First Currency”) in which that Sum is payable into
another currency (the “Second Currency”) for the purpose of:

 

(i)making or filing a claim or proof against that Obligor;

 

(ii)obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

                 

that Obligor shall as an independent obligation, within 3 Business Days of
demand, indemnify each Finance Party to which that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

 

(b)Each Obligor waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

 

14.2Other indemnities

 

The Borrower shall (or shall procure that an Obligor will), within 3 Business
Days of demand, indemnify each Finance Party against any cost, loss or liability
incurred by that Finance Party as a result of:

 

(a)the occurrence of any Event of Default;

 

(b)a failure by an Obligor to pay any amount due under a Finance Document on its
due date, including without limitation, any cost, loss or liability arising as a
result of Clause 32 (Sharing among the Finance Parties);

 

(c)funding, or making arrangements to fund, its participation in a Loan
requested by the Borrower in a Utilization Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Lender alone); or









 

52

 

 

(d)a Loan (or part of a Loan) not being prepaid in accordance with a notice of
prepayment given by the Borrower.

 

In circumstances where a Finance Party receives all or any part of a Loan
otherwise than on the last day of an Interest Period the Borrower shall pay to
such Finance Party in addition to Break Costs an amount equal to the Margin
which would, but for receipt of the relevant part of the Loan, have accrued on
the relevant part of such Loan from the date of such receipt to the earlier of
(i) the end of the then current Interest Period relating thereto, and (ii) the
90th day following the date of such receipt.

 

14.3Indemnity to the Agent and the Security Trustee

 

The Borrower shall promptly indemnify the Agent and the Security Trustee against
any cost, loss or liability incurred by the Agent or the Security Trustee
(acting reasonably) as a result of:

 

(a)investigating any event which it reasonably believes is a Default; or

 

(b)acting or relying on any notice, request or instruction which it reasonably
believes to be genuine, correct and appropriately authorized.

 

14.4Environmental Indemnity

 

The Borrower shall indemnify, defend and hold harmless each Finance Party and
their respective directors, officers, employees, representatives, agents,
subsidiaries, Affiliates, successors and assigns (each, an “Indemnified Party”)
on demand against all costs, expenses (including reasonable professionals’ fees
and expenses), damages, obligations, commitments, liabilities and losses
sustained or incurred in connection with or in respect of the Loan or any
Finance Documents as a result of, or in connection with, Environmental Claims
being made against the Borrower, any other member of the Group, any Indemnified
Party or any Affiliate, successor or assign of the foregoing, or otherwise
howsoever arising out of any Environmental Incident.

 

15Mitigation by the Lenders

 

15.1Mitigation

 

(a)Each Finance Party shall, in consultation with the Borrower, take all
reasonable steps to mitigate any circumstances which arise and which would
result in any amount becoming payable under, or cancelled pursuant to, any of
Clause 7.1 (Illegality), Clause 12 (Tax gross-up and indemnities), Clause 13
(Increased Costs) or paragraph 3 of Schedule 4 (Mandatory Cost Formula)
including (but not limited to) transferring its rights and obligations under the
Finance Documents to another Affiliate or Facility Office.

 

(b)Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.









 

53

 

 

15.2Limitation of liability

 

(a)The Borrower shall indemnify each Finance Party for all costs and expenses
reasonably incurred by that Finance Party as a result of steps taken by it under
Clause 15.1 (Mitigation).

 

(b)A Finance Party is not obliged to take any steps under Clause 15.1
(Mitigation) if, in the opinion of that Finance Party (acting reasonably), to do
so might be prejudicial to it.

 

16Costs and expenses

 

16.1Transaction expenses

 

The Borrower shall promptly on demand pay the Agent, the Security Trustee, the
Arranger and the Bookrunner the amount of all costs and expenses (including
legal fees) reasonably incurred by any of them in connection with the
negotiation, preparation, printing, execution and syndication of:

 

(a)this Agreement and any other documents referred to in this Agreement; and

 

(b)any other Finance Documents executed after the date of this Agreement.

 

16.2Amendment costs

 

If an Obligor requests an amendment, waiver or consent, the Borrower shall,
within 3 Business Days of demand, reimburse the Agent and the Security Trustee
for the amount of all costs and expenses (including legal fees) reasonably
incurred by the Agent or the Security Trustee in responding to, evaluating,
negotiating or complying with that request or requirement.

 

16.3Enforcement costs

 

The Borrower shall, within 3 Business Days of demand, pay to each Finance Party
the amount of all costs and expenses (including legal fees) incurred by that
Finance Party in connection with the enforcement of, or the preservation of any
rights under, any Finance Document.

 

16.4Authority to debit Collection Account

 

The Agent shall, without prejudice to any other of the provisions of this
Agreement, be entitled (but not obliged) at any time and from time to time
(without prior notice) to debit the Collection Account in order to satisfy
amounts payable by the Borrower to any Finance Party pursuant to this Clause 16.
The Agent shall promptly notify the Borrower after any such debit to the
Collection Account, provided that the failure to give such notice shall not
affect the validity of such debit.









 

54

 

 

SECTION 7

 

GUARANTEE

 

17Guarantee and indemnity

 

17.1Guarantee and indemnity

 

(a)Each Guarantor irrevocably and unconditionally jointly and severally:

 

(i)guarantees, as primary guarantor and not as surety merely, to each Finance
Party punctual payment and performance when due, whether at stated maturity, by
acceleration or otherwise, by each Obligor of all the Obligors’ obligations
under the Finance Documents and the Master Agreements whether for principal,
interest, fees, expenses, indemnity payments or obligations or otherwise
(collectively, the “Guaranteed Obligations”);

 

(ii)undertakes with each Finance Party that whenever an Obligor does not pay any
amount when due under or in connection with any Finance Document or Master
Agreement, such Guarantor shall immediately on demand pay that amount as if it
were the principal obligor; and

 

(iii)indemnifies each Finance Party immediately on demand against any cost, loss
or liability suffered by that Finance Party (i) if any obligation guaranteed by
it is or becomes unenforceable, invalid or illegal, or (ii) by operation of law
as a consequence of the transactions contemplated by the Finance Documents and
the Master Agreements. The amount of the cost, loss or liability shall be equal
to the amount which that Finance Party would otherwise have been entitled to
recover.

 

(b)Each Existing Guarantor hereby confirms its guarantee pursuant to the
Original Credit Agreement (each, an “Existing Guarantee”) with effect from the
date such Existing Guarantor became a party to the Original Credit Agreement in
the terms set forth in this Clause 17.1, and acknowledges and agrees that (i)
the Existing Guarantees remain in full force and effect after giving effect to
this Agreement, and (ii) the Existing Guarantees extend to the Guaranteed
Obligations as restated in this Clause 17.1.

 

17.2Continuing guarantee

 

This guarantee is a continuing guarantee and will extend to the ultimate balance
of sums payable by any Obligor under the Finance Documents and the Master
Agreements, regardless of any intermediate payment or discharge in whole or in
part.

 

17.3Reinstatement

 

If any payment by an Obligor or any discharge given by a Finance Party (whether
in respect of the obligations of any Obligor or any security for those
obligations or otherwise) is avoided or reduced as a result of insolvency,
liquidation, judicial management or any similar event:









 

55

 

 

(a)the liability of each Obligor shall continue or be reinstated, as the case
may be, as if the payment, discharge, avoidance or reduction had not occurred;
and

 

(b)each Finance Party shall be entitled to recover the value or amount of that
security or payment from each Obligor, as if the payment, discharge, avoidance
or reduction had not occurred.

 

17.4Waiver of defenses

 

(a)The obligations of each Guarantor under this Clause 17 will not be affected
by, and each Guarantor irrevocably waives any defense it might have by virtue
of, any act, omission, matter or thing which, but for this Clause, would reduce,
release or prejudice any of its obligations under this Clause 17 (without
limitation and whether or not known to it or any Finance Party) including:

 

(i)any time, waiver or consent granted to, or composition with, any Obligor or
other person;

 

(ii)the release of any other Obligor or any other person under the terms of any
composition or arrangement with any creditor of any member of the Group;

 

(iii)the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realize the full value of any security;

 

(iv)any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 

(v)any amendment (however fundamental) or replacement of a Finance Document, a
Master Agreement or any other document or security;

 

(vi)any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document, any Master Agreement or any other document or
security; or

 

(vii)any bankruptcy, insolvency, liquidation, judicial management or similar
proceedings; or

 

(viii)any other circumstance whatsoever that might otherwise constitute a
defense available to, or a legal or equitable discharge of, any Obligor.

 

(b)Each Guarantor unconditionally and irrevocably waives:

 

(i)diligence, presentment, demand for performance, notice of nonperformance,
protest, notice of protest, notice of dishonor, notice of the creation or
incurring of new or additional indebtedness of the Obligors to the Finance
Parties, notice of acceptance of this Guarantee, and notices of any other kind
whatsoever;









 

56

 

  

(ii)the filing of any claim with any court in the event of a receivership,
insolvency, bankruptcy, liquidation or judicial management;

 

(iii)the benefit of any statute of limitations affecting any Obligor’s
obligations under the Finance Documents or any Master Agreement or the
Guarantor’s obligations under this Guaranty or the enforcement of this Guaranty;
and

 

(iv)any offset or counterclaim or other right, defense, or claim based on, or in
the nature of, any obligation now or later owed to the Guarantor by the Obligors
or any Finance Party.

 

17.5Immediate recourse

 

Each Guarantor waives any right it may have of first requiring any Finance Party
(or any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 17. This waiver applies irrespective of any law or
any provision of a Finance Document or Master Agreement to the contrary.

 

17.6Deferral of Guarantors’ rights

 

(a)Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents and the Master Agreements have been
irrevocably paid in full and unless the Agent otherwise directs, no Guarantor
will exercise any rights which it may have by reason of performance by it of its
obligations under the Finance Documents:

 

(i)to be indemnified by an Obligor;

 

(ii)to claim any contribution from any other guarantor of any Obligor’s
obligations under the Finance Documents; and/or

 

(iii)to take the benefit (in whole or in part and whether by way of subrogation
or otherwise) of any rights of the Finance Parties under the Finance Documents,
the Master Agreements or of any other guarantee or security taken pursuant to,
or in connection with, the Finance Documents or the Master Agreements by any
Finance Party.

 

(b)Each Obligor acknowledges and agrees that:

 

(i)until the Guaranteed Obligations have been indefeasibly paid in full, all
obligations owing to it from any other Obligor whether contractually, under
rights of subrogation, contribution, reimbursement or otherwise shall be junior
and subordinate to any rights of any Finance Party against such Obligor;









 

57

 

 

(ii)it shall not exercise such rights prior to the indefeasible payment in full
of all obligations under the Finance Documents and any Master Agreement, unless
requested or consented to by the Agent; and

 

(iii)it shall hold in trust for and pay or transfer to the Agent any payment or
distribution received by it contrary to this Clause 17.

 

17.7Additional security

 

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by any Finance Party.

 

17.8Right of Contribution

 

At any time a payment in respect of the Guaranteed Obligations is made under
this guarantee, the right of contribution of each Guarantor against each other
Guarantor shall be determined as provided in the immediately following sentence,
with the right of contribution of each Guarantor to be revised and restated as
of each date on which a payment (a “Relevant Payment”) is made on the Guaranteed
Obligations under this guarantee. At any time that a Relevant Payment is made by
a Guarantor that results in the aggregate payments made by such Guarantor in
respect of the Guaranteed Obligations to and including the date of the Relevant
Payment exceeding such Guarantor’s Contribution Percentage (as defined below) of
the aggregate payments made by all Guarantors in respect of the Guaranteed
Obligations to and including the date of the Relevant Payment (such excess, the
“Aggregate Excess Amount”), each such Guarantor shall have a right of
contribution against each other Guarantor who has made payments in respect of
the Guaranteed Obligations to and including the date of the Relevant Payment in
an aggregate amount less than such other Guarantor’s Contribution Percentage of
the aggregate payments made to and including the date of the Relevant Payment by
all Guarantors in respect of the Guaranteed Obligations (the aggregate amount of
such deficit, the “Aggregate Deficit Amount”) in an amount equal to (x) a
fraction the numerator of which is the Aggregate Excess Amount of such Guarantor
and the denominator of which is the Aggregate Excess Amount of all Guarantors
multiplied by (y) the Aggregate Deficit Amount of such other Guarantor. A
Guarantor’s right of contribution pursuant to the preceding sentences shall
arise at the time of each computation, subject to adjustment to the time of each
computation; provided that no Guarantor may take any action to enforce such
right until the Guaranteed Obligations have been paid in full in cash, it being
expressly recognized and agreed by all parties hereto that any Guarantor’s right
of contribution arising pursuant to this Clause 17.8 against any other Guarantor
shall be expressly junior and subordinate to such other Guarantor’s obligations
and liabilities in respect of the Guaranteed Obligations and any other
obligations under this guarantee. As used in this Clause 17.8: (i) each
Guarantor’s “Contribution Percentage” shall mean the percentage obtained by
dividing (x) the Relevant Net Worth (as defined below) of such Guarantor by (y)
the aggregate Relevant Net Worth of all Guarantors; (ii) the “Relevant Net
Worth” of each Guarantor shall mean the greater of (x) the Net Worth (as defined
below) of such Guarantor and (y) zero; and (iii) the “Net Worth” of each
Guarantor shall mean the amount by which the fair saleable value of such
Guarantor’s assets on the date of any Relevant Payment exceeds its existing
debts and other liabilities (including contingent liabilities, but without
giving effect to any Guaranteed Obligations arising under this guarantee) on
such date. All parties hereto recognize and agree that, except for any right of
contribution arising pursuant to this Clause 17.8, each Guarantor who makes any
payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Guarantor in respect of such
payment until all of the Guaranteed Obligations have been irrevocably paid in
full in cash. Each Guarantor recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution. In this connection, each Guarantor has the right
to waive its contribution right against any Guarantor to the extent that after
giving effect to such waiver such Guarantor would remain Solvent, in the
determination of the Agent.









 

58

 

 

17.9Limitation of Liability

 

Each of the Guarantors and the Finance Parties hereby confirms that it is its
intention that the Guaranteed Obligations not constitute a fraudulent transfer
or conveyance for purposes of the U.S. Bankruptcy Code, the Uniform Fraudulent
Conveyance Act, the Uniform Fraudulent Transfer Act or any similar Federal or
state law. To effectuate the foregoing intention, each of the Guarantors and the
Finance Parties hereby irrevocably agrees that the Guaranteed Obligations
guaranteed by each Guarantor shall be limited to such amount as will, after
giving effect to such maximum amount and all other (contingent or otherwise)
liabilities of such Guarantor that are relevant under such laws and after giving
effect to any rights to contribution pursuant to any agreement providing for an
equitable contribution among such Guarantor and the other Guarantors, result in
the Guaranteed Obligations of such Guarantor in respect of such maximum amount
not constituting a fraudulent transfer or conveyance.

 

17.10Information concerning the Obligors

 

Each Guarantor represents and warrants to each Finance Party that the Guarantor
is affiliated with each Obligor and is otherwise in a position to have access to
all relevant information bearing on the present and continuing creditworthiness
of each Obligor and the risk that any Obligor will be unable to pay the
Guaranteed Obligations when due. The Guarantor waives any requirement that any
Finance Party advise the Guarantor of information known to that Finance Party
regarding the financial condition or business of any Obligor, or any other
circumstance bearing on the risk of non-performance of the Guaranteed
Obligations, and the Guarantor assumes sole responsibility for keeping informed
of the financial condition and business of each Obligor.

 

17.11Singapore financial assistance limitation

 

This guarantee does not apply to any liability of any Guarantor incorporated in
Singapore to the extent it would result in its guarantee under this Agreement
constituting unlawful financial assistance within the meaning of Section 76 of
the Singapore Companies Act.









 

59

 

 

SECTION 8

 

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

18Representations

 

Each of the Obligors jointly and severally makes the representations and
warranties set out in this Clause 18 to each Finance Party on the date of this
Agreement and on the Effective Date.

 

18.1Status

 

(a)It is a corporation or a limited liability company, duly incorporated or
formed and validly existing in good standing under the law of its jurisdiction
of incorporation or formation.

 

(b)It is duly qualified and in good standing as a foreign company in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed.

 

(c)It and each of its Subsidiaries has all requisite corporate or company power
and authority to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted.

 

(d)It is not, and shall not become, a “foreign financial institution” as that
term is defined under FATCA.

 

18.2Binding obligations

 

The obligations expressed to be assumed by it in this Agreement are, and, upon
execution and delivery of each Finance Document and Master Agreement to which it
is to be a party, the obligations expressed to be assumed by it in each such
Finance Document and Master Agreement will be, legal, valid, binding and
enforceable obligations, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforceability of
creditor’s rights generally.

 

18.3Non-conflict with other obligations

 

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents and the Master Agreements do not and will not conflict
with:

 

(a)any law or regulation applicable to it;

 

(b)its constitutional documents; or

 

(c)any agreement or instrument binding upon it or any of its assets.









 

60

 

 

18.4Power and authority

 

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorize its entry into, performance and delivery of, the Finance
Documents and the Master Agreements to which it is a party and the transactions
contemplated by those Finance Documents and the Master Agreements.

 

18.5Validity and admissibility in evidence

 

All Authorizations of any governmental authority or regulatory body or of any
other person required or desirable:

 

(a)to enable it lawfully to enter into, exercise its rights and comply with its
obligations in the Finance Documents and the Master Agreements to which it is a
party;

 

(b)for the grant by any Obligor of the Security granted by it pursuant to the
Finance Documents, and the perfection or maintenance of such Security (including
the first priority nature thereof), and

 

(c)to make the Finance Documents and the Master Agreements to which it is a
party admissible in evidence in its jurisdiction of incorporation,

 

have been obtained or effected and are in full force and effect.

 

18.6Governing law and enforcement

 

(a)The choice of Marshall Islands law, New York law, Singapore law or English
law, as the case may be, as the governing law of the Finance Documents and the
Master Agreements will be recognized and enforced in its jurisdiction of
incorporation or formation.

 

(b)Any judgment obtained in any court sitting in New York City or in England in
relation to a Finance Document or a Master Agreement will be recognized and
enforced in its jurisdiction of incorporation or formation.

 

18.7Deduction of Tax

 

It is not required under the law of its jurisdiction of incorporation to make
any deduction for or on account of Tax from any payment it may make under any
Finance Document or any Master Agreement to which it is a party.

 

18.8No filing or stamp taxes

 

Under the law of its jurisdiction of incorporation or formation it is not
necessary that the Finance Documents (other than the Mortgages) and the Master
Agreements be filed, recorded or enrolled with any court or other authority in
that jurisdiction or that any stamp, registration or similar tax be paid on or
in relation to the Finance Documents and the Master Agreements or the
transactions contemplated by the Finance Documents and the Master Agreements.

 

18.9No default

 

No Event of Default is continuing or might reasonably be expected to result from
the making of any Utilization.









 

61

 

 

 

18.10No misleading information

 

No representation, warranty or statement made or certificate or document
statement provided by any of the Obligors in or pursuant to this Agreement, any
other Finance Document or any Master Agreement, or in any other document
furnished in connection therewith, is untrue or incomplete in any material
respect or contains any misrepresentation of a material fact or omits to state
any material fact necessary to make any such statement herein or therein not
misleading.

 

18.11Financial statements

 

(a)Its Original Financial Statements were prepared in accordance with GAAP
consistently applied.

 

(b)Its Original Financial Statements fairly present in all material respects the
financial condition and operations of the Borrower and its Subsidiaries as at
the date thereof.

 

(c)There has been no material adverse change in its business or financial
condition (or the business or consolidated financial condition of the Group, in
the case of the Borrower) since December 31, 2011.

 

18.12Pari passu ranking

 

Its payment obligations under the Finance Documents and Master Agreements rank
at least pari passu with the claims of all its other unsecured and
unsubordinated creditors, except for obligations mandatorily preferred by law.

 

18.13No proceedings pending or threatened

 

No material litigation, arbitration or administrative proceedings (including
proceedings relating to any alleged or actual breach of the ISM Code) of or
before any court, arbitral body or agency have (to the best of its knowledge and
belief) been started or threatened against it or any of its properties that
could, if adversely determined, reasonably be expected to have a Material
Adverse Effect, other than as disclosed in writing to the Agent prior to the
date of this Agreement. 







 

62

 

 

18.14Status of security

 

(a)The provisions of each Finance Document do now or, as the case may be, will
upon execution and delivery (and, where applicable, registration as provided for
in the Finance Documents), create in favor of the Security Trustee (i) in the
case of the Mortgages, a valid first “preferred mortgage” within the meaning of
Chapter 3 of the Marshall Islands Maritime Act, 1990, as amended (or, if
applicable, a first priority ship mortgage under the laws of the relevant
Alternative Approved Flag), on the respective Ships, subject to the recording or
registration of the Mortgages as described in the following paragraph, (ii) in
the case of the Assignments of Shipbuilding Contract and Refund Guarantee, the
Assignments of Earnings, the Assignments of Insurances, the Pledge Agreement and
the General Security Agreements a valid, binding and executed and enforceable
security interest in all right, title and interest in the collateral therein
described, and shall constitute a fully perfected first priority security
interest in favor of the Security Trustee in all right, title and interest in
such collateral, subject to no other Security and subject in the case of (A) the
Assignments of Shipbuilding Contract and Refund Guarantee and the Assignments of
Earnings, to notice being given to account parties and to filing proper
financing statements in the District of Columbia and the State of New York, and
consent of such account parties being obtained, and (B) the Assignments of
Insurances, to notice being given to underwriters and protection and indemnity
clubs, and their consent being obtained where policy provisions or club rules so
require), and (iii) in the case of the Account Charges, the General Account
Charges, the Security Interest Deed and the Master Agreement Assignments, a
valid, binding and executed and enforceable Security Interest over the assets to
which such Finance Documents, by their terms, relate;

 

(b)upon execution and delivery by the relevant Guarantor and recording in
accordance with the laws of the Republic of The Marshall Islands (or, if
applicable, registration in accordance with the law of the relevant Alternative
Approved Flag), each of the Mortgages will be a first “preferred mortgage”
within the meaning of Chapter 313 of Title 46 of the United States Code and will
qualify for the benefits accorded a “preferred mortgage” under Chapter 313 of
Title 46 of the United States Code and no other filing or recording or refiling
or rerecording or any other act is necessary or advisable to create or perfect
such security interest under the Mortgages or in the mortgaged property therein
described; and

 

(c)no third party will have any Security (except for Permitted Security) over
any asset to which such Security, by its terms, relates.

 

18.15Compliance with Authorizations

 

To the best of its knowledge, after due inquiry, it is in compliance with all
applicable Authorizations, statutes, regulations and laws.

 

18.16Margin Stock

 

It is not engaged in the business of extending credit for the purpose of
purchasing or carrying Margin Stock and no proceeds of any Loan will be used to
purchase or carry any Margin Stock or to extend credit to others for the purpose
of purchasing or carrying any Margin Stock.

 



63

 



 

18.17Compliance with ERISA

 

(a)Schedule 14 sets forth each Plan as of the date of this Agreement.

 

(b)Subject to Clause 18.17(d) below, each Plan (and each related trust,
insurance contract or fund) is in substantial compliance with its terms and with
all applicable laws, including, without limitation, ERISA and the Code; each
Plan (and each related trust, if any) which is intended to be qualified under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that it meets the requirements of
Sections 401(a) and 501(a) of the Code covering all tax law changes prior to the
Economic Growth and Tax Relief Reconciliation Act of 2001; no Reportable Event
has occurred; no Plan which is a Multiemployer Plan is insolvent or in
reorganization; no Plan has an Unfunded Current Liability which, when added to
the aggregate amount of Unfunded Current Liabilities with respect to all other
Plans, exceeds $100,000; no Plan which is subject to Section 412 of the Code or
Section 302 of ERISA has an unpaid minimum required contribution, within the
meaning of such sections of the Code or ERISA, or has applied for or received a
waiver of an unpaid minimum required contribution or an extension of any
amortization period, within the meaning of Section 412 or 430(d) of the Code or
Section 304 of ERISA; all contributions required to be made with respect to a
Plan have been timely made; none of the Borrower, any Subsidiary of the Borrower
or any ERISA Affiliate has incurred any material liability (including any
indirect, contingent or secondary liability) to or on account of a Plan pursuant
to Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212
of ERISA or Section 4971 or 4975 of the Code or expects to incur any such
liability under any of the foregoing sections with respect to any Plan; no
condition exists which presents a material risk to the Borrower, any Subsidiary
of the Borrower or any ERISA Affiliate of incurring a liability to or on account
of a Plan pursuant to the foregoing provisions of ERISA and the Code; no
proceedings have been instituted to terminate or appoint a trustee to administer
any Plan which is subject to Title IV of ERISA; no action, suit, proceeding,
hearing, audit or investigation with respect to the administration, operation or
the investment of assets of any Plan (other than routine claims for benefits) is
pending, expected or threatened; there has been no violation of the applicable
requirements of Section 404 or 405 of ERISA or the exclusive benefit rule of
under Section 401(a) of the Code by any fiduciary or disqualified person with
respect to any Plan for which the Borrower, any Subsidiary of the Borrower or
any ERISA Affiliate may be directly or indirectly liable; none of the Borrower,
any Subsidiary of the Borrower or any ERISA Affiliate has filed, or is
considering filing, an application under the IRS Employee Plans Compliance
Resolution System or the Department of Labor’s Voluntary Fiduciary Correction
Program with respect to any Plan; using actuarial assumptions and computation
methods consistent with Part 1 of subtitle E of Title IV of ERISA, the aggregate
liabilities of the Borrower and its Subsidiaries and its ERISA Affiliates to all
Plans which are Multiemployer Plans in the event of a complete withdrawal
therefrom, as of the close of the most recent fiscal year of each such Plan
ended prior to the date of the most recent Credit Event, would not exceed
$100,000; each group health plan (as defined in Section 607(1) of ERISA or
Section 4980B(g)(2) of the Code) which covers or has covered employees or former
employees of the Borrower, any Subsidiary of Borrower or any ERISA Affiliate has
at all times been operated in compliance with the provisions of Part 6 of
subtitle B of Title I of ERISA and Section 4980B of the Code; each group health
plan (as defined in 45 Code of Federal Regulations Section 160.103) which covers
or has covered employees or former employees of the Borrower, any Subsidiary of
the Borrower or any ERISA Affiliate has at all times been operated in compliance
with the provisions of the Health Insurance Portability and Accountability Act
of 1996 and the regulations promulgated thereunder; no lien imposed under the
Code or ERISA on the assets of the Borrower or any Subsidiary of the Borrower or
any ERISA Affiliate exists or is likely to arise on account of any Plan; and the
Borrower and its Subsidiaries may cease contributions to or terminate any
employee benefit plan maintained by any of them without incurring any material
liability.







 



64

 

 

(c)Subject to Clause 18.17(d) below, each Foreign Pension Plan has been
maintained in substantial compliance with its terms and with the requirements of
any and all applicable laws, statutes, rules, regulations and orders and has
been maintained, where required, in good standing with applicable regulatory
authorities. All contributions required to be made with respect to a Foreign
Pension Plan have been timely made. None of the Borrower or any of its
Subsidiaries has incurred any obligation in connection with the termination of,
or withdrawal from, any Foreign Pension Plan. The present value of the accrued
benefit liabilities (whether or not vested) under each Foreign Pension Plan,
determined as of the end of the Borrower’s most recently ended fiscal year on
the basis of actuarial assumptions, each of which is reasonable, did not exceed
the current value of the assets of such Foreign Pension Plan allocable to such
benefit liabilities.

 

(d)The foregoing representations in Clauses 18.17(b) and 18.17(c) are made only
to the extent that the failure to be true, either individually or in the
aggregate, could reasonably be expected to result in material liability to the
Borrower and its Subsidiaries.

 

18.18Not “Investment Company”

 

It is not an “investment company”, or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.

 

18.19Not “National”

 

It is not a “national” of any “designated foreign country”, within the meaning
of the Foreign Asset Control Regulations or the Cuban Asset Control Regulations
of the U.S. Treasury Department, 31 C.F.R., Subtitle B, Chapter V, as amended,
or any regulations or rulings issued thereunder.

 

18.20No Restriction

 

Neither the making of any Loan nor the use of the proceeds thereof nor the
performance by the Obligors of this Agreement violates any statute, regulation
or executive order restricting loans to, investments in, or the export of assets
to, foreign countries or entities doing business there.

 

18.21Solvency

 

It is, individually, and the Borrower and its Subsidiaries are, together,
Solvent.

 

18.22Use of Proceeds

 

The Borrower is using the proceeds of the Revolving Loans solely for the
purposes set forth in Clause 3 (Purpose), and has used the proceeds of the Term
Loans solely for the purposes permitted under the Original Credit Agreement.









 

65

 

 

 

18.23Place of Business

 

The Borrower has a place of business in New York City. None of the Obligors
(other than the Borrower) has a place of business in the United States of
America, the District of Columbia, the United States Virgin Islands, or any
territory or insular possession subject to the jurisdiction of the United States
of America.

 

18.24Ownership of Obligors

 

All of the outstanding limited liability company interests or shares, as the
case may be, of each of the Original Guarantors is, and each Additional
Guarantor shall be, directly or indirectly owned and controlled by the Borrower,
and none of the Guarantors (except for Eagle Shipping International (USA) LLC)
has any direct or indirect Subsidiaries.

 

18.25Tax Returns and Payments

 

None of the Borrower’s Subsidiaries at the date hereof is required to file any
U.S. federal income tax returns. Each of the Borrower and its Subsidiaries has
timely filed with the appropriate taxing authority, all material returns,
statements, forms and reports for taxes (the “Returns”) required to be filed by
or with respect to the income, properties or operations of the Borrower and/or
any of its Subsidiaries. The Returns accurately reflect in all material respects
all liability for taxes of the Borrower and its Subsidiaries as a whole for the
periods covered thereby. The Borrower and each of its Subsidiaries have at all
times paid, or have provided adequate reserves (in accordance with GAAP) for the
payment of all taxes payable by them. There is no material action, suit,
proceeding, investigation, audit, or claim now pending or, to the knowledge of
the Borrower or any of its Subsidiaries, threatened by any authority regarding
any taxes relating to the Borrower or any of its Subsidiaries. Neither the
Borrower nor any of its Subsidiaries has entered into an agreement or waiver or
been requested to enter into an agreement or waiver extending any statute of
limitations relating to the payment or collection of taxes of the Borrower or
any of its Subsidiaries, or is aware of any circumstances that would cause the
taxable years or other taxable periods of the Borrower or any of its
Subsidiaries not to be subject to the normally applicable statute of
limitations. Neither the Borrower nor any of its Subsidiaries has incurred, nor
will any of them incur, any material tax liability in connection with any
transactions contemplated hereby (it being understood that the representation
contained in this sentence does not cover any future tax liabilities of the
Borrower or any of its Subsidiaries arising as a result of the operation of
their businesses in the ordinary course of business).

 

18.26No money laundering

 

It is acting for its own account and the borrowing of the Facilities by the
Borrower and the performance and discharge of each Obligor’s obligations and
liabilities under this Agreement, the Master Agreements and the other Finance
Documents to which it is a party and other arrangements effected or contemplated
by this Agreement will not involve or lead to contravention of any law, official
requirement or other regulatory measure or procedure implemented to combat
“money laundering” (as defined in Article 1 of the Directives (91/308/EEC) of
the Council of the European Community).

 

 

18.27Environmental matters

 

(a)To the best of its knowledge, after due inquiry, it is in compliance with all
applicable Environmental Laws in all material respects, and it possesses and is
in compliance with all relevant Authorizations pursuant to Environmental Laws.













 

66

 

 

(b)There are no Environmental Claims outstanding or pending, and it has not
received any notice of or entered into, inherited or assumed, any Environmental
Claims, in each case, which might, if adversely determined, have a Material
Adverse Effect.

 

18.28Sanctions

 

Neither it nor any member of the Group, any Affiliate of any of them, nor any of
their respective officers, directors, employees or, to its knowledge, agents or
other persons acting on their behalf:

 

(a)is a Restricted Party;

 

(b)has received funds or other property from a Restricted Party or conducted any
activities or business dealings, directly or indirectly, with or for the benefit
of any Restricted Party;

 

(c)has engaged or is engaging, directly or indirectly, in any transaction or
conduct that would reasonably be expected to result in it or its Affiliates
becoming a Restricted Party, or which evades or avoids, or is intended for the
purpose of evading or avoiding, any prohibitions or restrictions set forth in
any Sanctions; or

 

(d)is in breach of, or is the subject of any action, proceeding, litigation,
claim or investigation concerning, any Sanctions.

 

18.29No prohibited payments

 

Neither it nor any of its Affiliates, nor any of their respective officers,
directors, employees or, to its knowledge, agents or other persons acting on
their behalf, directly or indirectly, has:

 

(a)violated or is in violation of any applicable anti-corruption law;

 

(b)made, offered to make, promised to make or authorized the payment or giving
of, directly or indirectly, any bribe, rebate, payoff, influence payment,
kickback or other payment or gift of money or anything of value (including meals
or entertainment) to any officer, employee or ceremonial office holder of any
government or instrumentality thereof, any political party or supra-national
organization (such as the United Nations), any political candidate, any royal
family member or any other person who is connected or associated personally with
any of the foregoing that is prohibited under any applicable law or regulation
or otherwise for the purpose of influencing any act or decision of such payee in
his official capacity, inducing such payee to do or omit to do any act in
violation of his lawful duty, securing any improper advantage or inducing such
payee to use his influence with a government or instrumentality thereof to
affect or influence any act or decision of such government or instrumentality (a
“Prohibited Payment”); or

 

(c)is or has been subject to any action, proceeding, litigation, claim or
investigation with regard to any actual or alleged Prohibited Payment.









 



67

 

 

It and its Affiliates have taken reasonable measures, including implementation
of appropriate compliance policies and procedures, to ensure compliance with
applicable anti-corruption laws and to monitor, detect and prevent the making,
offer to make, promise to make or authorization of the payment or giving of any
Prohibited Payment.

 

18.30Bank accounts

 

Schedule 17 contains a true, correct and complete list of all accounts with any
bank or financial institution held by a Group member on the Effective Date.

 

18.31Material Contracts

 

Schedule 18 contains a true, correct and complete list of all the Material
Contracts to which a Group member is a party on the Effective Date.

 

18.32Repetition

 

(a)The Repeating Representations are deemed to be made by each Obligor by
reference to the facts and circumstances then existing on the first day of each
Interest Period.

 

(b)In the case of an Additional Guarantor, the representations and warranties
set forth in Clause 28.3 (Repetition of Representations) are deemed to be made
on the day on which the relevant Subsidiary becomes (or it is proposed that such
Subsidiary becomes) an Additional Guarantor.

 

19Information undertakings

 

The undertakings in this Clause 19 remain in force throughout the Security
Period.

 

19.1Financial statements

 

The Borrower shall supply to the Agent in sufficient copies for all the Lenders:

 

(a)as soon as available, but in any event within 90 days after the end of each
of its financial years, the consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such financial year and the related consolidated
statements of income, stockholders’ equity and cash flows of the Borrower and
its Subsidiaries for such financial year, setting forth in each case in
comparative form the corresponding figures for the previous financial year,
together with a report thereon of PricewaterhouseCoopers or other independent
certified public accountants of recognized national standing satisfactory to the
Agent, without a “going concern” qualification or any qualification or exception
as to the scope of its audit, which report shall state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of the Borrower and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards;









 

68

 

 

(b)as soon as available, but in any event within 45 days after the end of each
quarter of each of its financial years, the consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such financial quarter and the
related consolidated statements of income, stockholders’ equity and cash flows
of the Borrower and its Subsidiaries for such financial quarter and for the
period from the beginning of the then current financial year to the end of such
quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous financial year; and

 

(c)if requested by the Agent, management accounts to include (i) a balance
sheet, (ii) an income statement, and (iii) a statement of changes in retained
earnings (and any other financial information as requested by the Agent, acting
on behalf of the Lenders, in a format acceptable to the Agent) for the Borrower
for any Accounting Period prepared on a separate company basis (i.e., not
consolidated).

 

19.2Compliance Certificate

 

(a)The Borrower shall supply to the Agent, with each set of financial statements
delivered pursuant to paragraph (a) or (b) of Clause 19.1 (Financial
statements), a Compliance Certificate setting out (in reasonable detail) (i)
computations as to compliance with Clauses 20 (Financial covenants) and 22.23(a)
(Eagle Chartering) as at the date at which those financial statements were drawn
up, (ii) a valuation of each Ship made by an Approved Broker pursuant to Clause
21.6 (Provision of valuations and information) indicating the market value of
such Ship (such valuation to be obtained by the Agent and reviewed by the
Borrower).

 

(b)Each Compliance Certificate shall be signed by the chief financial officer
and the chief executive officer of the Borrower.

 

19.3Requirements as to financial statements

 

(a)Each set of financial statements delivered by the Borrower pursuant to Clause
19.1 (Financial statements) shall be certified by the chief financial officer of
the Borrower as fairly presenting its financial condition as at the date as at
which those financial statements were drawn up.

 

(b)The Borrower shall procure that each set of financial statements delivered
pursuant to Clause 19.1 (Financial statements) is prepared using GAAP.

 

19.4Information: miscellaneous

 

The Borrower shall supply to the Agent (in sufficient copies for all the
Lenders, if the Agent so requests):

 





(a)[Reserved]

 

(b)promptly upon the filing thereof, copies of all registration statements and
reports on Forms 10-K, 10-Q and 8-K (or their equivalents) and other material
filings which the Borrower shall have filed with the Securities and Exchange
Commission or any similar governmental authority, or any national securities
exchange, including, any reports or other disclosures required to be made in
relation to the Borrower under Regulation FD or the Sarbanes-Oxley Act of 2002;











 

69

 



 

(c)promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings (including proceedings relating to any
alleged or actual breach of the ISM Code or the ISPS Code) which are current,
threatened or pending against any member of the Group, and which might, if
adversely determined, have a Material Adverse Effect;

 

(d)no later than five (5) Business Days after the end of each Month (i) in
relation to each Ship, full employment details (including details of charter
rates and tenor), and (ii) details of charter activity for vessels owned by any
person not a member of the Group that are managed by a member of the Group,
during the preceding month;

 

(e)promptly, such further information regarding any Ship, its Earnings or
Insurances or the financial condition, business and operations of any member of
the Group as any Finance Party (through the Agent) may reasonably request;

 

(f)as soon as practicable and in any event no later than 75 days after the
beginning of each of its financial years, a consolidated plan and financial
forecast for such financial year and the next succeeding financial year (the
“Financial Plan” for such financial year), including (i) forecasted consolidated
balance sheets and forecasted consolidated statements of income and cash flows
of the Borrower and its Subsidiaries for each such financial year, together with
pro forma Compliance Certificates for each such financial year and an
explanation of the assumptions on which such forecasts are based, (ii)
forecasted consolidated statements of income and cash flows of the Borrower and
its Subsidiaries for each quarter of each such financial year, together with an
explanation of the assumptions on which such forecasts are based, (iii) detailed
projections for scheduled maintenance and dry-docking of the Ships, and (iv)
such other information and projections as any Lender may reasonably request.
Each Financial Plan shall be reviewed by the Agent’s advisors in the discretion
of the Agent;

 

(g)on the third Business Day of each week, if any Revolving Loan is outstanding,
an updated Cash Flow Forecast;

 

(h)promptly, and in any event within ten Business Days after any Material
Contract of the Borrower or any of its Subsidiaries is terminated or amended in
a manner that is adverse to the Borrower or such Subsidiary, as the case may be,
or any new Material Contract is entered into, a written statement describing
such event with copies of such material amendments or new contracts, and an
explanation of any actions being taken with respect thereto;









 

70

 



 

(i)promptly, upon receipt of the same, copies of all notices, requests and other
documents received by any member of the Group under or pursuant to any Material
Contract or instrument, indenture or other agreement regarding or related to any
breach or default by any party thereto or any other event that could materially
impair the value of the interests or the rights of any member of the Group or
otherwise have a Material Adverse Effect, and copies of the foregoing and such
information and reports regarding Material Contracts and such instruments,
indentures, and other agreements as the Agent may request from time to time.

 

19.5Notification of default

 

(a)Each Obligor shall notify the Agent of any Default (and the steps, if any,
being taken to remedy it) promptly upon becoming aware of its occurrence (unless
that Obligor is aware that a notification has already been provided by another
Obligor).

 

(b)Promptly upon a request by the Agent, the Borrower shall supply to the Agent
a certificate signed by 2 of its senior officers on its behalf certifying that
no Default is continuing (or if a Default is continuing, specifying the Default
and the steps, if any, being taken to remedy it).

 

19.6“Know Your Customer” Checks

 

(a)If:

 

(i)the introduction of or any change in (or the interpretation, administration
or application of) any law or regulation made after the date of this Agreement;

 

(ii)any change in the status of any Obligor after the date of this Agreement; or

 

(iii)a proposed assignment or transfer by a Lender of any of its rights and
obligations under this Agreement to a party that is not a Lender prior to such
assignment or transfer,

 

obliges the Agent or any Lender (or, in the case of paragraph (iii) above, any
prospective new Lender) to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, each Obligor shall promptly upon the request of the
Agent or any Lender supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Agent (for itself or on behalf
of any Lender) or any Lender (for itself or, in the case of the event described
in paragraph (iii) above, on behalf of any prospective new Lender) in order for
the Agent, such Lender or, in the case of the event described in paragraph (iii)
above, any prospective new Lender to carry out and be satisfied it has complied
with all necessary “know your customer” or other similar checks under all
applicable laws and regulations pursuant to the transactions contemplated in the
Finance Documents.

 



(b)Each Lender shall promptly upon the request of the Agent supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Agent (for itself) in order for the Agent to carry out and be satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.









 



71

 



 

(c)The Borrower shall, by not less than 10 Business Days’ prior written notice
to the Agent, notify the Agent (which shall promptly notify the Lenders) of its
intention to request that one of its Subsidiaries becomes an Additional
Guarantor pursuant to Clause 28 (Changes to the Obligors).

 

(d)Following the giving of any notice pursuant to paragraph (c) above, if the
accession of such Additional Guarantor obliges the Agent or any Lender to comply
with “know your customer” or similar identification procedures in circumstances
where the necessary information is not already available to it, the Borrower
shall promptly upon the request of the Agent or any Lender supply, or procure
the supply of, such documentation and other evidence as is reasonably requested
by the Agent (for itself or on behalf of any Lender) or any Lender (for itself
or on behalf of any prospective new Lender) in order for the Agent or such
Lender or any prospective new Lender to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the accession of such Subsidiary
to this Agreement as an Additional Guarantor.

 

19.7Patriot Act Notice

 

Each Finance Party hereby notifies the Obligors that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub.: 107-56 (signed into law
October 26, 2001)) (the “PATRIOT Act”), it is required to obtain, verify, and
record information that identifies each Obligor, which information includes the
name of each Obligor and other information that will allow such Finance Party to
identify each Obligor in accordance with the PATRIOT Act. Each Obligor agrees to
provide such information from time to time to any Finance Party.

 

20Financial covenants

 

20.1Leverage Ratio

 

The Borrower shall not permit the ratio, as of the last day of any Accounting
Period set forth below, of (i) the aggregate of the Term Loans as at such day to
(ii) EBITDA for the consecutive four Accounting Periods ending on such day, to
exceed the correlative ratio indicated:

 

Accounting Period ending:   Leverage ratio    September 30, 2013   13.9 : 1   
December 31, 2013   12.3 : 1    March 31, 2014   10.6 : 1    June 30, 2014   9.2
: 1    September 30, 2014   8.5 : 1    December 31, 2014   8.1 : 1    March 31,
2015   7.8 : 1    June 30, 2015   7.6 : 1    September 30, 2015   7.5 : 1   
December 31, 2015   7.3 : 1    March 31, 2016   7.1 : 1    June 30, 2016   6.9 :
1    September 30, 2016   6.6 : 1    December 31, 2016   6.4 : 1    March 31,
2017   6.2 : 1 









 

72

 

 

20.2Minimum Interest Coverage Ratio

 

The Borrower shall not permit the ratio, as of the last day of any Accounting
Period set forth below, of (i) EBITDA for the consecutive four Accounting
Periods ending on such day to (ii) Cash Interest Expenses for the consecutive
four Accounting Periods ending on such day, to be less than the correlative
ratio indicated:

 



Accounting Periods ending:   Minimum Interest Coverage Ratio    June 30, 2013 
 1.3 : 1    September 30, 2013   1.4 : 1    December 31, 2013   1.6 : 1    March
31, 2014   1.8 : 1    June 30, 2014   2.0 : 1    September 30, 2014   2.1 : 1   
December 31, 2014   2.2 : 1    March 31, 2015   2.2 : 1    June 30, 2015   2.2 :
1    September 30, 2015   2.2 : 1    December 31, 2015   2.2 : 1    March 31,
2016   2.2 : 1    June 30, 2016   2.2 : 1    September 30, 2016   2.3 : 1   
December 31, 2016   2.3 : 1    March 31, 2017   2.3 : 1 



 

 

20.3Minimum Liquidity

 

The Borrower and its Subsidiaries shall maintain, as at the last day of each
Accounting Period, free cash in one or more accounts with the Agent in an
aggregate amount not less the product of $500,000 multiplied by the number of
Ships owned by the Borrower or any of its Subsidiaries; provided that any amount
of the then unutilized Revolving Facility shall be deemed to constitute free
cash for the purposes of this Clause 20.3 only; provided further that the full
amount of such availability shall be included, such that no deduction shall be
made in respect of any Defaulting Lender.

 

20.4Collateral Coverage Ratio

 

The Borrower shall not permit the Collateral Coverage Ratio, as of the last day
of any Accounting Period set forth below, to exceed the correlative ratio
indicated:

 

Accounting Period ending:  Collateral Coverage Ratio    September 30, 2014 
 100%   December 31, 2014   100%   March 31, 2015   95%   June 30, 2015   90%  
September 30, 2015   80%   December 31, 2015   80%   March 31, 2016   80%   June
30, 2016   80%   September 30, 2016   80%   December 31, 2016   75%   March 31,
2017   70%









.

73

 

 

21VALUATION OF SHIPS

 

21.1[Reserved]

 

21.2[Reserved]

 

21.3Valuation of Ships

 

The market value of a Ship at any date is that shown by a valuation prepared:

 

(a)as at a date not more than 21 days previously;

 

(b)by an Approved Broker;

 

(c)with or without physical inspection of that Ship (as the Agent may require);
and

 

(d)on the basis of a sale for prompt delivery for cash on normal arm’s length
commercial terms as between a willing seller and a willing buyer.

 

21.4[Reserved]

 

21.5Valuations binding

 

Any valuation under this Clause 21 shall be binding and conclusive as regards
the Borrower.

 

21.6Provision of valuations and information

 

(a)For the purpose of this Clause 21 and in order to determine if the Collateral
Coverage Ratio is being met, the Obligors at their expense shall cause a
valuation of each Ship to be made by an Approved Broker indicating the market
value of such Ship at any time the Agent may request upon not less than 5 days’
prior written notice from the Agent to the Borrower.

 

(b)The Obligors shall promptly provide the Agent and any relevant Approved
Broker with any information which the Agent or such Approved Broker may
reasonably request for the purposes of the valuation; and, if the Obligors fail
to provide the information by the date specified in the request, the valuation
may be made on any basis and assumptions which such Approved Broker or the Agent
considers prudent.

  

21.7Valuation Expenses

 

The Borrower shall, on demand, pay the Agent the amount of fees and expenses of
the Approved Broker instructed by the Agent under this Clause and all legal and
other expenses incurred by the Agent in connection with any matter arising out
of this Clause 21.













 

74

 

 

  

22General undertakings

 

The undertakings in this Clause 22 remain in force throughout the Security
Period.

 

22.1Authorizations

 

Each Obligor shall promptly:

 

(a)obtain, comply with and do all that is necessary to maintain in full force
and effect; and

 

(b)upon request of the Agent, supply copies to the Agent of,

 

any Authorization required under any law or regulation of its jurisdiction of
incorporation or formation, or the flag-state of any Ship to enable it (i) to
perform its obligations under the Finance Documents and under the Master
Agreements and to ensure the legality, validity, enforceability or admissibility
in evidence in its jurisdiction of incorporation or formation, or in the
flag-state of any Ship of any Finance Document or any Master Agreement to which
it is a party, and (ii) to operate the Ships.

 

22.2Compliance with laws

 

(a)Each Obligor shall comply in all respects with all laws to which it may be
subject including ERISA, if failure to so comply would materially impair its
ability to perform its obligations under the Finance Documents and under the
Master Agreements.

 

(b)No Obligor or other member of the Group shall engage in any conduct that
could result in it becoming a Restricted Party.

 

(c)As regards the Guarantors, this Clause 22.2 (Compliance with laws) is not a
limitation of Clause 24.8, (Compliance with laws etc.), and vice versa.

 

22.3Negative pledge

 

(a)No Obligor shall create or permit to subsist any Security over any of its
assets, or sign or file, under the Uniform Commercial Code (or analogous statute
or law) of any jurisdiction, a financing statement that names it as debtor, or
sign any security agreement authorizing any secured party thereunder to file
such financing statement.

 

(b)No Obligor shall:

  

(i)sell, transfer or otherwise dispose of any of its assets on terms whereby
they are or may be leased to or re-acquired by an Obligor;

 

(ii)sell, transfer or otherwise dispose of any of its receivables on recourse
terms;

 

(iii)enter into any arrangement under which money or the benefit of a bank or
other account may be applied, set-off or made subject to a combination of
accounts; or









 



75

 

 

(iv)enter into any other preferential arrangement having a similar effect,

 

in circumstances where the arrangement or transaction is entered into primarily
as a method of raising Financial Indebtedness or of financing the acquisition of
an asset.

 

(c)Paragraphs (a) and (b) above do not apply to:

 

(i)any Permitted Security; and

 

(ii)any netting or set-off arrangement entered into by any member of the Group
in the ordinary course of its banking arrangements for the purpose of netting
debit and credit balances or under any Master Agreement.

 

22.4Disposals

 

(a)Subject to paragraphs (b) and (c), no Obligor shall (and the Borrower shall
ensure that no other member of the Group will) enter into a single transaction
or a series of transactions (whether related or not) and whether voluntary or
involuntary to sell, lease, transfer or otherwise dispose of any asset
(including any Ship, its Earnings or Insurances).

 

(b)Paragraph (a) does not apply to any sale, lease, transfer or other disposal:

 

(i)made in the ordinary course of trading of the disposing entity; or

 

(ii)of obsolete, worn out or surplus property disposed of in the ordinary course
of business.

 

(c)No Obligor shall sell, lease, transfer or otherwise dispose of (except for
charters in the ordinary course of its business) any Ship unless agreed in
writing by the Majority Lenders in their absolute discretion; provided, that an
Obligor may dispose of a Ship if each of the following conditions are satisfied
as at the date of the proposed sale:

 

(i)no Default or Event of Default is continuing or would result from the
proposed sale;

 

(ii)the Collateral Coverage Ratio as at the end of the last Accounting Period is
less than 100%;

 

(iii)the Collateral Coverage Ratio immediately after the sale will be less than
the Collateral Coverage Ratio as at the end of the last Accounting Period;

 



(iv)the sale would not cause the Permitted Annual Asset Sale Maximum to be
exceeded;

 

(v)the sales price for the Ship is equal to or greater than the valuation for
that Ship as stated in the most recent Compliance Certificate delivered by the
Borrower;

 

(vi)the sale is on arm’s length commercial terms and does not provide for any
recourse to any member of the Group in connection with the sale (including,
without limitation, guarantees, representations, warranties or obligations of
any other kind with respect to the Ship, its operations or its charters) other
than recourse through the standard representations and warranties provided by a
seller under a standard Norwegian Sale Form of sale contract or any equivalent
sale form customarily used in the market for the sale and purchase of commercial
vessels;









 



76

 

 

(vii)promptly upon request by the Agent, the Borrower shall provide to the Agent
a copy of the relevant ship sale agreement and such other information concerning
the sale as the Agent may reasonably request; and

 

(viii)the net cash proceeds of the sale are applied towards prepayment of the
Loans pursuant to Clause 7.5 (Mandatory prepayment).

 

(d)In this Clause 22.4, “Permitted Annual Asset Sale Maximum” for any calendar
year means 2 Ships, provided that the aggregate gross purchase price of such
Ships does not exceed 2 times the average valuation of all the Ships owned by
the Group, determined by reference to the Compliance Certificate most recently
delivered by the Borrower prior to the first such Ship sale.

 

22.5Merger

 

No Obligor shall enter into any consolidation, demerger, merger or corporate
reconstruction.

 

22.6Change of business

 

The Borrower shall procure that no member of the Group shall engage in any line
of business other than:

 

(a)directly or indirectly owning and operating the Ships or acquiring and
operating the Additional Ships (and, in the case of Eagle Chartering only,
chartering in dry bulk vessels on a limited basis in accordance with Clause
22.23 (Eagle Chartering) or as identified in Material Contracts in effect as at
the date of this Agreement);

 

(b)the management as manager or agent of vessels owned by the Delphin Group, on
the terms of the agreement between the Borrower and Delphin Shipping LLC dated
August 4, 2009, with such further amendments as are agreed in writing by the
Majority Lenders; provided that the Majority Lenders shall not withhold their
consent to any proposed amendment if the sole effect of such amendment is to
increase the amount payable to the Borrower under the agreement, and no
additional guarantees, representations, warranties or obligations of any other
kind are provided, made or incurred by the Borrower pursuant to such proposed
amendment;



 

(c)the management as manager or agent by a Manager of vessels owned by third
parties other than the Delphin Group (each, a “Third Party Ship Owner”) provided
that:







 



77

 

 

(i)the management agreement is on arm’s length commercial terms based on those
contained in the standard form of BIMCO Shipman Contract and in particular, but
without limitation, containing (A) the obligation of the owner of the vessel
contained in such standard form BIMCO Shipman Contract to procure that the
vessel is insured in accordance with the best practice of prudent owners of
vessels of a similar type to the vessel, with financially sound and reputable
insurance companies, and (B) the limitation as to liability contained in such
standard form BIMCO Shipman Contract limiting the liability of the Manager, each
Group member, and each of their respective directors, officers, employees,
representatives, sub-contractors and their respective successors and assigns
(each, a “Management Party”) to the Third Party Ship Owner for any loss, damage,
delay or expense arising out of the management services, and a credit-worthy
party shall indemnify each Management Party in full against, and hold each
Management Party harmless from, any and all losses, claims, damages, actions,
proceedings, costs, expenses and liabilities of whatsoever nature which may be
imposed on, asserted against or incurred by the Management Party arising out of
or in connection with or as a result of the management of the vessel;

 

(ii)the Manager maintains, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks, and with such
deductibles, as in each case are customarily maintained by companies engaged in
the same or similar business as the Manager; and

 

(iii)promptly upon request by the Agent, the Borrower provides the Agent with
such information regarding the management arrangement as the Agent may
reasonably request.

 

22.7Ownership of Guarantors

 

The Borrower shall procure that each Guarantor remains a Wholly-Owned Subsidiary
of the Borrower.

 

22.8Dividends

 

(a)The Borrower may not pay any dividend, distribution on stock or other equity
interest, or other payment to its shareholders nor purchase nor redeem any of
its own stock or other interest in it; provided, that the Borrower shall be
permitted to pay a dividend, distribution on stock or other equity interests, or
other payment to its shareholders or purchase or redeem any of its own stock for
any Accounting Period if:



 

(i)the Collateral Coverage Ratio on the last day of such Accounting Period is
less than 70%;

 

(ii)both immediately before and after the declaration and payment of such
dividend, distribution, payment, purchase or redemption, no Default or Event of
Default shall have occurred and be continuing;

 

(iii)such dividend, distribution, payment, purchase or redemption does not
exceed the amount of Cumulative Free Cash at the time it is declared and paid;
and









 



78

 

 

(iv)the Borrower’s most recent Financial Plan (prepared on a basis satisfactory
to the Majority Lenders) reflects compliance with Clause 20 (Financial
covenants) through the Termination Date.

 

(b)Any Guarantor may make distributions to the Borrower.

 

22.9Debt

 

No Obligor shall create, incur, assume or suffer to exist any Debt other than
(i) Debt under the Finance Documents, and, prior to the Effective Date, under
the Original Credit Agreement, (ii) Debt in respect of Designated Transactions
under the Master Agreements, (iii) Debt for (x) trade payables and expenses
accrued in the ordinary course of business and that are not overdue, or (y)
customer advance payments and customer deposits received in the ordinary course
of business, and (iv) Debt owing to Affiliates provided that such Debt is
subordinated on terms and conditions acceptable to the Agent and subject in
right of payment to the prior payment in full of all amounts outstanding under
this Agreement.

 

22.10Approved Charter

 

Each relevant Obligor undertakes to advise the Agent reasonably in advance of
any agreement to amend or supplement, or any determination to waive or forbear
from enforcing, any Approved Charter or any of its provisions in any material
respect.

 

22.11Loans; Investments

 

No Obligor shall make any loan or advance to, make any investment in, or enter
into any working capital maintenance or similar agreement with respect to any
person whether by acquisition of stock or indebtedness, by loan, guarantee or
otherwise, except loans to another Obligor to the extent such Obligor is
permitted to incur such Debt under Clause 22.9 (Debt), and subject to Clause
22.23(e) (Eagle Chartering).

 

22.12Acquisitions

 

(a)Subject to paragraph (b), no Obligor shall make any acquisition of an asset
outside the ordinary course of its business.

 

(b)The Group may acquire up to two Additional Ships in any calendar year if each
of the following conditions are satisfied in respect of any proposed purchase:

  

(i)no Default or Event of Default is continuing or would result from the
proposed purchase;

 

(ii)the purchase price for the ship shall not exceed the market value of the
Additional Ship as shown by a valuation prepared (A) as at a date not more than
21 days prior to the propose date of acquisition, (B) by an Approved Broker, (C)
with or without physical inspection of that Ship (as the Agent may require), and
(D) on the basis of a sale for prompt delivery for cash on normal arm’s length
commercial terms as between a willing seller and a willing buyer;

 

(iii)the purchase is on arm’s length commercial terms that are consistent with a
standard Norwegian Sale Form of sale contract or any equivalent sale form
customarily used in the market for the sale and purchase of commercial vessels;









 



79

 

 

(iv)the purchase price for the ship is funded solely from (A) Retained Equity
Amounts retained by the Borrower following the receipt of Equity, 75% of which
has been prepaid in accordance with Clause 7.5(c) (Mandatory prepayment), and/or
(B) Retained Excess Cash Amounts retained by the Borrower following one or more
Excess Cash Testing Dates in accordance with Clause 7.5(d)(ii) (Mandatory
prepayment), and in each case, to the extent such Retained Equity Amounts or
Retained Excess Cash Amounts have not previously been applied towards the
purchase of an Additional Ship pursuant to this Clause 22.12 or the payment of
dividends or other redemptions, distributions or payments restricted under
Clause 22.8 (Dividends);

 

(v)the Additional Ship is a Supramax vessel and the average age of the Ships
will not increase as a result of such purchase;

 

(vi)the Borrower shall notify the Agent, not less than 30 days prior to the
proposed date of purchase of (A) the name of such ship, (B) the age of such
ship, (C) the identity of the current owner, (D) the identity of the Subsidiary
that will purchase such ship, and (E) the purchase price of such ship to be
paid;

 

(vii)promptly upon request by the Agent, the Borrower shall provide to the Agent
a copy of the relevant Memorandum of Agreement and such other information
concerning the proposed purchase as the Agent may reasonably request; and

 

(viii)such ship shall be purchased by a direct Wholly-Owned Subsidiary of the
Borrower that is organized under the laws of the Republic of the Marshall
Islands (or such other jurisdiction as the Agent shall approve) and that shall
become an Additional Guarantor and shall grant security in respect of the
Additional Ship in accordance with Clause 28.2 (Additional Guarantors).





 

22.13Additional Guarantors

 

Subject to Clause 22.26 (Inactive Subsidiaries), the Borrower shall procure that
each of its Subsidiaries not party to this Agreement shall accede to this
Agreement as an Additional Guarantor and grant security in accordance with
Clause 28.2 (Additional Guarantors).

 

22.14Accounts

 

(a)Subject to paragraph (d), no Obligor shall open or maintain any account with
any bank or financial institution other than the bank accounts listed in
Schedule 17 and, in the case of an Additional Guarantor that has purchased an
Additional Ship, its Operating Account, and accounts with the Agent or Security
Trustee for the purposes of the Finance Documents.









 



80

 

 

(b)No Obligor shall make any withdrawal from any of the Operating Accounts
except in accordance with the Cash Pooling Deeds and except, so long as no Event
of Default shall have occurred and be continuing, any amount credited to an
Operating Account shall be available to the relevant Obligor to pay (i) the
reasonable operating expenses of its Ship, (ii) the principal amount of the
Loans, interest thereon and any other amounts payable to the Finance Parties
hereunder or under the other Finance Documents or the Master Agreements, (iii)
the reasonable overhead, legal and other expenses of the Obligors, and (iv) any
dividends or distributions permitted under Clause 22.8 (Dividends).

 

(c)No Obligor shall transfer, or permit to be transferred on its behalf, any
cash or cash equivalents to the DBS Vickers Account.

 

(d)Eagle Chartering may transfer the aggregate balance of the DBS Vickers
Account to a depository other than DBS Vickers Securities (Singapore) Pte Ltd;
provided that Eagle Chartering has provided at least 30 days prior written
notice of such transfer to the Agent.

 

(e)No Obligor shall transfer, or permit to be transferred on its behalf, any
cash or cash equivalents to the account listed in Part IV of Schedule 17 (Bank
Accounts) (it being understood that such account is to be used solely for the
purpose of administering payments on behalf of the Delphin Group in connection
with activities permitted under Clause 22.6(b) (Change of Business), and that no
property of any member of the Group shall be held in such account).

 

22.15Preservation of Corporate/Company Existence, Etc.

 

Each Obligor shall preserve and maintain its corporate or company existence, as
the case may be, as well as its material rights and franchises, and shall not
permit any amendment of its articles of incorporation, by-laws, certificate of
formation, limited liability company agreement or other relevant incorporation
or constitutional documents, as the case may be, without giving the Agent prior
written notice of such proposed amendment. 

 

22.16Payment of Taxes

 

The Borrower will pay and discharge, and will cause each of its Subsidiaries to
pay and discharge, all material taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits, or upon any properties
belonging to it, prior to the date on which penalties attach thereto, and all
lawful claims which, if unpaid, might become a lien or charge upon any
properties of the Borrower or any of its Subsidiaries not otherwise permitted
under Clause 22.3 (Negative pledge), provided that none of the Borrower or any
of its Subsidiaries shall be required to pay any such tax, assessment, charge,
levy or claim which is being contested in good faith and by appropriate
proceedings if it has maintained adequate reserves with respect thereto in
accordance with generally accepted accounting principles.

 

22.17Use of Proceeds

 

(a)Each Obligor shall use the proceeds of the Revolving Loans solely for the
purposes set forth in the Clause 3 (Purpose).









 

81

 

 

(b)No Obligor shall, directly or indirectly, use all or any part of the proceeds
of any Loan, or lend, make payments, contribute or otherwise make available all
or part of such proceeds (or permit or authorize any of the foregoing
activities) to any Subsidiary, joint venture partner or other person to fund any
activities or business with any Restricted Party or in any other manner that
could result in a violation by any person (including any person participating in
the transaction, whether as Lender, advisor, investor or otherwise) of
Sanctions, which Sanctions are in effect at the time such use, lending, payment,
contribution, funding or making funds available.

 

22.18Transactions with Affiliates

 

No Obligor shall, and the Borrower shall ensure that no other member of the
Group will, enter into or become a party to any material transaction or
arrangement with any Affiliate (including, without limitation, the purchase
from, sale to or exchange of property with, or the rendering of any service by
or for, any Affiliate), except pursuant to (i) the reasonable requirements of
its business and upon terms which are fair and reasonable and in its best
interests, or (ii) existing arrangements heretofore disclosed to the Agent in
writing and approved by the Agent.

 

22.19Place of Business

 

No Guarantor shall establish a place of business in the United States of
America, the District of Columbia, the United States Virgin Islands, or any
territory or insular possession subject to the jurisdiction of the United States
of America unless 60 days’ prior written notice of such establishment is given
to the Agent.

 

22.20Capital Stock

 

The Borrower shall not issue any class of capital stock unless such stock is
legally or effectively subordinated to the right of the Finance Parties to
payment of any and all amounts due to the Finance Parties under the Finance
Documents and the Master Agreements.

 



82

 



  

22.21ERISA

 

As soon as reasonably possible and, in any event, within 10 days after the
Borrower or any of its Subsidiaries or any ERISA Affiliate knows or has reason
to know of the occurrence of any of the following, the Borrower will deliver to
the Agent, with sufficient copies for each of the Lenders, a certificate of the
chief financial officer of the Borrower setting forth the full details as to
such occurrence and the action, if any, that the Borrower, such Subsidiary or
such ERISA Affiliate is required or proposes to take, together with any notices
required or proposed to be given to or filed with or by the Borrower, the
Subsidiary, the ERISA Affiliate, the PBGC, a Plan participant or the Plan
administrator with respect thereto: that a Reportable Event has occurred (except
to the extent that the Borrower has previously delivered to the Agent a
certificate and notices (if any) concerning such event pursuant to the next
clause hereof); that a contributing sponsor (as defined in Section 4001(a)(13)
of ERISA) of a Plan subject to Title IV of ERISA is subject to the advance
reporting requirement of PBGC Regulation Section 4043.61 (without regard to
subparagraph (b)(1) thereof), and an event described in subsection .62, .63,
.64, .65, .66, .67 or .68 of PBGC Regulation Section 4043 is reasonably expected
to occur with respect to such Plan within the following 30 days; that an unpaid
minimum required contribution, within the meaning of Section 412 of the Code or
Section 302 of ERISA, has been incurred or an application may be or has been
made for a waiver or modification of the minimum funding standard (including any
required installment payments) or an extension of any amortization period under
Section 412 or 430(d) of the Code or Section 304 of ERISA with respect to a
Plan; that any contribution required to be made with respect to a Plan or
Foreign Pension Plan has not been timely made and such failure could result in a
material liability for the Borrower or any of its Subsidiaries; that a Plan has
been or may be reasonably expected to be terminated, reorganized, partitioned or
declared insolvent under Title IV of ERISA with a material amount of unfunded
benefit liabilities; that a Plan (in the case of a Multiemployer Plan, to the
best knowledge of the Borrower or any of its Subsidiaries or ERISA Affiliates)
has a material Unfunded Current Liability; that proceedings may be reasonably
expected to be or have been instituted by the PBGC to terminate or appoint a
trustee to administer a Plan which is subject to Title IV of ERISA; that a
proceeding has been instituted pursuant to Section 515 of ERISA to collect a
material delinquent contribution to a Plan; that the Borrower, any Subsidiary of
the Borrower or any ERISA Affiliate may be directly or indirectly liable for a
violation of the applicable requirements of Section 404 or 405 of ERISA or the
exclusive benefit rule of under Section 401(a) of the Code by any fiduciary or
disqualified person with respect to any Plan; that the Borrower, any of its
Subsidiaries or any ERISA Affiliate will or may reasonably expect to incur any
material liability (including any indirect, contingent, or secondary liability)
to or on account of the termination of or withdrawal from a Plan under Section
4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or with respect to a Plan
under Section 4971, 4975 or 4980 of the Code or Section 409 or 502(i) or 502(l)
of ERISA or with respect to a group health plan (as defined in Section 607(1) of
ERISA or Section 4980B(g)(2) of the Code or 45 Code of Federal Regulations
Section 160.103) under Section 4980B of the Code and/or the Health Insurance
Portability and Accountability Act of 1996; or that the Borrower, or any of its
Subsidiaries may incur any material liability pursuant to any employee welfare
benefit plan (as defined in Section 3(1) of ERISA) that provides benefits to
retired employees or other former employees (other than as required by Section
601 of ERISA) or any Plan or any Foreign Pension Plan. Upon request, the
Borrower will deliver to the Agent with sufficient copies to the Lenders (i) a
complete copy of the annual report (on Internal Revenue Service Form
5500-series) of each Plan (including, to the extent required, the related
financial and actuarial statements and opinions and other supporting statements,
certifications, schedules and information) required to be filed with the
Internal Revenue Service and (ii) copies of any records, documents or other
information that must be furnished to the PBGC with respect to any Plan pursuant
to Section 4010 of ERISA. In addition to any certificates or notices delivered
to the Lenders pursuant to the first sentence hereof, copies of annual reports
and any records, documents or other information required to be furnished to the
PBGC, and any notices received by the Borrower, any of its Subsidiaries or any
ERISA Affiliate with respect to any Plan or Foreign Pension Plan with respect to
any circumstances or event that could reasonably be expected to result in a
material liability shall be delivered to the Lenders no later than ten (10) days
after the date such annual report has been filed with the Internal Revenue
Service or such records, documents and/or information has been furnished to the
PBGC or such notice has been received by the Borrower, such Subsidiary or such
ERISA Affiliate, as applicable.









 

83

 

 

22.22Master Agreements; Hedging

 

The Borrower shall not without the prior written consent of the Original Swap
Bank, enter into any Master Agreement, including any Transaction, or agree to
any amendment or supplement to, or waive or fail to enforce, any Master
Agreement or any of its provisions.

 

22.23Eagle Chartering

 

Anything contained in this Agreement to the contrary notwithstanding:

 

(a)Eagle Chartering may charter in dry bulk vessels on a voyage charter or time
charter basis solely as is necessary to fulfill obligations under charters,
contracts of affreightment or other employment arrangements entered into which
the Ships cannot reasonably fulfill; provided that:

 

(i)the aggregate market exposure of Eagle Chartering at any time in relation to
vessels operated by it (including any vessel chartered-in by Eagle Chartering
under Material Contracts in effect as at the date of this Agreement) shall not
exceed $5,000,000. For the purpose of this Clause 22.23, the term “market
exposure” means the difference between (A) charter hire payable by Eagle
Chartering, and (B) earnings contracted by way of physical contracts entered
into by Eagle Chartering or by way of freight derivative contracts entered into
by Eagle Chartering, in each case, in respect of vessels chartered in;

 

(ii)Eagle Chartering shall not charter in any vessel for a term (including any
optional extensions) which exceeds 9 months;

 

(iii)at any time, the number of vessels chartered in by Eagle Chartering shall
not exceed 6, and the aggregate deadweight tonnage of the chartered-in vessels
shall not exceed 15% of the aggregate deadweight tonnage of the Ships;

 



(iv)Eagle Chartering may not charter in any vessel that is managed by any member
of the Group pursuant to paragraphs (b) or (c) of Clause 22.6 (Change of
Business); and

 

(v)for the avoidance of doubt, Eagle Chartering shall not charter in any vessel
except in circumstances where the chartered-in vessel will be utilized at all
times under employment arrangements that are in place at the time of entering
into the chartering contract.

 

(b)Eagle Chartering may enter into charters, contracts of affreightment, options
and forward freight agreements for the purpose of securing fixed income in
relation to vessels chartered by Eagle Chartering, to the extent funded from
amounts held in the DBS Vickers Account.

 

(c)Eagle Chartering may enter into contracts to hedge exposure to fluctuations
in exchange rates and fuel prices in relation to the Ships and chartered-in
vessels to the extent such hedging activity is funded from amounts held in the
DBS Vickers Account.







 



84

 



 

(d)The Borrower shall supply to the Agent, (i) quarterly with each Compliance
Certificate delivered pursuant to Clause 19.2 (Compliance Certificate), and (ii)
on request of the Agent at any time, a certificate signed by the Borrower’s
chief financial officer setting out the aggregate market exposure of Eagle
Chartering.

 

(e)No Obligor shall make any loan or advance to, make any investment in, or
enter into any working capital maintenance or similar agreement with respect to
Eagle Chartering, whether by acquisition of stock or indebtedness, by loan,
guarantee or otherwise (in this Clause 22.23(e), “financial assistance”),
without the prior written consent of the Majority Lenders; provided, however,
the Borrower shall be permitted to make loans to Eagle Chartering so long as (i)
any such loans are made with cash in an aggregate amount not in excess of
$10,000,000 (inclusive of amounts used to fund the DBS Vickers Account), (ii)
the management of the Borrower in good faith believe that, after giving effect
to any such loan, the Borrower shall be able to meet its payment obligations
under this Agreement, and (iii) the proceeds any such loan shall be used by
Eagle Chartering for working capital purposes and solely in connection with
activities permitted under Clause 22.6 (Change of Business). The Agent shall use
its best endeavors to procure a decision by Majority Lenders within 48 hours of
its receipt of any request for such consent.

 

(f)The Borrower shall cause Eagle Chartering:

 

(i)to have separate management distinct from the management of the Borrower or
its other Affiliates, and not to have as a director, officer or employee any
person who is a director, officer or employee of the Borrower or its other
Affiliates (except that, so long as Eagle Chartering has not less than three
directors, one of the directors of Eagle Chartering may be an officer and/or
employee of Eagle Shipping International (USA) LLC);

 

(ii)to have paid up share capital in an amount not less than $500,000;

 

(iii)to maintain all of its books, records, financial statements and bank
accounts separate from those of the Borrower and its other Affiliates; provided,
however, that financial statements of Eagle Chartering may be included in
consolidated financial statements of the Borrower;

 

(iv)to enter into contracts in its own name for its own account as principal and
not as agent for the Borrower or its other Affiliates; provided, however, that
any contract entered between Eagle Chartering on the one hand and any of the
Borrower and its other Affiliates on the hand shall be on terms which are fair
and reasonable and substantially similar to those that would be available on an
arms-length basis between unrelated persons;

 

(v)to maintain its principal executive office in Singapore, and to utilize
separate stationary, invoices and checks bearing its own name;

 

(vi)to pay the salaries of its own employees from its own funds, and to maintain
a sufficient number of employees to conduct the business contemplated by this
Clause 22.23;











 

85

 

 

(vii)to maintain insurance with responsible companies against such risks as is
customarily carried by persons engaged in businesses similar to the business
contemplated by this Clause 22.23;

 

(viii)to discharge from its own funds and assets all obligations of any kind
incurred by it to the extent such funds and assets are available for such
discharge; and

 

(ix)to conduct in its own name the business contemplated by this Clause 22.23,
and to hold itself out to the public as a legal entity separate and distinct
from any other person (including the Borrower and any other Affiliate of the
Borrower).

 

22.24Material Contracts

 

Except as permitted under Clause 22.6 (Change of Business), no Obligor shall,
and the Borrower shall ensure that no other member of the Group will, execute,
amend or otherwise modify any Material Contract without in each case obtaining
the prior written consent of the Majority Lenders.

 

22.25Additional collateral

 

Each Obligor shall take such actions and execute such documents and instruments
as may be necessary or reasonably requested by the Agent to create in favor of
the Security Trustee for the benefit of the Finance Parties a valid and
perfected first priority lien on all of the personal property assets of such
Obligor as to which the Security Trustee does not have a perfected first
priority lien, promptly, and in any event within 30 days of acquiring such
property.

  

22.26Inactive Subsidiaries

 

(a)The Borrower shall:

  

(i)Ensure that no Inactive Subsidiary shall have any assets or liabilities,
except as disclosed to the Agent in writing prior to the date of this Agreement;

 

(ii)Procure that each of the Inactive Subsidiaries shall be liquidated or
dissolved on or before the date falling three months after the date of this
Agreement; and

 

(iii)Promptly, and in any event within five Business Days of the liquidation or
dissolution of any Inactive Subsidiary, provide evidence of such liquidation or
dissolution to the Agent.

 

(b)The Borrower shall procure that any Inactive Subsidiary that is not
liquidated or dissolved pursuant to paragraph (a) shall accede to this Agreement
as an Additional Guarantor pursuant to Clause 22.13 (Additional Guarantors).









 



86

 

 

22.27Registration Statement

 

The Borrower must cause the Registration Statement to be filed with the
Securities and Exchange Commission, and any applicable fees payable in
connection therewith to be paid, on or before June 30, 2012.

 

23INSURANCE

 

The undertakings in this Clause 23 remain in force throughout the Security
Period.

 

23.1Definitions

 

(a)In this Clause 23:

                 

“excess risks” means, in relation to any Ship, the proportion of claims for
general average, salvage and salvage charges not recoverable under the hull and
machinery policies in respect of that Ship in consequence of its insured value
being less than the value at which that Ship is assessed for the purpose of such
claims.

                 

“obligatory insurances” means, in relation to any Ship, all insurances effected,
or which the Guarantor which owns that Ship is obliged to effect, under this
Clause 23 or any other provision of this Agreement or of another Finance
Document.

                 

“policy”, in relation to any insurance, includes a slip, cover note, certificate
of entry or other document evidencing the contract of insurance or its terms.

                 

“protection and indemnity risks” means the usual risks covered by a protection
and indemnity association managed in London, including pollution risks and the
proportion (if any) of any sums payable to any other person or persons in case
of collision which are not recoverable under the hull and machinery policies by
reason of the incorporation in them of clause 1 of the Institute Time Clauses
(Hulls)(1/10/83) or clause 8 of the Institute Time Clauses (Hulls)(1/11/1995) or
the Institute Amended Running Down Clause (1/10/71) or any equivalent provision.

             

“war risks” includes the risk of mines and all risks excluded by clause 23 of
the Institute Time Clauses (Hulls)(1/10/83) or clause 24 of the Institute Time
Clauses (Hulls) (1/11/1995).

 

(b)In this Clause 23, a reference to “approved” means approved in writing by the
Agent.

 

23.2Maintenance of obligatory insurances

 

Each Guarantor shall keep the Ship owned by it insured at its expense against:

 

(a)fire and usual marine risks (including hull and machinery and excess risks);

 

(b)war risks;

 

(c)protection and indemnity risks; and



 

(d)any other risks against which the Agent considers, having regard to practices
and other circumstances prevailing at the relevant time, it would be
commercially reasonable for that Guarantor to insure and which are specified by
the Agent by notice to that Guarantor, and, upon request of the Agent, such
Guarantor shall assign any insurances for such other risks to the Security
Trustee as additional security.









 

87

 

 

23.3Terms of obligatory insurances

 

Each Guarantor shall effect such insurances in respect of the Ship owned by it:

 

(a)in Dollars;

 

(b)in the case of fire and usual marine risks and war risks, in an amount on an
agreed value basis at least the greater of:

 

(i)when aggregated with the agreed values of all other Ships mortgaged to the
Security Trustee as security for the Loans, 120% of the aggregate of the
outstanding Loans; and

 

(ii)the market value of the Ship owned by it;

 

(c)in the case of oil pollution liability risks, for an aggregate amount equal
to the highest level of cover from time to time available under basic protection
and indemnity club entry and in the international marine insurance market;

 

(d)in the case of protection and indemnity risks, in respect of the full tonnage
of the Ship owned by it;

 

(e)on terms approved by the Agent (such approval not to be unreasonably withheld
or delayed); and

 

(f)through brokers and with insurance companies and/or underwriters approved by
the Agent or, in the case of war risks and protection and indemnity risks, in
war risks and protection and indemnity risks associations approved by the Agent.

 

23.4Further protections for the Finance Parties

 

In addition to the terms set out in Clause 23.3 (Terms of obligatory
insurances), each Guarantor shall procure that the obligatory insurances
effected by it shall:

 

(a)in relation only to the obligatory insurances for fire and usual marine risks
and war risks, name (or be amended to name) the Security Trustee as additional
named assured for its rights and interests, warranted no operational interest
and with full waiver of rights of subrogation against the Security Trustee, but
without the Security Trustee thereby being liable to pay (but having the right
to pay) premiums, calls or other assessments in respect of such insurance;

 

(b)name the Security Trustee as loss payee in accordance with the form of loss
payable clause set out in Exhibit A to the Assignment of Insurances;

 

(c)provide that all payments by or on behalf of the insurers under the
obligatory insurances to the Security Trustee shall, to the extent the
applicable persons referred to in Clause 23.3(f) are willing to agree, be made
without set-off, counterclaim or deductions or condition whatsoever;







 



88

 

 

(d)provide that such obligatory insurances shall be primary without right of
contribution from other insurances which may be carried by the Security Trustee
or any other Finance Party; and

 

(e)provide that the Security Trustee may make proof of loss if the Guarantor
concerned fails to do so.

 

23.5Renewal of obligatory insurances

 

Each Guarantor shall:

 

(a)at least 14 days before the expiry of any obligatory insurance effected by
it:

 

(i)notify the Agent of the brokers (or other insurers) and any protection and
indemnity or war risks association through or with which that Guarantor proposes
to renew that obligatory insurance and of the proposed terms of renewal; and

 

(ii)obtain the Agent’s approval to the matters referred to in paragraph (a) (i)
above;

 

(b)at least 2 days before the expiry of any obligatory insurance effected by it,
renew that obligatory insurance in accordance with the Agent’s approval pursuant
to paragraph (a) above; and

 

(c)procure that the approved brokers and/or the approved war risks and
protection and indemnity associations with which such a renewal is effected
shall promptly after the renewal notify the Agent in writing of the terms and
conditions of the renewal.

 



23.6Copies of policies; letters of undertaking

 

Each Guarantor shall ensure that all approved brokers provide the Security
Trustee with pro forma copies of all policies relating to the obligatory
insurances which they are to effect or renew and of a letter or letters or
undertaking in a form customary for the market from time to time.

 

23.7Copies of certificates of entry

 

Each Guarantor shall ensure that any protection and indemnity and/or war risks
associations in which the Ship owned by it is entered provides the Security
Trustee with:

 

(a)a copy of the certificate of entry for that Ship; and

 

(b)a letter or letters of undertaking in the form customary for the market from
time to time.









 

89

 

 

23.8Deposit of original policies

 

Each Guarantor shall ensure that all policies relating to obligatory insurances
effected by it are deposited with the approved brokers through which the
insurances are effected or renewed.

 

23.9Payment of premiums

 

Each Guarantor shall punctually pay all premiums or other sums payable in
respect of the obligatory insurances effected by it and produce all relevant
receipts when so required by the Agent or the Security Trustee.

 

23.10Guarantees

 

Each Guarantor shall ensure that any guarantees required by a protection and
indemnity or war risks association are promptly issued and remain in full force
and effect.

 

23.11Compliance with terms of insurances

 

No Guarantor shall do nor omit to do (nor permit to be done or not to be done)
any act or thing which would or might render any obligatory insurance invalid,
void, voidable or unenforceable or render any sum payable under an obligatory
insurance repayable in whole or in part; and, in particular:

 

(a)each Guarantor shall take all necessary action and comply with all
requirements which may from time to time be applicable to the obligatory
insurances, and (without limiting the obligation contained in Clause 23.6
(Copies of policies; letters of undertaking)) ensure that the obligatory
insurances are not made subject to any exclusions or qualifications to which the
Agent has not given its prior approval;

 

(b)no Guarantor shall make any change relating to the classification or
classification society or manager or operator of the Ship owned by it which is
not approved by the underwriters of the obligatory insurances;

 

(c)each Guarantor shall make (and promptly supply copies to the Agent of) all
quarterly or other voyage declarations which may be required by the protection
and indemnity risks association in which the Ship owned by it is entered to
maintain cover for trading to the United States of America and Exclusive
Economic Zone (as defined in the United States Oil Pollution Act 1990 or any
other applicable legislation); and

 

(d)no Guarantor shall employ the Ship owned by it, nor allow it to be employed,
otherwise than in conformity with the terms and conditions of the obligatory
insurances, without first obtaining the consent of the insurers and complying
with any requirements (as to extra premium or otherwise) which the insurers
specify.

 

23.12Alteration to terms of insurances

 

No Guarantor shall either make or agree to any alteration to the terms of any
obligatory insurance nor waive any right relating to any obligatory insurance.









 

90

 

 

23.13Settlement of claims

 

No Guarantor shall settle, compromise or abandon any claim under any obligatory
insurance for Total Loss or for a Major Casualty, and shall do all things
necessary and provide all documents, evidence and information to enable the
Security Trustee to collect or recover any moneys which at any time become
payable in respect of such obligatory insurances.

 

23.14Provision of information

 

Each Guarantor shall promptly provide the Agent (or any persons which it may
designate) with any information which the Agent (or any such designated person)
requests for the purpose of:

 

(a)obtaining or preparing any report from an independent marine insurance broker
as to the adequacy of the obligatory insurances effected or proposed to be
effected; and/or

 

(b)effecting, maintaining or renewing any such insurances as are referred to in
Clause 23.15 (Mortgagee’s interest and additional perils insurances) or dealing
with or considering any matters relating to any such insurances,

 

and the Borrower shall, forthwith upon demand, indemnify the Security Trustee in
respect of all fees and other expenses incurred by or for the account of the
Security Trustee in connection with any such report as is referred to in
paragraph (a) above.

 

23.15Mortgagee’s interest and additional perils insurances

 

The Security Trustee shall (unless otherwise instructed by the Majority Lenders)
from time to time effect, maintain and renew in its own name in respect of each
Ship all or any of the following in an amount, together with the amount of such
coverage in respect of all other Ships mortgaged to the Security Trustee as
security for the Loans, equal to one hundred twenty percent (120%) of the
aggregate of the Loans, on such terms, through such insurers and generally in
such manner as the Security Trustee may from time to time consider appropriate:

 

(i)a mortgagee’s interest marine insurance policy in respect of such Ship (which
policy may be issued solely in respect of such Ship or on a fleet basis in
respect of all Ships mortgaged to the Security Trustee as security for the
Loans); and

 

(ii)a mortgagee’s interest additional perils policy providing for the
indemnification of the Security Trustee against any matter capable of being
insured against under a mortgagee’s interest additional perils policy, including
(without limitation) any possible losses or other consequences of any
Environmental Claim,

 

and the relevant Guarantor shall, upon demand, fully indemnify the Security
Trustee in respect of all premiums and other expenses which are incurred in
connection with or with a view to effecting, maintaining or renewing any such
insurance.

 

24SHIP COVENANTS

 

The undertakings in this Clause 24 remain in force throughout the Security
Period.







 

91

 

 

24.1Ships’ names and registration

 

Each Guarantor shall:

 

(a)keep the Ship owned by it registered in its name under the laws and flag of
the Republic of The Marshall Islands or an Alternative Approved Flag;

 

(b)not do or allow to be done anything as a result of which such registration
might be cancelled or imperilled; and

 

(c)not change the name of the Ship owned by it.

 

24.2Repair and classification

 

Each Guarantor shall keep the Ship owned by it in a good and safe condition and
state of repair:

 

(a)consistent with first-class ship ownership and management practice;

 

(b)so as to maintain the highest classification and rating for ships of the same
age and type with the Classification Society free of overdue recommendations and
conditions affecting that Ship’s class; and

 

(c)so as to comply with all laws and regulations applicable to ships registered
in the Republic of the Marshall Islands (or, if applicable, the relevant
Alternative Approved Flag) or to ships trading to any jurisdiction to which that
Ship may trade from time to time, including but not limited to the ISM Code and
the ISPS Code.





 

24.3Modification

 

Except as may be required by applicable law or the Classification Society, no
Guarantor shall make any modification or repairs to, or replacement of, the Ship
owned by it or equipment installed on it which would or might materially alter
the structure, type or performance characteristics of that Ship or materially
reduce its value.

 

24.4Removal of parts

 

No Guarantor shall remove any material part of the Ship owned by it, or any item
of equipment installed on, that Ship unless the part or item so removed is
forthwith replaced by a suitable part or item which is in the same condition as
or better condition than the part or item removed, is free from any Security
(other than Permitted Security) in favor of any person other than the Security
Trustee and becomes on installation on that Ship the property of the Guarantor
concerned and subject to the security constituted by the relevant Mortgage;
provided that a Guarantor may install equipment owned by a third party if the
equipment can be removed without any risk of damage to the Ship owned by it.

 

24.5Surveys

 

Each Guarantor shall submit the Ship owned by it regularly to all periodic or
other surveys which may be required for classification purposes and, if so
required by the Agent provide the Agent, with copies of all survey reports. 







 

92

 

 

24.6Inspection

 

Each Guarantor shall permit the Security Trustee (acting through surveyors or
other persons appointed by it for that purpose) to board the Ship owned by it at
all reasonable times to inspect its condition or to satisfy themselves about
proposed or executed repairs and shall afford all proper facilities for such
inspections.

 

24.7Prevention of and release from arrest

 

Each Guarantor shall promptly discharge:

 

(a)all liabilities which give or may give rise to maritime or possessory liens
on or claims enforceable against the Ship owned by it, its Earnings or
Insurances;

 

(b)all taxes, dues and other amounts charged in respect of the Ship owned by it,
its Earnings or Insurances; and

 

(c)all other outgoings whatsoever in respect of the Ship owned by it, its
Earnings or Insurances,

 

unless the same are being contested in good faith, adequate reserves have been
established on the books of such Guarantor respect thereto and there exists no
danger of arrest or forfeiture of the Ship by reason of the non-payment thereof
and, forthwith upon receiving notice of the arrest of the Ship owned by it, or
of its detention in exercise or purported exercise of any lien or claim, that
Guarantor shall procure its release by providing bail or otherwise as the
circumstances may require.

 

24.8Compliance with laws etc.

 

Each Guarantor shall:

 

(a)comply, or procure compliance with the ISM Code, the ISPS Code, all
Environmental Laws, all relevant Authorizations pursuant to Environmental Laws,
Sanctions and all other laws or regulations relating to the Ship owned by it,
its ownership, operation and management or to the business of that Guarantor;

 

(b)without limiting the generality of paragraph (a) above, not employ the Ship
owned by it nor allow its employment in any manner contrary to any law or
regulation in any relevant jurisdiction including but not limited to the ISM
Code and the ISPS Code, all Environmental Laws, all relevant Authorizations
pursuant to Environmental Laws, and Sanctions;

 

(c)not engage in any conduct, nor employ the Ship owned by it nor allow its
employment in any manner, that could result in it, or the Ship, becoming a
Restricted Party; and

 

(d)in the event of hostilities in any part of the world (whether war is declared
or not), not cause or permit the Ship owned by it to enter or trade to any zone
which is declared a war zone by that Ship’s war risks insurers unless the prior
written consent of the Security Trustee has been given and that Guarantor has
(at its expense) effected any special, additional or modified insurance cover
which the Security Trustee may require.









 

93

 

 

24.9Provision of information

 

Each Guarantor shall promptly provide the Agent with any information which it
requests regarding:

 

(a)the Ship owned by it, its employment, position and engagements;

 

(b)the Earnings of the Ship owned by it and payments and amounts due to its
master and crew;

 

(c)any expenditure incurred, or likely to be incurred, in connection with the
operation, maintenance or repair of the Ship owned by it and any payments made
by it in respect of that Ship;

 

(d)any towages and salvages;

 

(e)its compliance, the Approved Manager’s compliance and the compliance of the
Ship owned by it with the ISM Code and the ISPS Code,

 

and, upon the Agent’s request, provide copies of any current charter relating to
the Ship owned by it, of any current guarantee of any such charter and of that
Ship’s Safety Management Certificate and any relevant Document of Compliance or
other Authorization.

 

24.10Notification of certain events

 

Each Guarantor shall immediately upon acquiring knowledge thereof notify the
Agent by fax, confirmed forthwith by letter, of:

 

(a)any casualty to the Ship owned by it which is or is likely to be or to become
a Major Casualty;

 

(b)any occurrence as a result of which the Ship owned by it has become or is, by
the passing of time or otherwise, likely to become a Total Loss;

 

(c)any requirement or recommendation affecting class made in relation to the
Ship owned by it by any insurer or classification society or by any competent
authority which is not complied with during the specified period given to such
Guarantor to comply with such requirement or recommendation;

 

(d)any arrest or detention of the Ship owned by it, any exercise or purported
exercise of any lien on that Ship or its Earnings or any requisition of that
Ship for hire;

 

(e)any intended dry docking of the Ship owned by it (in respect of which
notification by fax only shall be required);

 

(f)(i) any actual or alleged non-compliance with Environmental Laws or with
Authorizations pursuant to Environmental Laws, (ii) any material notice received
relating to Environmental Laws, (iii) any circumstances that arise whereby any
remedial action with respect to environmental, health or safety matters is
reasonably likely to be required or (iv) any material Environmental Claim or
material Environmental Incident, and in each case such notice must include
details of the steps such Obligor is pursuing to remedy or mitigate any adverse
impacts, and shall provide the Agent with periodic reports on the progress of
any remedy undertaken;









 

94

 

 

(g)any claim for breach of the ISM Code or the ISPS Code being made against that
Guarantor, the Approved Manager or otherwise in connection with the Ship owned
by it; or

 

(h)any other matter, event or incident, actual or threatened, the effect of
which will or could lead to the ISM Code or the ISPS Code not being complied
with,

 

and that Guarantor shall keep the Agent advised in writing on a regular basis
and in such detail as the Agent shall require of that Guarantor’s, the Approved
Manager’s or any other person’s response to any of those events or matters.

 

24.11Restrictions on chartering, appointment of managers etc.

 

No Guarantor shall, in relation to the Ship owned by it:

 

(a)let that Ship on demise charter for any period;

 

(b)enter into any time or consecutive voyage charter (other than an Approved
Charter) in respect of that Ship for a term which exceeds, or which by virtue of
any optional extensions may exceed, 24 months;

 

(c)enter into any charter in relation to that Ship under which more than 2
months’ hire (or the equivalent) is payable in advance;

 

(d)charter that Ship otherwise than on bona fide arm’s length terms at the time
when that Ship is fixed;

 

(e)appoint a manager of that Ship other than an Approved Manager or agree to any
alteration to the terms of such Approved Manager’s appointment in any material
respect;

 

(f)de-activate or lay up that Ship;

 

(g)put that Ship into the possession of any person for the purpose of work being
done upon it unless the expense of such work is within such Guarantor’s
financial capability and will not result in a claim or lien against the Ship in
violation of this Agreement or any other Finance Document; or

 

(h)renew or extend the term of any Approved Charter with Korea Line Corporation
of Seoul, Korea.

 

24.12Notice of Mortgage

 

Each Guarantor shall keep the Mortgage recorded against the Ship owned by it as
a valid first preferred mortgage, carry on board that Ship a certified copy of
the Mortgage and place and maintain in a conspicuous place in the navigation
room and the master’s cabin of that Ship a framed printed notice stating that
that Ship is mortgaged by that Guarantor to the Security Trustee.









 

95

 

 



 

24.13Sharing of Earnings

 

Except for a Cash Pooling Deed, no Guarantor shall enter into any agreement or
arrangement for the sharing of any Earnings of the Ship owned by it.

 

25APPLICATION OF EARNINGS; swap payments

 

25.1Payment of Earnings and Swap Payments

 

(a)Each Guarantor shall ensure that, subject only to the provisions of the
Assignment of Earnings to which it is a party, all the Earnings of the Ship
owned by it are paid to its Operating Account.

 

(b)The Borrower shall ensure that, subject only to the provisions of any Master
Agreement Assignment, all payments by the relevant Swap Counterparty to the
Borrower under each Designated Transaction are paid to the Collection Account.

 

25.2Location of accounts

 

Each Obligor shall promptly:

 

(a)comply with any requirement of the Agent as to the location or re-location of
the Operating Accounts and the Collection Account (or any of them); and

 

(b)execute any documents which the Agent specifies to create or maintain in
favor of the Security Trustee a Security over (and/or rights of set-off,
consolidation or other rights in relation to) the Operating Accounts and the
Collection Account.

 

The Agent agrees it shall not charge any Obligor for any cost or expense of any
such re-location.

 

26Events of Default

 

Each of the events or circumstances set out in Clauses 26.1 to 26.13 inclusive
is an Event of Default.

 

26.1Non-payment

 

An Obligor does not pay on the due date (or, in the case of sums expressed to be
payable on demand, within 3 days of the Agent’s demand) any amount payable
pursuant to a Finance Document at the place at and in the currency in which it
is expressed to be payable unless (i) its failure to pay is caused by
administrative or technical error, and (ii) payment is made within 3 Business
Days of its due date.

 

26.2Financial covenants and Insurance

 

Any requirement of Clause 20 (Financial Covenants) or Clause 23 (Insurance) is
not satisfied.

 

96

 

 

26.3Other obligations

 

(a)An Obligor does not comply with any provision of the Finance Documents (other
than those referred to in Clause 26.1 (Non-payment) and Clause 26.2 (Financial
Covenants and Insurance)).

 

(b)No Event of Default under paragraph (a) above will occur if the failure to
comply is, in the opinion of the Agent, capable of remedy and is remedied within
15 days of the Agent giving notice to the Borrower or the Borrower becoming
aware of the failure to comply.

 

26.4Misrepresentation

 

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document is or proves to have been
incorrect or misleading in any material respect when made or deemed to be made.

 

26.5Cross default

 

(a)Any Financial Indebtedness of any Obligor is not paid when due nor within any
originally applicable grace period.

 

(b)Any Financial Indebtedness of any Obligor is declared to be or otherwise
becomes due and payable prior to its specified maturity as a result of an event
of default (however described).

 

(c)Any commitment for any Financial Indebtedness of any Obligor is cancelled or
suspended by a creditor of any Obligor as a result of an event of default
(however described).

 

(d)Any creditor of any Obligor becomes entitled to declare any Financial
Indebtedness of any Obligor due and payable prior to its specified maturity as a
result of an event of default (however described).

 

(e)No Event of Default will occur under this Clause 26.5 if the aggregate amount
of Financial Indebtedness or commitment for Financial Indebtedness falling
within paragraphs (a) to (d) above is less than $500,000 (or its equivalent in
any other currency).

 

26.6Bankruptcy, Insolvency, Etc.

 

(a)Any Obligor shall:

 

(i)generally fail to pay, or admit in writing its inability to pay, its debts as
they become due;

 

(ii)apply for, consent to, or acquiesce in, the appointment of a trustee,
judicial manager, receiver, sequestrator or other custodian for it or any of its
property, or make a general assignment for the benefit of creditors;

 

97

 

 

(iii)in the absence of such application, consent or acquiescence, permit or
suffer to exist the appointment of a trustee, judicial manager, receiver,
sequestrator or other custodian for it or for a substantial part of its
property, and such trustee, judicial manager, receiver, sequestrator or other
custodian shall not be discharged within 45 days; provided that each Obligor
hereby expressly authorizes each Finance Party to appear in any court conducting
any relevant proceeding during such 45-day period to preserve, protect and
defend their respective rights under the Finance Documents;

 

(iv)permit or suffer to exist the commencement of any judicial management,
bankruptcy, reorganization, debt arrangement or other case or proceeding under
any bankruptcy or insolvency law (including, for the avoidance of doubt, the
Singapore Companies Act), or any dissolution, winding up or liquidation
proceeding, by or against such Obligor, and, if any such case or proceeding is
not commenced by such Obligor, such case or proceeding shall be consented to or
acquiesced in by such Obligor or shall result in the entry of an order for
relief or shall remain for 45 days undismissed; provided that each Obligor
hereby expressly authorizes each Finance Party to appear in any court conducting
any such case or proceeding during such 45-day period to preserve, protect and
defend their respective rights under the Finance Documents; or

 

(v)take any corporate action authorizing, or in furtherance of, any of the
foregoing.

 

(b)The Minister (being the Minister for the purposes of Section 229 of the
Singapore Companies Act) declares an Obligor to be a company to which the
provisions of Part IX of the Singapore Companies Act apply.

 

26.7Ownership of the Obligors

 

An Obligor (other than the Borrower) is not or ceases to be a Wholly-Owned
Subsidiary of the Borrower.

 

98

 

 

26.8ERISA

 

(a)Any Plan shall fail to satisfy the minimum funding standard required for any
plan year or part thereof under Section 412 or 430 of the Code or Section 302 of
ERISA or a waiver of such standard or extension of any amortization period is
sought or granted under Section 412 or 430(d) of the Code or Section 304 of
ERISA, a Reportable Event shall have occurred, a contributing sponsor (as
defined in Section 4001(a)(13) of ERISA) of a Plan subject to Title IV of ERISA
shall be subject to the advance reporting requirement of PBGC Regulation Section
4043.61 (without regard to subparagraph (b)(1) thereof) and an event described
in subsection .62, .63, .64, .65, .66, .67 or .68 of PBGC Regulation Section
4043 shall be reasonably expected to occur with respect to such Plan within the
following 30 days, any Plan which is subject to Title IV of ERISA shall have had
or is likely to have a trustee appointed to administer such Plan, any Plan which
is subject to Title IV of ERISA is, shall have been or is likely to be
terminated or to be the subject of termination proceedings under ERISA, any Plan
shall have an Unfunded Current Liability, a contribution required to be made
with respect to a Plan or a Foreign Pension Plan has not been timely made, the
Borrower, any Subsidiary of the Borrower or any ERISA Affiliate has incurred or
is likely to incur any liability for a violation of the applicable requirements
of Section 404 or 405 of ERISA or the exclusive benefit rule of under Section
401(a) of the Code by any fiduciary or disqualified person with respect to any
Plan, the Borrower or any Subsidiary of the Borrower or any ERISA Affiliate has
incurred or is likely to incur any liability to or on account of a Plan under
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or Section 4971 or 4975 of the Code or on account of a group health plan
(as defined in Section 607(1) of ERISA, Section 4980B(g)(2) of the Code or 45
Code of Federal Regulations Section 160.103) under Section 4980B of the Code
and/or the Health Insurance Portability and Accountability Act of 1996, or the
Borrower or any Subsidiary of the Borrower has incurred or is likely to incur
liabilities pursuant to one or more employee welfare benefit plans (as defined
in Section 3(1) of ERISA) that provide benefits to retired employees or other
former employees (other than as required by Section 601 of ERISA) or Plans or
Foreign Pension Plans, a “default,” within the meaning of Section 4219(c)(5) of
ERISA, shall occur with respect to any Plan; any applicable law, rule or
regulation is adopted, changed or interpreted, or the interpretation or
administration thereof is changed, in each case after the date hereof, by any
governmental authority (a “Change in Law”), or, as a result of a Change in Law,
an event occurs following a Change in Law, with respect to or otherwise
affecting any Plan;

 

(b)There shall result from any such event or events the imposition of a lien,
the granting of a security interest, or a liability or a material risk of
incurring a liability; and

 

(c)Such lien, security interest or liability, individually, and/or in the
aggregate, in the opinion of the Majority Lenders, has had, or could reasonably
be expected to have, a Material Adverse Effect.

 

26.9Unlawfulness

 

It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents in any material respect.

 

26.10Repudiation

 

An Obligor repudiates a Finance Document or evidences an intention to repudiate
a Finance Document.

 

26.11Material adverse change

 

Any event occurs or any other circumstances arise or develop including, without
limitation, a change in the financial position, state of affairs or prospects of
the Borrower or its Subsidiaries in the light of which in the judgment of the
Majority Lenders there is a significant risk that the Borrower is, or will later
become, unable to discharge its liabilities as they fall due.

 

99

 

 

26.12Ranking of security

 

Any Security created by a Finance Document (i) proves to have been or becomes
invalid or unenforceable, (ii), in the case of any Mortgage, ceases to be a
valid first preferred mortgage under the Marshall Islands Maritime Act, 1990, as
amended, or a first priority ship mortgage under the law of any relevant
Alternative Approved Flag, or (iii) in the case of any Finance Document other
than a Mortgage, such Security proves to have ranked after, or loses its
priority to, other Security.

 

26.13Master Agreements

 

(a)an Event of Default (as defined in section 14 of a Master Agreement) occurs;
or

 

(b)a Master Agreement is terminated, cancelled, suspended, rescinded or revoked
or otherwise ceases to remain in full force and effect for any reason except
with the consent of the Agent acting on instructions of the Majority Lenders.

 

26.14Acceleration

 

On and at any time after the occurrence of an Event of Default, the Agent may,
and shall if so directed by the Majority Lenders, by notice to the Borrower:

 

(a)terminate the Total Commitments whereupon they shall immediately be
terminated; and/or

 

(b)declare that all or part of the Loans, together with accrued interest, and
all other amounts accrued or outstanding under the Finance Documents, and any
Note, be immediately due and payable, whereupon they shall become immediately
due and payable, without further notice, demand or presentment;

 

provided, however, that, in the event of an Event of Default described in
paragraphs (a)(ii) through (a)(iv) of Clause 26.6 (Bankruptcy, Insolvency, Etc.)
shall occur, (i) the Total Commitments shall automatically be terminated, and
(ii) the Loans, together with accrued interest, and all other amounts accrued or
outstanding under the Finance Documents, shall automatically be and become
immediately due and payable, without notice or demand.

 

26.15Enforcement of security

 

On and at any time after the occurrence of an Event of Default the Security
Trustee may, and shall if so directed by the Majority Lenders, take any action
which, as a result of the Event of Default or any notice served under Clause
26.14 (Acceleration), the Security Trustee is entitled to take under any Finance
Document or any applicable law or regulation.

 

26.16Position of Swap Counterparties

 

Neither the Agent nor the Security Trustee shall be obliged, in connection with
any action taken or proposed to be taken under or pursuant to the foregoing
provisions of this Clause 26, to have any regard to the requirements of a Swap
Counterparty except to the extent that such Swap Counterparty is also a Lender.

 

100

 

 

SECTION 9

 

CHANGES TO PARTIES

 

27Changes to the Lenders

 

27.1Assignments and transfers by the Lenders

 

Subject to this Clause 27, a Lender (the “Existing Lender”) may:

 

(a)assign any of its rights; or

 

(b)transfer by novation any of its rights and obligations,

 

to another bank or financial institution or to a trust, fund or other entity
which is regularly engaged in or established for the purpose of making,
purchasing or investing in loans, securities or other financial assets (the “New
Lender”).

 

27.2Conditions of assignment or transfer

 

(a)An assignment will only be effective on receipt by the Agent of written
confirmation from the New Lender (in form and substance satisfactory to the
Agent) that the New Lender will assume the same obligations to the other Finance
Parties as it would have been under if it were an original Party to this
Agreement as a Lender.

 

(b)A transfer will only be effective if the procedure set out in Clause 27.5
(Procedure for transfer) is complied with.

 

(c)If:

 

(i)a Lender assigns or transfers any of its rights or obligations under the
Finance Documents or changes its Facility Office; and

 

(ii)as a result of circumstances existing at the date the assignment, transfer
or change occurs, an Obligor would be obliged to make a payment to the New
Lender or Lender acting through its new Facility Office under Clause 12 (Tax
gross-up and indemnities) or Clause 13 (Increased Costs),

 

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.

 

27.3Assignment or transfer fee

 

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Agent (for its own account) a fee of $3,000.

 

101

 

 

27.4Limitation of responsibility of Existing Lenders

 

(a)Unless expressly agreed to the contrary, an Existing Lender makes no
representation or warranty and assumes no responsibility to a New Lender for:

 

(i)the legality, validity, effectiveness, adequacy or enforceability of the
Finance Documents or any other documents;

 

(ii)the financial condition of any Obligor;

 

(iii)the performance and observance by any Obligor of its obligations under the
Finance Documents or any other documents; or

 

(iv)the accuracy of any statements (whether written or oral) made in or in
connection with any Finance Document or any other document,

 

and any representations or warranties implied by law are excluded.

 

(b)Each New Lender confirms to the Existing Lender and the other Finance Parties
that it:

 

(i)has made (and shall continue to make) its own independent investigation and
assessment of the financial condition and affairs of each Obligor and its
related entities in connection with its participation in this Agreement and has
not relied exclusively on any information provided to it by the Existing Lender
in connection with any Finance Document; and

 

(ii)will continue to make its own independent appraisal of the creditworthiness
of each Obligor and its related entities whilst any amount is or may be
outstanding under the Finance Documents or any Commitment is in force.

 

(c)Nothing in any Finance Document obliges an Existing Lender to:

 

(i)accept a re-transfer from a New Lender of any of the rights and obligations
assigned or transferred under this Clause 27; or

 

(ii)support any losses directly or indirectly incurred by the New Lender by
reason of the non-performance by any Obligor of its obligations under the
Finance Documents or otherwise.

 

27.5Procedure for transfer

 

(a)Subject to the conditions set out in Clause 27.2 (Conditions of assignment or
transfer) and Clause 27.6 (Register), a transfer is effected in accordance with
paragraph (b) below when the Agent executes an otherwise duly completed Transfer
Certificate delivered to it by the Existing Lender and the New Lender. The Agent
shall, as soon as reasonably practicable after receipt by it of a duly completed
Transfer Certificate appearing on its face to comply with this Agreement and
delivered in accordance with this Agreement, execute that Transfer Certificate.

 

102

 

 

(b)On the Transfer Date:

 

(i)to the extent that in the Transfer Certificate the Existing Lender seeks to
transfer by novation its rights and obligations under the Finance Documents,
each of the Obligors and the Existing Lender shall be released from further
obligations towards one another under the Finance Documents and their respective
rights against one another under the Finance Documents shall be cancelled (being
the “Discharged Rights and Obligations”);

 

(ii)each of the Obligors and the New Lender shall assume obligations towards one
another and/or acquire rights against one another which differ from the
Discharged Rights and Obligations only insofar as that Obligor and the New
Lender have assumed and/or acquired the same in place of that Obligor and the
Existing Lender;

 

(iii)the Agent, the Security Trustee, the Arranger, the Bookrunner, the New
Lender and other Lenders shall acquire the same rights and assume the same
obligations between themselves as they would have acquired and assumed had the
New Lender been an original Party to this Agreement as a Lender with the rights
and/or obligations acquired or assumed by it as a result of the transfer and to
that extent the Agent, the Security Trustee, the Arranger, the Bookrunner and
the Existing Lender shall each be released from further obligations to each
other under the Finance Documents; and

 

(iv)the New Lender shall become a Party as a “Lender”.

 

(c)At the time of the delivery of such the Transfer Certificate to the Agent for
acceptance and registration of transfer of all or part of the Loan, or as soon
thereafter as practicable, the Existing Lender shall surrender any Note
evidencing such Lender’s Loans, and upon the request of the New Lender or the
Existing Lender, the Borrower will, at its expense, issue one or more new Notes
in the same aggregate principal amount issued to the Existing Lender and/or the
New Lender in conformity with the requirements of Clause 5.5 (Notes) (with
appropriate modifications).

 

27.6Register

 

(a)The Borrower hereby designates the Agent to serve as the Borrower’s agent,
solely for purposes of this Clause 27 to maintain a register (the “Register”) on
which it will record the Commitments from time to time of each of the Lenders,
the Loans made by each of the Lenders and each repayment and prepayment in
respect of the principal amount of the Loans of each Lender. Failure to make any
such recordation, or any error in such recordation shall not affect the
Borrower’s obligations in respect of the Loans.

 

103

 

 

(b)With respect to any Lender, the transfer of any Commitment of such Lender and
the rights to the principal of, and interest on, any Loan made pursuant to such
Commitment shall not be effective until such transfer is recorded on the
Register maintained by the Agent with respect to ownership of such Commitment
and Loan and prior to such recordation all amounts owing to the transferor with
respect to such Commitment and Loan shall remain owing to the transferor. The
registration of assignment or transfer of all or part of any Commitment and Loan
shall be recorded by the Agent on the Register only upon the execution by the
Agent of a duly completed and delivered Transfer Certificate.

 

(c)The Borrower agrees to indemnify the Agent from and against any and all
losses, claims, damages and liabilities of whatsoever nature which may be
imposed on, asserted against or incurred by the Agent in performing its duties
under this Clause 27.6, except to the extent caused by the Agent’s own gross
negligence or willful misconduct.

 

(d)The Register shall be available for inspection by the Borrower or any Lender
(with respect to such Lender’s Loans) at any reasonable time and from time to
time upon reasonable prior notice.

 

27.7Disclosure of information

 

(a)Any Finance Party may disclose to:

 

(i)any of its Affiliates and any of its or their officers, directors, employees,
professional advisers, auditors and partners;

 

(ii)and any other person:

 

(1)to (or through) whom that Lender assigns or transfers (or may potentially
assign or transfer) all or any of its rights and obligations under this
Agreement;

 

(2)with (or through) whom that Lender enters into (or may potentially enter
into) any sub-participation in relation to, or any other transaction under which
payments are to be made by reference to, this Agreement or any Obligor; or

 

(3)to whom, and to the extent that, information is required to be disclosed by
any applicable law or regulation,

 

any information about any Obligor, the Group and the Finance Documents as that
Lender shall consider appropriate if, in relation to paragraphs (ii)(2) and (3)
above, the person to whom the information is to be given has entered into a
Confidentiality Undertaking. Any Lender may also disclose the size and term of
the Facilities and the name of each of the Obligors to any investor or a
potential investor in a securitization (or similar transaction of the broadly
equivalent economic effect) of that Lender’s rights or obligations under the
Finance Documents.

 

104

 

 

(b)Any Finance Party may disclose to any national or international numbering
service provider appointed by that Finance Party to provide identification
numbering services in respect of this Agreement, the Facilities and/or one or
more Obligors the following information: (i) names of Obligors; (ii) country of
domicile of Obligors; (iii) place of incorporation of Obligors; (iv) date of
this Agreement; (v) the names of the Agent and the Arranger; (vi) date of each
amendment and restatement of this Agreement; (vii) amount of Total Commitments;
(viii) currencies of the Facilities; (ix) type of Facilities; (x) ranking of
Facilities; (xi) Termination Date for Facilities; (xii) changes to any of the
information previously supplied pursuant to paragraphs (i) to (xi) above; and
(xiii) such other information agreed between such Finance Party and the
Borrower, to enable such numbering service provider to provide its usual
syndicated loan numbering identification services.

 

(c)The Parties acknowledge and agree that each identification number assigned to
this Agreement, the Facilities and/or one or more Obligors by a numbering
service provider and the information associated with each such number may be
disclosed to users of its services in accordance with the standard terms and
conditions of that numbering service provider.

 

(d)Each Obligor represents that none of the information set out in paragraphs
(i) through (xiii) of paragraph (b) above is, nor will at any time be,
unpublished price-sensitive information.

 

(e)The Agent shall notify the Borrower and the other Finance Parties of:

 

(i)the name of any numbering service provider appointed by the Agent in respect
of this Agreement, the Facilities and/or one or more Obligors; and

 

(ii)the number or, as the case may be, numbers assigned to this Agreement, the
Facilities and/or one or more Obligors by such numbering service provider.

 

27.8Security over Lenders' rights

 

In addition to the other rights provided to Lenders under this Clause 27, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create Security in or over (whether by way of
collateral or otherwise) all or any of its rights under any Finance Document to
secure obligations of that Lender including, without limitation:

 

(a)any charge, assignment or other Security to secure obligations to a federal
reserve or central bank; and

 

(b)in the case of any Lender which is a fund, any charge, assignment or other
Security granted to any holders (or trustee or representatives of holders) of
obligations owed, or securities issued, by that Lender as security for those
obligations or securities,

 

except that no such charge, assignment or Security shall:

 

(i)release a Lender from any of its obligations under the Finance Documents or
substitute the beneficiary of the relevant charge, assignment or Security for
the Lender as a party to any of the Finance Documents; or

 

105

 

 

(ii)require any payments to be made by an Obligor other than or in excess of, or
grant to any person any more extensive rights than, those required to be made or
granted to the relevant Lender under the Finance Documents.

 

28Changes to the Obligors

 

28.1Assignments and transfer by Obligors

 

Except as otherwise expressly permitted by this Agreement, no Obligor may assign
any of its rights or transfer any of its rights or obligations under the Finance
Documents.

 

28.2Additional Guarantors

 

(a)A Subsidiary of the Borrower may become an Additional Guarantor if:

 

(i)the Borrower delivers to the Agent a duly completed and executed Accession
Letter; and

 

(ii)the Agent has received all of the documents and other evidence listed in
Part II of Schedule 2 (Conditions Precedent) in relation to that Additional
Guarantor, each in form and substance satisfactory to the Agent.

 

(b)The Agent shall notify the Borrower and the Lenders promptly upon being
satisfied that it has received (in form and substance satisfactory to it) all
the documents and other evidence required under paragraph (a) above.

 

28.3Repetition of Representations

 

Delivery of an Accession Letter constitutes confirmation by the relevant
Subsidiary that the representations of the Obligors contained in Clauses 18.1
(Status), 18.2 (Binding obligations), 18.3 (Non-conflict with other
obligations), 18.4 (Power and authority), 18.5 (Validity and admissibility in
evidence), 18.6 (Governing law and enforcement) and 18.12 (Pari passu ranking)
are true and correct in relation to it as at the date of delivery as if made by
reference to the facts and circumstances then existing.

 

28.4Resignation of a Guarantor

 

(a)The Borrower may request that a Guarantor ceases to be a Guarantor after the
Ship owned by it has been sold or becomes a Total Loss and the Borrower has
complied with the provisions of Clause 7.5 (Mandatory prepayment) by delivering
to the Agent a Resignation Letter.

 

(b)The Agent shall accept a Resignation Letter and notify the Borrower and the
Lenders of its acceptance if:

 

(i)no Default is continuing or would result from the acceptance of the
Resignation Letter (and the Borrower has confirmed this is the case); and

 

(ii)all the Lenders have consented to the Borrower’s request.

 

106

 

 

29CHANGES TO SWAP BANKS

 

29.1Procedure for accession

 

The Original Swap Bank may, with the consent of the Borrower which consent must
not be unreasonably withheld, invite any Lender to become a Swap Bank (a “New
Swap Bank”). Such Lender shall become a New Swap Bank if:

 

(a)such Lender delivers to the Agent a duly completed and executed Swap Bank
Accession Letter; and

 

(b)the Agent has received a copy of the Master Agreement made between the
Borrower and such Lender.

 

29.2New Swap Bank

 

Upon receipt by the Agent of the documents specified in Clause 29.1 (Procedure
for accession) from a New Swap Bank:

 

(a)the Borrower, the Security Trustee, the Arranger, the Bookrunner, the
Lenders, the Swap Banks and the New Swap Bank shall acquire the same rights and
assume the same obligations between themselves as they would have acquired and
assumed had the New Swap Bank been an original Party to this Agreement as a Swap
Bank; and

 

(b)the New Swap Bank shall become a Party as a “Swap Bank”.

 

107

 

 

SECTION 10

 

THE FINANCE PARTIES

 

30Role of the SERVICING BANKS, the Arranger AND THE bOOKRUNNER

 

30.1Appointment of the Agent

 

(a)Each other Finance Party appoints the Agent to act as its agent under and in
connection with the Finance Documents.

 

(b)Each other Finance Party authorizes the Agent to exercise the rights, powers,
authorities and discretions specifically given to the Agent under, or in
connection with, the Finance Documents together with any other incidental
rights, powers, authorities and discretions.

 

30.2Appointment of the Security Trustee

 

(a)Each other Finance Party irrevocably appoints and authorizes the Security
Trustee to act as security trustee hereunder and under the other Finance
Documents (other than the Notes) with such powers as are specifically delegated
to the Security Trustee by the terms of this Agreement and such other Finance
Documents, together with such other powers as are reasonably incidental thereto.

 

(b)To secure the payment of all sums of money from time to time owing to the
Finance Parties under this Agreement, the other Finance Documents and the Master
Agreements plus any amounts payable under the Master Agreements and accrued
interest thereon and all other amounts owing to the Finance Parties pursuant to
this Agreement, the other Finance Documents and the Master Agreements, and the
performance of the covenants of the Borrower and any other Obligor herein and
therein contained, and in consideration of the premises and of the covenants
herein contained and of the extensions of credit by the Lenders, the Security
Trustee does hereby declare that it will hold as such trustee in trust for the
benefit of the other Finance Parties, from and after the execution and delivery
thereof, all of the Trust Property; TO HAVE AND TO HOLD the Trust Property unto
the Security Trustee and its successors and assigns forever BUT IN TRUST,
NEVERTHELESS, for the equal and proportionate benefit and security of the
Lenders, the Swap Banks and the Agent and their respective successors and
assigns without any priority of any one over any other (except as provided in
Clause 33.5 (Partial payments) of this Agreement), UPON THE CONDITION that,
unless and until an Event of Default under this Agreement shall have occurred
and be continuing, each of the Obligors shall be permitted, to the exclusion of
the Security Trustee, to possess and use the Ships. IT IS HEREBY COVENANTED,
DECLARED AND AGREED that all property subject or to become subject hereto is to
be held, subject to the further covenants, conditions, uses and trusts
hereinafter set forth, and each Obligor, for itself and its respective
successors and assigns, hereby covenants and agrees to and with the Security
Trustee and its successors in said trust, for the equal and proportionate
benefit and security of the other Finance Parties as hereinafter set forth.

 

108

 

 

(c)The Security Trustee hereby accepts the trusts imposed upon it as Security
Trustee by this Agreement, and the Security Trustee covenants and agrees to
perform the same as herein expressed and agrees to receive and disburse all
monies constituting part of the Trust Property in accordance with the terms
hereof.

 

30.3Duties of each Servicing Bank

 

(a)Each Servicing Bank shall promptly forward to a Party the original or a copy
of any document which is delivered to such Servicing Bank for that Party by any
other Party.

 

(b)Except where a Finance Document specifically provides otherwise, neither
Servicing Bank is obliged to review or check the adequacy, accuracy or
completeness of any document it forwards to another Party.

 

(c)If a Servicing Bank receives notice from a Party referring to this Agreement,
describing a Default and stating that the circumstance described is a Default,
it shall promptly notify the other Finance Parties.

 

(d)If a Servicing Bank is aware of the non-payment of any principal, interest,
commitment fee or other fee payable to a Finance Party (other than a Servicing
Bank, the Arranger or the Bookrunner) under this Agreement it shall promptly
notify the other Finance Parties.

 

(e)Each Servicing Bank’s duties under the Finance Documents are solely
mechanical and administrative in nature.

 

30.4Roles of the Arranger and Bookrunner

 

Except as specifically provided in the Finance Documents, neither the Arranger
nor the Bookrunner has any obligation of any kind to any other Party under, or
in connection with, any Finance Document.

 

30.5No fiduciary duties

 

(a)Neither Servicing Bank shall have any duties or obligations to any person
under this Agreement or the other Finance Documents except to the extent that
they are expressly set out in those documents; and neither Servicing Bank shall
have any liability to any person in respect of its obligations and duties under
this Agreement or the other Finance Documents except as expressly set out in
Clauses 30.2 and 30.6, and as excluded or limited by Clauses 30.10, 30.11, 30.12
and 30.13.

 

(b)The provisions of Clause 30.5(a) shall apply even if, notwithstanding and
contrary to Clause 30.5(a), any provision of this Agreement or any other Finance
Document by operation of law has the effect of constituting either Servicing
Bank as a fiduciary.

 

109

 

 

30.6Application of receipts

 

Except as expressly stated to the contrary in any Finance Document, any moneys
which the Security Trustee receives or recovers and which are Trust Property
shall (without prejudice to the rights of the Security Trustee under any Finance
Document to credit any moneys received or recovered by it to any suspense
account) be transferred to the Agent for application in accordance with Clause
33.2 (Distributions by the Agent) and Clause 33.5 (Partial payments).

 

30.7Deductions from receipts

 

Before transferring any moneys to the Agent under Clause 30.6 (Application of
receipts), the Security Trustee may deduct any sum then due and payable under
this Agreement or any other Finance Document to the Security Trustee or any
receiver, agent or other person appointed by it and retain that sum for itself
or, as the case may require, pay it to the other person to whom it is then due
and payable; for this purpose if the Security Trustee has become entitled to
require a sum to be paid to it on demand, that sum shall be treated as due and
payable, even if no demand has yet been served.

 

30.8Agent and Security Trustee the same person

 

Where the same person is the Security Trustee and the Agent, it shall be
sufficient compliance with Clause 30.6 (Application of receipts) for the moneys
concerned to be credited to the account to which the Agent remits or credits the
amounts which it receives from the Borrower under this Agreement for
distribution to the other Finance Parties.

 

30.9Business with the Group

 

The Agent, the Security Trustee, the Arranger and the Bookrunner may accept
deposits from, lend money to, and generally engage in any kind of banking or
other business with, any member of the Group.

 

30.10Rights and discretions of the Servicing Banks

 

(a)Each Servicing Bank may rely on:

 

(i)any representation, notice or document believed by it to be genuine, correct
and appropriately authorized; and

 

(ii)any statement made by an officer, authorized signatory or employee of any
person regarding any matters which may reasonably be assumed to be within his
knowledge or within his power to verify.

 

(b)Each Servicing Bank may assume (unless it has received notice to the contrary
in its capacity as agent or, as the case may be, trustee for the other Finance
Parties) that:

 

(i)no Default has occurred (unless it has actual knowledge of a Default arising
under Clause 26.1 (Non-payment));

 



(ii)any right, power, authority or discretion vested in any Party or the
Majority Lenders has not been exercised; and



 

110

 







 

(iii)any notice or request made by the Borrower (other than a Utilization
Request or Selection Notice) is made on behalf of and with the consent and
knowledge of all the Obligors.

 

(c)Each Servicing Bank may engage, pay for and rely on the advice or services of
any lawyers, accountants, surveyors or other experts.

 

(d)Each Servicing Bank may act in relation to the Finance Documents through its
personnel and agents.

 

(e)Each Servicing Bank may disclose to any other Party any information it
reasonably believes it has received as agent or security trustee under this
Agreement.

 

(f)Without prejudice to the generality of paragraph (e) above, the Agent may
disclose the identity of a Defaulting Lender to the other Finance Parties and
the Borrower and shall, as soon as reasonably practicable, disclose the same
upon the written request of the Borrower or the Majority Lenders.

 

(g)Notwithstanding any other provision of any Finance Document to the contrary,
none of the Servicing Banks, the Arranger or the Bookrunner is obliged to do or
omit to do anything if it would or might, in its reasonable opinion, constitute
a breach of any law or regulation or a breach of a duty of confidentiality.

 

30.11Majority Lenders’ instructions

 

(a)Unless a contrary indication appears in a Finance Document, each Servicing
Bank shall:

 

(i)exercise any right, power, authority or discretion vested in it as Agent or
Security Trustee in accordance with any instructions given to it by the Majority
Lenders (or, if so instructed by the Majority Lenders, refrain from exercising
any right, power, authority or discretion vested in it as Agent or Security
Trustee), and

 

(ii)not be liable for any act (or omission) if it acts (or refrains from taking
any action) in accordance with an instruction of the Majority Lenders.

 

(b)Unless a contrary indication appears in a Finance Document, any instructions
given by the Majority Lenders will be binding on all the Finance Parties.

 

(c)Each Servicing Bank may refrain from acting in accordance with the
instructions of the Majority Lenders (or, if appropriate, the Lenders) until it
has received such security as it may require for any cost, loss or liability
which it may incur in complying with the instructions.

 

(d)In the absence of instructions from the Majority Lenders (or, if appropriate,
the Lenders), each Servicing Bank may act (or refrain from taking action) as it
considers to be in the best interest of the relevant Finance Party or Parties
concerned.

 

111

 

 

(e)Neither Servicing Bank is authorized to act on behalf of any other Finance
Party (without first obtaining that Finance Party’s consent) in any legal or
arbitration proceedings relating to any Finance Document.

 

30.12Responsibility for documentation

 

None of the Servicing Banks, the Arranger or the Bookrunner:

 

(a)is responsible for the adequacy, accuracy and/or completeness of any
information (whether oral or written) supplied by the Agent, the Security
Trustee, the Arranger, the Bookrunner, an Obligor or any other person given in,
or in connection with, any Finance Document; or

 

(b)is responsible for the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document or any other agreement, arrangement or
document entered into or made or executed in anticipation of, or in connection
with, any Finance Document.

 

30.13Exclusion of liability

 

(a)Without limiting paragraph (b) below, neither Servicing Bank will be liable
for any action taken by it under, or in connection with, any Finance Document,
unless directly caused by its gross negligence or wilful misconduct.

 

(b)No Party may take any proceedings against any officer, employee or agent of a
Servicing Bank in respect of any claim it might have against the Servicing Bank
concerned or in respect of any act or omission of any kind by that officer,
employee or agent in relation to any Finance Document, and each officer,
employee or agent of a Servicing Bank may rely on this Clause subject to Clause
1.3 (Third party rights).

 

(c)A Servicing Bank will not be liable for any delay (or any related
consequences) in crediting an account with an amount required under the Finance
Documents to be paid by it if it has taken all necessary steps as soon as
reasonably practicable to comply with the regulations or operating procedures of
any recognized clearing or settlement system used by it for that purpose.

 

30.14Lenders’ indemnity to the Servicing Banks

 

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify each Servicing Bank,
within 3 Business Days of demand, against any cost, loss or liability incurred
by the Servicing Bank concerned (otherwise than by reason of its gross
negligence or wilful misconduct) in acting as Agent or Security Trustee under
the Finance Documents (unless the Agent or Security Trustee has been reimbursed
by an Obligor pursuant to a Finance Document).

 

30.15Resignation of a Servicing Bank

 

(a)A Servicing Bank may resign and appoint one of its Affiliates acting through
an office in the United Kingdom as successor by giving notice to the other
Finance Parties and the Borrower.

 

112

 

 

(b)Alternatively, a Servicing Bank may resign by giving notice to the other
Finance Parties and the Borrower, in which case the Majority Lenders (after
consultation with the Borrower) may appoint a successor Agent or Security
Trustee.

 

(c)If the Majority Lenders have not appointed a successor Agent or Security
Trustee in accordance with paragraph (b) above within 30 days after notice of
resignation was given, the Agent or Security Trustee (after consultation with
the Borrower) may appoint a successor Agent or Security Trustee (acting through
an office in the United Kingdom).

 

(d)The retiring Agent or Security Trustee shall, at its own cost, make available
to the successor Agent or Security Trustee such documents and records and
provide such assistance as the successor Agent or Security Trustee may
reasonably request for the purposes of performing its functions as Agent or
Security Trustee under the Finance Documents.

 

(e)A Servicing Bank’s resignation notice shall only take effect upon the
appointment of a successor.

 

(f)Upon the appointment of a successor, the retiring Servicing Bank shall be
discharged from any further obligation in respect of the Finance Documents but
shall remain entitled to the benefit of this Clause 30. Its successor and each
of the other Parties shall have the same rights and obligations amongst
themselves as they would have had if such successor had been an original Party.

 

(g)After consultation with the Borrower, the Majority Lenders may, by notice to
a Servicing Bank, require it to resign in accordance with paragraph (b) above.
In this event, the Servicing Bank shall resign in accordance with paragraph (b)
above.

 

30.16Confidentiality

 

(a)In acting as agent or, as the case may be, trustee for the Finance Parties, a
Servicing Bank shall be regarded as acting through its agency division which
shall be treated as a separate entity from any other of its divisions or
departments.

 

(b)If information is received by a division or department of a Servicing Bank
other than that division or department responsible for complying with the
obligations assumed by that Servicing Bank under the Finance Documents, that
information may be treated as confidential to that division or department, and
the Servicing Bank concerned shall not be deemed to have notice of it nor shall
it be obliged to disclose such information to any Party.

 

30.17Relationship with the Lenders

 

(a)Each Servicing Bank may treat each Lender as a Lender entitled to payments
under this Agreement and acting through its Facility Office unless it has
received not less than 5 Business Days prior notice from that Lender to the
contrary in accordance with the terms of this Agreement.

 

113

 

 

(b)Each Lender shall supply the Agent with any information required by the Agent
in order to calculate the Mandatory Cost in accordance with Schedule 4
(Mandatory Cost formula).

 

30.18Credit appraisal by the Lenders

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to each of the Servicing Banks, the Arranger and the Bookrunner that it
has been, and will continue to be, solely responsible for making its own
independent appraisal and investigation of all risks arising under, or in
connection with, any Finance Document including but not limited to:

 

(a)the financial condition, status and nature of each member of the Group;

 

(b)the legality, validity, effectiveness, adequacy or enforceability of any
Finance Document and any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document;

 

(c)whether that Lender has recourse, and the nature and extent of that recourse,
against any Party or any of its respective assets under, or in connection with,
any Finance Document, the transactions contemplated by the Finance Documents or
any other agreement, arrangement or document entered into, made or executed in
anticipation of, under or in connection with any Finance Document; and

 

(d)the adequacy, accuracy and/or completeness of any other information provided
by the either Servicing Bank, any Party or by any other person under, or in
connection with, any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document.

 

30.19Reference Banks

 

If a Reference Bank ceases to be a Lender, the Agent shall (in consultation with
the Borrower) appoint another Lender to replace that Reference Bank.

 

30.20Servicing Bank’s management time

 

Any amount payable to the Agent or the Security Trustee under Clause 14.3
(Indemnity to the Agent and the Security Trustee), Clause 16 (Costs and
expenses) and Clause 30.14 (Lenders’ indemnity to the Servicing Banks) shall
include the cost of utilizing the Agent’s or the Security Trustee’s management
time or other resources and will be calculated on the basis of such reasonable
daily or hourly rates as the Agent or the Security Trustee may notify to the
Borrower and the Lenders, and is in addition to any fee paid or payable to the
Agent or the Security Trustee under Clause 11 (Fees).

 

30.21Deduction from amounts payable by a Servicing Bank

 

If any Party owes an amount to either Servicing Bank under the Finance
Documents, such Servicing Bank may, after giving notice to that Party, deduct an
amount not exceeding that amount from any payment to that Party which such
Servicing Bank would otherwise be obliged to make under the Finance Documents
and apply the amount deducted in or towards satisfaction of the amount owed. For
the purposes of the Finance Documents that Party shall be regarded as having
received any amount so deducted.

 

114

 

 

30.22Full freedom to enter into transactions

 

Notwithstanding any rule of law or equity to the contrary, each Servicing Bank
shall be absolutely entitled:

 

(a)to enter into and arrange banking, derivative, investment and/or other
transactions of every kind with or affecting the Borrower or any person who is
party to, or referred to in, a Finance Document (including, but not limited to,
any interest or currency swap or other transaction, whether related to this
Agreement or not, and acting as syndicate agent and/or security trustee for,
and/or participating in, other facilities to the Borrower or any person who is
party to, or referred to in, a Finance Document);

 

(b)to deal in and enter into and arrange transactions relating to:

 

(i)any securities issued or to be issued by the Borrower or any such other
person; or

 

(ii)any options or other derivatives in connection with such securities; and

 

(c)to provide advice or other services to the Borrower or any person who is a
party to, or referred to in, a Finance Document,

 

and, in particular, each Servicing Bank shall be absolutely entitled, in
proposing, evaluating, negotiating, entering into and arranging all such
transactions and in connection with all other matters covered by paragraphs (a),
(b) and (c) above, to use (subject only to applicably law) any information or
opportunity, howsoever acquired by it, to pursue its own interests exclusively,
to refrain from disclosing such dealings, transactions or other matters or any
information acquired in connection with them and to retain for its sole benefit
all profits and benefits derived from the dealings transactions or other
matters.

 

31Conduct of business by the Finance Parties

 

No provision of this Agreement will:

 

(a)interfere with the right of any Finance Party to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

 

(b)oblige any Finance Party to investigate or claim any credit, relief,
remission or repayment available to it or the extent, order and manner of any
claim; or

 

(c)oblige any Finance Party to disclose any information relating to its affairs
(tax or otherwise) or any computations in respect of Tax.

 

115

 

 

32Sharing among the Finance Parties

 

32.1Payments to Finance Parties

 

If a Finance Party (a “Recovering Finance Party”) receives or recovers any
amount from an Obligor other than in accordance with Clause 33 (Payment
mechanics) and applies that amount to a payment due under the Finance Documents
then:

 

(a)the Recovering Finance Party shall, within 3 Business Days, notify details of
the receipt or recovery, to the Agent;

 

(b)the Agent shall determine whether the receipt or recovery is in excess of the
amount the Recovering Finance Party would have been paid had the receipt or
recovery been received or made by the Agent and distributed in accordance with
Clause 33 (Payment mechanics), without taking account of any Tax which would be
imposed on the Agent in relation to the receipt, recovery or distribution; and

 

(c)the Recovering Finance Party shall, within 3 Business Days of demand by the
Agent, pay to the Agent an amount (the “Sharing Payment”) equal to such receipt
or recovery less any amount which the Agent determines may be retained by the
Recovering Finance Party as its share of any payment to be made, in accordance
with Clause 33.5 (Partial payments).

 

32.2Redistribution of payments

 

The Agent shall treat the Sharing Payment as if it had been paid by the relevant
Obligor and distribute it among the Finance Parties (other than the Recovering
Finance Party) in accordance with Clause 33.5 (Partial payments).

 

32.3Recovering Finance Party’s rights

 

(a)On a distribution by the Agent under Clause 32.2 (Redistribution of
payments), the Recovering Finance Party will be subrogated to the rights of the
Finance Parties which have shared in the redistribution.

 

(b)If and to the extent that the Recovering Finance Party is not able to rely on
its rights under paragraph (a) above, the relevant Obligor shall be liable to
the Recovering Finance Party for a debt equal to the Sharing Payment which is
immediately due and payable.

 

32.4Reversal of redistribution

 

If any part of the Sharing Payment received or recovered by a Recovering Finance
Party becomes repayable and is repaid by that Recovering Finance Party, then:

 

(a)each Finance Party which has received a share of the relevant Sharing Payment
pursuant to Clause 32.2 (Redistribution of payments) shall, upon request of the
Agent, pay to the Agent for account of that Recovering Finance Party an amount
equal to the appropriate part of its share of the Sharing Payment (together with
an amount as is necessary to reimburse that Recovering Finance Party for its
proportion of any interest on the Sharing Payment which that Recovering Finance
Party is required to pay); and

 

116

 

 

(b)that Recovering Finance Party’s rights of subrogation in respect of any
reimbursement shall be cancelled and the relevant Obligor will be liable to the
reimbursing Finance Party for the amount so reimbursed.

 

32.5Exceptions

 

(a)This Clause 32 shall not apply to the extent that the Recovering Finance
Party would not, after making any payment pursuant to this Clause, have a valid
and enforceable claim against the relevant Obligor.

 

(b)A Recovering Finance Party is not obliged to share with any other Finance
Party any amount which the Recovering Finance Party has received or recovered as
a result of taking legal or arbitration proceedings, if:

 

(i)it notified that other Finance Party of the legal or arbitration proceedings;
and

 

(ii)the other Finance Party had an opportunity to participate in those legal or
arbitration proceedings but did not do so as soon as reasonably practicable
having received notice and did not take separate legal or arbitration
proceedings.

 

117

 

 

SECTION 11

 

ADMINISTRATION

 

33Payment mechanics

 

33.1Payments to the Agent

 

(a)On each date on which an Obligor or a Lender is required to make a payment
under a Finance Document, that Obligor or Lender shall make the same available
to the Agent (unless a contrary indication appears in a Finance Document) for
value on the due date at the time and in such funds specified by the Agent as
being customary at the time for settlement of transactions in the relevant
currency in the place of payment.

 

(b)Payment shall be made to such account with such bank as the Agent specifies.

 

33.2Distributions by the Agent

 

Each payment received by the Agent under the Finance Documents for another Party
shall, subject to Clause 33.3 (Distributions to an Obligor) and Clause 33.4
(Clawback) be made available by the Agent as soon as practicable after receipt
to the Party entitled to receive payment in accordance with this Agreement (in
the case of a Lender, for the account of its Facility Office), to such account
as that Party may notify to the Agent by not less than 5 Business Days’ notice
with a bank in the principal financial center of the country of that currency.

 

33.3Distributions to an Obligor

 

The Agent may (with the consent of the Obligor or in accordance with Clause 34
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

33.4Clawback

 

(a)Where a sum is to be paid to the Agent under the Finance Documents for
another Party, the Agent is not obliged to pay that sum to that other Party (or
to enter into or perform any related exchange contract) until it has been able
to establish to its satisfaction that it has actually received that sum.

 

(b)If the Agent pays an amount to another Party and it proves to be the case
that the Agent had not actually received that amount, then the Party to whom
that amount (or the proceeds of any related exchange contract) was paid by the
Agent shall on demand refund the same to the Agent together with interest on
that amount from the date of payment to the date of receipt by the Agent,
calculated by the Agent to reflect its cost of funds.

 

118

 

 

33.5Partial payments

 

(a)Except as otherwise provided in Clause 7.5 (Mandatory prepayment), if the
Agent receives a payment that is insufficient to discharge all the amounts then
due and payable by an Obligor under the Finance Documents and the Master
Agreements, the Agent shall apply that payment towards the obligations of that
Obligor under the Finance Documents and the Master Agreements in the following
order:

 

(i)first, in or towards payment pro rata of any unpaid fees, costs and expenses
of the Agent under the Finance Documents;

 

(ii)second, in or towards payment pro rata of any accrued interest (other than
Capitalized Interest) or commission due but unpaid under this Agreement;

 

(iii)third, in or towards payment pro rata of any principal due but unpaid under
this Agreement (other than any PIK Loans);

 

(iv)fourth, in or towards payment pro rata of any PIK Loans that are due but
unpaid;

 

(v)fifth, in or towards payment pro rata of any other sum due but unpaid under
the Finance Documents; and

 

(vi)sixth, in or towards payment pro rata of the Swap Exposure of each Swap
Counterparty (calculated as at the actual Early Termination Date applying to
each particular Designated Transaction, or if no such Early Termination Date
occurred on the date of application or distribution hereunder);

 

(b)The Agent shall, if so directed by the Majority Lenders, vary the order set
out in paragraphs (a)(ii) to (v) above; provided that no amount may be applied
towards payment of any PIK Loans until the Term Loans and any Revolving Loans
have been paid in full.

 

33.6No set-off by Obligors

 

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

33.7Business Days

 

(a)Any payment which is due to be made on a day that is not a Business Day shall
be made on the next Business Day in the same calendar month (if there is one) or
the preceding Business Day (if there is not).

 

(b)During any extension of the due date for payment of any principal or an
Unpaid Sum under this Agreement interest is payable on the principal or Unpaid
Sum at the rate payable on the original due date.

 

33.8Currency of account

 

(a)Subject to paragraphs (b) to (c) below, Dollars is the currency of account
and payment for any sum due from an Obligor under any Finance Document.

 



119

 

 

(b)Each payment in respect of costs, expenses or Taxes shall be made in the
currency in which the costs, expenses or Taxes are incurred.

 

(c)Any amount expressed to be payable in a currency other than Dollars shall be
paid in that other currency.

 

34Set-off

 

A Finance Party may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent beneficially owned by that Finance Party)
against any matured obligation owed by that Finance Party to that Obligor,
regardless of the place of payment, booking branch or currency of either
obligation. If the obligations are in different currencies, the Finance Party
may convert either obligation at a market rate of exchange in its usual course
of business for the purpose of the set-off.

 

35Notices

 

35.1Communications in writing

 

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter.

 

35.2Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents are:

 

(a)in the case of the Borrower, that identified with its name below;

 

(b)in the case of each Original Guarantor, in care of the Borrower;

 

(c)in the case of each Original Lender, that identified with its name below;

 

(d)in the case of the Original Swap Bank, that identified with its name below;

 

(e)in the case of each New Lender, each New Swap Bank or any other Obligor, that
notified in writing to the Agent on or before the date on which it becomes a
Party;

 

(f)in the case of the Agent, that identified with its name below; and

 

(g)in the case of the Security Trustee, that identified with its name below,

 

or any substitute address, fax number, or department or officer as the Party may
notify to the Agent (or the Agent may notify to the other Parties, if a change
is made by the Agent) by not less than 5 Business Days’ notice.

 



35.3Delivery

 

(a)Any communication or document made or delivered by one person to another
under or in connection with the Finance Documents will only be effective:



 

120

 

 

(i)if by way of fax, when received in legible form; or

 

(ii)if by way of letter, when it has been left at the relevant address or 5
Business Days after being deposited in the post postage prepaid in an envelope
addressed to it at that address;

 

and, if a particular department or officer is specified as part of its address
details provided under Clause 35.2 (Addresses), if addressed to that department
or officer.

 

(b)Any communication or document to be made or delivered to the Agent or the
Security Trustee will be effective only when actually received by the Agent or
the Security Trustee and then only if it is expressly marked for the attention
of the department or officer identified with the Agent’s or the Security
Trustee’s signature below (or any substitute department or officer as the Agent
or the Security Trustee shall specify for this purpose).

 

(c)All notices from or to an Obligor shall be sent through the Agent.

 

(d)Any communication or document made or delivered to the Borrower in accordance
with this Clause will be deemed to have been made or delivered to each of the
Obligors.

 

(e)Any communication or document which becomes effective, in accordance with
paragraphs (a) to (d) above, after 5.00p.m. in the place of receipt shall be
deemed only to become effective on the following day.

 

35.4Notification of address and fax number

 

Promptly upon receipt of notification of an address and fax number or change of
address, or fax number pursuant to Clause 35.2 (Addresses) or changing its own
address or fax number, the Agent shall notify the other Parties.

 

35.5English language

 

(a)Any notice given under or in connection with any Finance Document must be in
English.

 

(b)All other documents provided under or in connection with any Finance Document
must be:

 

(i)in English; or

 

(ii)if not in English, and if so required by the Agent, accompanied by a
certified English translation and, in this case, the English translation will
prevail unless the document is a constitutional, statutory or other official
document.

 

121

 

 

36Calculations and certificates

 

36.1Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

36.2Certificates and determinations

 

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest error, conclusive evidence
of the matters to which it relates.

 

36.3Day count convention

 

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
Relevant Interbank Market differs, in accordance with that market practice.

 

37Partial invalidity

 

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

38Remedies and waivers

 

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy. The
rights and remedies provided in the Finance Documents are cumulative and not
exclusive of any rights or remedies provided by law.

 

39Amendments and waivers

 

39.1Required consents

 

(a)Subject to Clause 39.2 (Exceptions) any term of the Finance Documents may be
amended or waived only with the consent of the Majority Lenders and the Obligors
and any such amendment or waiver will be binding on all Parties.

 

(b)The Agent may effect, on behalf of any Finance Party, any amendment or waiver
permitted by this Clause.

 

39.2Exceptions

 

(a)An amendment or waiver that has the effect of changing or which relates to:

 

122

 

 

(i)the definition of “Majority Lenders” in Clause 1.1 (Definitions);

 

(ii)a postponement of the date of payment of any amount under the Finance
Documents;

 

(iii)a reduction in the Margin or the amount of any payment of principal,
interest, fees or commission payable;

 

(iv)an increase in or extension of any Commitment, including any waiver of the
conditions to the extension of the Termination Date set forth in Clause 6.4(a)
(Extension of Termination Date);

 

(v)a change to the Borrower or Guarantors other than in accordance with Clause
28 (Changes to the Obligors);

 

(vi)any provision which expressly requires the consent of all the Lenders; or

 

(vii)Clause 2.2 (Finance Parties’ rights and obligations), Clause 27 (Changes to
the Lenders) or this Clause 39;

 

shall not be made without the prior consent of all the Lenders.

 

(b)An amendment or waiver which relates to the rights or obligations of the
Agent, the Security Trustee, the Arranger or the Bookrunner may not be effected
without the consent of the Agent, the Security Trustee, the Arranger or the
Bookrunner.

 

(c)Any amendment or waiver of the requirements set forth in Clause 20 (Financial
covenants), and any amendment or wavier of Clause 26.2 (Financial covenants and
Insurance) that relates to a breach of Clause 20 (Financial covenants), shall
not be made without the consent of the Majority Lenders, provided that the
consent of at least three Lenders that are not Affiliates of each other to such
amendment or waiver has been obtained.

 

39.3Disenfranchisement of Defaulting Lenders

 

(a)For so long as a Defaulting Lender has any Available Commitment, in
ascertaining:

 

(i)the Majority Lenders; or

 

(ii)whether:

 

(1)any given percentage (including, for the avoidance of doubt, unanimity) of
the Total Commitments; or

 

(2)the agreement of any specified group of Lenders,

 

has been obtained to approve any request for a consent, waiver, amendment or
other vote under the Finance Documents,

 

that Defaulting Lender’s Commitments will be reduced by the amount of its
Available Commitment and, to the extent that that reduction results in that
Defaulting Lender’s Commitments being zero, that Defaulting Lender shall be
deemed not to be a Lender for the purposes of paragraphs (i) and (ii) above.

 

123

 

 

(b)For the purposes of this Clause 39.3, the Agent may assume that the following
Lenders are Defaulting Lenders:

 

(i)any Lender which has notified the Agent that it has become a Defaulting
Lender;

 

(ii)any Lender in relation to which it is aware that any of the events or
circumstances referred to in paragraphs (a), (b), or (c) of the definition of
“Defaulting Lender” has occurred,

 

unless it has received notice to the contrary from the Lender concerned
(together with any supporting evidence reasonably requested by the Agent) or the
Agent is otherwise aware that the Lender has ceased to be a Defaulting Lender.

 

39.4Excluded Commitments

 

If any Defaulting Lender fails to respond to a request for a consent, waiver,
amendment of or in relation to any term of any Finance Document or any other
vote of Lenders under the terms of this Agreement within 3 Business Days (unless
the Borrower and the Agent agree to a longer time period in relation to any
request) of that request being made:

 

(a)its Commitment(s) shall not be included for the purpose of calculating the
Total Commitments when ascertaining whether any relevant percentage (including,
for the avoidance of doubt, unanimity) of Total Commitments has been obtained to
approve that request; and

 

(b)its status as a Lender shall be disregarded for the purpose of ascertaining
whether the agreement of any specified group of Lenders has been obtained to
approve that request.

 

40Counterparts

 

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

41eNTIRE AGREEMENT

 

This Agreement and the Schedules and Exhibits hereto, together with the Mandate
Letter, embody the entire agreement between the Parties relating to the subject
matter hereof and supersede all prior agreements, representations and
understandings, if any, relating to such subject matter; provided, that in case
of any conflict between this Agreement and the Mandate Letter, the provisions of
this Agreement shall prevail.

 

 

124

 

 

SECTION 12

 

GOVERNING LAW AND ENFORCEMENT

 

42Governing law

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
APPLICABLE IN THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES).

 

43Enforcement

 

43.1Jurisdiction

 

(a)EACH OBLIGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY
APPELLATE COURT THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH
OBLIGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH
OBLIGOR AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. SUBJECT TO THE FOREGOING AND TO PARAGRAPH
(b) BELOW, NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY
HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT AGAINST ANY OTHER PARTY HERETO IN THE COURTS OF ANY JURISDICTION.

 

(b)EACH OBLIGOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT IN ANY NEW YORK STATE OR FEDERAL COURT AND
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT AND ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR
FROM ANY LEGAL PROCESS WITH RESPECT TO ITSELF OR ITS PROPERTY.

 

125

 

 

43.2Service of process

 

EACH OBLIGOR AGREES THAT SERVICE OF PROCESS MAY BE MADE ON IT BY PERSONAL
SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY
SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE
PREPAID) TO ITS ADDRESS SPECIFIED IN CLAUSE 35.2 (Addresses), OR BY ANY OTHER
METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE
OF NEW YORK.

 

43.3Waiver of Jury Trial

 

EACH OF THE OBLIGORS AND THE FINANCE PARTIES IRREVOCABLY WAIVES ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE FINANCE
DOCUMENTS, THE LOANS OR THE ACTIONS OF THE FINANCE PARTIES IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

126

 

 

SECTION 13

 

MISCELLANEOUS

 

44WAIVERS, RELEASES AND CONFIRMATIONS

 

44.1Certain waivers

 

With effect on the Effective Date:

 

(a)The Framework Period, to the extent not already expired or terminated, shall
terminate;

 

(b)The Majority Lenders shall:

 

(i)permanently waive the requirement to report on compliance with clause 20.1
(Minimum Adjusted Net Worth) of the Original Credit Agreement for the Accounting
Periods ending March 31, 2011, June 30, 2011, September 30, 2011, December 31,
2011 and March 31, 2012;

 

(ii)permanently waive any Defaults or Events of Default that were the subject of
a temporary waiver during the Framework Period pursuant to clause 8.1(c)-(h) of
the Sixth Amendatory Agreement; and

 

(iii)permanently waive any Event of Default arising from any breach of clause
20.1 (Minimum Adjusted Net Worth) of the Original Credit Agreement that may have
occurred as result of any failure to maintain Adjusted Net Worth (as defined in
the Original Credit Agreement) at the prescribed level during the Accounting
Periods ended September 30, 2011, December 31, 2011 and March 31, 2012 (it being
acknowledged that the Borrower and the Lenders disagreed as to the
interpretation of clause 20.1 (Minimum Adjusted Net Worth) of the Original
Credit Agreement and in the Borrower’s opinion, no such Event of Default
occurred).

 

44.2Confirmations

 

(a)This Agreement and the Finance Documents to be issued pursuant to this
Agreement will not extinguish the obligations of the Borrower arising under the
Original Credit Agreement, nor does this transaction constitute a novation of
the Original Credit Agreement and Original Security Documents. This Agreement
and the Finance Documents are intended to amend, restate, restructure, renew,
extend and modify the Original Credit Agreement and the Original Security
Documents.

 

(b)The Borrower and the Existing Guarantors acknowledge and agree that (i) all
liens evidenced by the Original Credit Agreement and the Original Security
Documents are hereby ratified, confirmed and continued, (ii) the amendment and
restatement of the Original Credit Agreement pursuant to this Agreement shall
not constitute a regrant of the Existing Security, (ii) the Existing Security
shall remain in full force and effect after giving effect to this Agreement, and
(iii) the Existing Security extends to the Guaranteed Obligations as amended
pursuant to this Agreement.

 

127

 

 

44.3Release of Finance Parties and related parties

 

Each member of the Group shall voluntarily and knowingly release, hold harmless,
and forever discharge each of the Finance Parties and each of the Finance
Parties’ predecessors, agents, shareholders, partners, directors, officers,
employees, representatives, professionals and their respective successors and
assigns (the “Released Parties”) from all possible claims, demands, actions,
causes of action, damages, costs or expenses, and liabilities whatsoever, known
or unknown, anticipated or unanticipated, suspected or unsuspected, fixed,
contingent, or conditional, at law or in equity, originating in whole or in part
on or before the Effective Date which any member of the Group may now or
hereafter have against any of the Released Parties and irrespective of whether
any such claims arise out of contract, tort, violation of law or regulations, or
otherwise, including, without limitation, the exercise of any rights and
remedies under the Finance Documents and the Master Agreements, and the
negotiation and execution of this Agreement.

 

44.4Released Guarantors

 

With effect from the Effective Date, each of the Released Guarantors shall be
released from its obligations as a Guarantor under the Original Credit
Agreement.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.



 

128

 

 

SCHEDULES

 

SCHEDULE 1

THE ORIGINAL PARTIES

 

PART I

 

THE BORROWER

 

Name of Borrower   Place of Incorporation   Registration number Eagle Bulk
Shipping Inc.   Marshall Islands   14155

  

PART II

 

THE ORIGINAL GUARANTORS

Existing Guarantors

 

(a)Existing Guarantors that are owners of the Ships

 

Name of Guarantor   Place of Formation   Registration number Avocet Shipping LLC
  Marshall Islands   961535 Bittern Shipping LLC   Marshall Islands   961510
Canary Shipping LLC   Marshall Islands   961511 Cardinal Shipping LLC   Marshall
Islands   960647 Condor Shipping LLC   Marshall Islands   960610 Crane Shipping
LLC   Marshall Islands   961536 Crested Eagle Shipping LLC   Marshall Islands  
961008 Crowned Eagle Shipping LLC   Marshall Islands   961009 Egret Shipping LLC
  Marshall Islands   961537 Falcon Shipping LLC   Marshall Islands   960609
Gannet Shipping LLC   Marshall Islands   961584 Golden Eagle Shipping LLC  
Marshall Islands   960908 Goldeneye Shipping LLC   Marshall Islands   961351
Grebe Shipping LLC   Marshall Islands   961585 Harrier Shipping LLC   Marshall
Islands   960611 Hawk Shipping LLC   Marshall Islands   960608 Ibis Shipping LLC
  Marshall Islands   961586 Imperial Eagle Shipping LLC   Marshall Islands  
960909 Jaeger Shipping LLC   Marshall Islands   960845 Jay Shipping LLC  
Marshall Islands   961654 Kestrel Shipping LLC   Marshall Islands   960846
Kingfisher Shipping LLC   Marshall Islands   961655 Kite Shipping LLC   Marshall
Islands   960635 Kittiwake Shipping LLC   Marshall Islands   960847 Martin
Shipping LLC   Marshall Islands   961656 Merlin Shipping LLC   Marshall Islands
  960723 Nighthawk Shipping LLC   Marshall Islands   961842 Oriole Shipping LLC
  Marshall Islands   960848 Osprey Shipping LLC   Marshall Islands   960634 Owl
Shipping LLC   Marshall Islands   961886 Peregrine Shipping LLC   Marshall
Islands   960646 Petrel Shipping LLC   Marshall Islands   961146 Puffin Shipping
LLC   Marshall Islands   961147 Redwing Shipping LLC   Marshall Islands   961354
Roadrunner Shipping LLC   Marshall Islands   961148 Sandpiper Shipping LLC  
Marshall Islands   961149 Shrike Shipping LLC   Marshall Islands   961010 Skua
Shipping LLC   Marshall Islands   961011 Sparrow Shipping LLC   Marshall Islands
  960636 Stellar Eagle Shipping LLC   Marshall Islands   961061 Tern Shipping
LLC   Marshall Islands   960850 Thrasher Shipping LLC   Marshall Islands  
961512 Thrush Shipping LLC   Marshall Islands   961781 Woodstar Shipping LLC  
Marshall Islands   961391 Wren Shipping LLC   Marshall Islands    961353

 

129

 

 

(b)Other Existing Guarantors

 

Name of Guarantor   Place of Formation   Registration number Agali Shipping S.A.
  Marshall Islands   22708 Eagle Bulk Pte. Ltd.   Singapore   201014311N Griffon
Shipping LLC   Marshall Islands   960644 Heron Shipping LLC   Marshall Islands  
960722 Kampia Shipping S.A.   Marshall Islands   22441 Marmaro Shipping S.A.  
Marshall Islands   22711 Mesta Shipping S.A.   Marshall Islands   22440 Mylos
Shipping S.A.   Marshall Islands   22709 Nagos Shipping S.A.   Marshall Islands
  22799 Rahi Shipping S.A.   Marshall Islands   22710 Sirikari Shipping S.A.  
Marshall Islands   22707 Spilia Shipping S.A.   Marshall Islands   23053

 

New Guarantors

 

Name of Guarantor   Place of Formation   Registration number Anemi Maritime
Services S.A.   Liberia   C-107667 Eagle Bulk (Delaware) LLC   Delaware  
4205214 Eagle Management Consultancy Pte. Ltd.   Singapore   201014812W Eagle
Management Consultants LLC   Delaware   4697620 Eagle Ship Management LLC  
Delaware   4697618 Eagle Shipping International (USA) LLC   Marshall Islands   
960607

 

PART III

 

THE ORIGINAL LENDERS

 

Name of Original Lender  Revolving Facility
Commitment (US$)   Term Facility
Commitment (US$)  The Royal Bank of Scotland plc   13,750,000    776,516,635.14 
WestLB AG, London Branch   1,875,000    105,888,632.06  Bank of China Limited,
London Branch   1,250,000    70,592,421.37  Lloyds TSB Bank plc   1,250,000  
 70,592,421.37  Santander Asset Finance plc   937,500    52,944,316.03  Sumitomo
Mitsui Banking Corporation   625,000    35,296,210.68  Crédit Industriel et
Commercial   312,500    17,648,105.34  Total   20,000,000    1,129,478,742 

 

130

 

 

SCHEDULE 2

CONDITIONS PRECEDENT

 

PART I

CONDITIONS PRECEDENT TO EFFECTIVENESS

 

1.Original Obligors

 

(a)A copy of the constitutional documents of each Original Obligor (in the case
of any Original Obligor the interests in which will be pledged to the Security
Trustee under the Pledge Agreement, reflecting such amendments as may be
required by the Security Trustee in connection with the Pledge Agreement).

 

(b)A copy of a resolution of the board of directors or sole member, as
appropriate, of each Original Obligor:

 

(i)approving the terms of, and the transactions contemplated by, the Finance
Documents and all other documents, instruments and agreements contemplated to be
entered into in connection with this Agreement (the “Transaction Documents”) to
which it is a party and resolving that it execute the Transaction Documents to
which it is a party;

 

(ii)authorizing a specified person or persons to execute the Transaction
Documents to which it is a party on its behalf; and

 

(iii)authorizing a specified person or persons, on its behalf, to sign and/or
deliver all documents and notices (including, if relevant, any Utilization
Request and Selection Notice) to be signed and/or delivered by it under, or in
connection with, the Transaction Documents to which it is a party.

 

(c)A specimen signature of each person authorized by the resolution referred to
in paragraph (b) above.

 

(d)In the case of each Original Guarantor incorporated under the laws of
Singapore, a copy of a resolution of the sole member or sole shareholder, as
appropriate, of such Original Guarantor, approving the terms of, and the
transactions contemplated by, the Transaction Documents to which such Original
Guarantor is a party.

 

(e)A certificate issued by the appropriate authority in the jurisdiction of
incorporation or formation of each Original Obligor confirming its valid
existence in good standing in such jurisdiction as at a date no earlier than 3
business days prior to the Effective Date.

 

(f)A certificate of an authorized signatory of the relevant Original Obligor
certifying that each copy document relating to it specified in this Part 1 of
Schedule 2 is correct, complete and in full force and effect as at a date no
earlier than the date of this Agreement.

 

131

 

 

(g)A written confirmation from the Borrower as to which individuals are
authorized to execute and deliver Selection Notices.

 

2.Transaction Documents

 

(a)A duly executed original of:

 

(i)this Agreement;

 

(ii)if requested by any Lender, a Note in form appropriate for such Lender;

 

(iii)a General Security Agreement from each Original Obligor;

 

(iv)the Pledge Agreement;

 

(v)a General Account Charge in respect of each account listed in Part II of
Schedule 17 (Bank Accounts) by the relevant Obligor in whose name the account is
held;

 

(vi)Amendment and Restatement of First Preferred Marshall Islands Mortgage in
respect of each Ship;

 

(vii)the Warrant Agreement;

 

(viii)the Registration Rights Agreement;

 

(ix)any Fee Letter to be entered into in connection with this Agreement;

 

(x)amended swap documentation to the extent required;

 

(xi)the Confirmation Agreement; and

 

(xii)such other amendments to the Original Security Documents as the Agent may
reasonably request.

 

3.Legal opinions

 

A favorable legal opinion from lawyers appointed by the Borrower and acceptable
to the Agent on such matters concerning the laws of New York, the federal laws
of the United States, the laws of the Republic of the Marshall Islands, the laws
of Singapore, English law, and the laws of the Republic of Liberia and such
other relevant jurisdictions as the Agent may require, including, without
limitation, with respect to the Warrant Agreement and the Registration Rights
Agreement.

 

4.Other documents and evidence

 

(a)A corporate structure chart in respect of the Group certified by the chief
financial officer of the Borrower as true, complete and correct as at the
Effective Date.

 

(b)Evidence that the warrant certificates to be issued pursuant to the Warrant
Agreement have been issued by the Borrower and delivered to each Lender or its
nominee.

 

132

 

 

(c)Evidence that the Borrower has finalized the Registration Statement,
including any exhibits thereto, in form and substance satisfactory to the Agent,
subject only to the review and approval of the Borrower’s auditor.

 

(d)A copy of each Approved Charter described in Part II of Schedule 12.

 

(e)A copy of each Material Contract described in Schedule 18.

 

(f)The Original Financial Statements of the Borrower and its Subsidiaries.

 

(g)Such documents and evidence in respect of any New Guarantor as each Lender
shall require based on applicable laws and regulations and that Lender’s own
internal guidelines, relating to that Lender’s knowledge of its customers.

 

(h)Evidence of the completion of all other recordings and filings of, or with
respect to, the Transaction Documents executed in connection with this Agreement
that the Agent may deem necessary or desirable in order to perfect and protect
the Security created thereby, including under the Uniform Commercial Code of New
York (or such other jurisdiction where any Original Obligor and/or any
collateral may be located), and including evidence that the Amendment and
Restatement of First Preferred Marshall Islands Mortgage in respect of each Ship
described in paragraph 2(a)(vi) above has been duly recorded against such Ship
in accordance with the laws of the Marshall Islands.

 

(i)Evidence that any process agent referred to in any Finance Document has
accepted its appointment (including confirmation that the appointment of any
process agent in respect of each Original Security Document remains valid and in
effect).

 

(j)Evidence that the fees, costs and expenses then due from the Borrower
pursuant to Clause 11 (Fees) and Clause 16 (Costs and expenses) have been paid
or will be paid by the Effective Date.

 

(k)Evidence that any interest, fees, costs and expenses payable by the Borrower
under the Original Credit Agreement have been paid or will be paid by the
Effective Date.

 

(l)Evidence, in form and substance satisfactory to the Agent, of the assets and
liabilities of each Inactive Subsidiary.

 

(m)Evidence that any stamp duty payable under the laws of Singapore in
connection with the Finance Documents has been paid.

 

(n)A copy of any other Authorization or other document, opinion or assurance
which the Agent considers to be necessary (if it has notified the Borrower
accordingly) in connection with the entry into and performance of the
transactions contemplated by any Finance Document or for the validity and
enforceability of any Transaction Document.

 

133

 

 

PART II

CONDITIONS PRECEDENT FOR ADDITIONAL GUARANTORS

 

1.An Accession Letter, duly executed by the Additional Guarantor and the
Borrower.

 

2.Documents respecting such Additional Guarantor specified mutatis mutandis in
Clause 1 of Part 1 of this Schedule 2.

 

3.Such documents and evidence in respect of the Additional Guarantor as each
Lender shall require based on applicable laws and regulations and that Lender’s
own internal guidelines, relating to that Lender’s knowledge of its customers.

 

4.If the Additional Guarantor is to purchase an Additional Ship:

 

(a)A copy of the relevant Memorandum of Agreement;

 

(b)A certificate of an officer of the Borrower certifying that each copy
document specified in this Clause 4 of Part II of this Schedule 2 is correct,
complete and in full force and effect as at a date no earlier than the date of
the Accession Letter;

 

(c)Evidence that the Additional Guarantor has duly opened an Operating Account
and has delivered to the Agent all resolutions, signature cards and other
documents or evidence required in connection with the opening, maintenance and
operation of such Operating Account;

 

(d)A duly executed original of each of the following documents, in each case,
substantially in the form executed in connection with the Existing Ships:

 

(i)a Cash Pooling Deed by the Borrower and the Additional Guarantor relating to
the Operating Account of the Additional Guarantor;

 

(ii)an Account Charge by the Additional Guarantor;

 

(iii)a Mortgage on the Additional Ship;

 

(iv)an Assignment of Earnings on the Additional Ship;

 

(v)an Assignment of Insurances on the Additional Ship, together with a Notice of
Assignment attached thereto;

 

(vi)a Pledge Agreement in respect of the Borrower’s interests in the Additional
Guarantor;

 

(vii)a Letter Agreement by the Borrower and the Additional Guarantor in respect
of the Security Interest Deed; and

 

(viii)a Approved Manager’s Undertaking from each Approved Manager in respect of
the Additional Ship;

 

134

 

 

(e)Documentary evidence that the Additional Ship:

 

(i)has been unconditionally delivered by the relevant seller to the Additional
Guarantor in accordance with all the terms of the relevant Memorandum of
Agreement, warranted free and clear of all liens, and the relevant seller has
been paid in full under the terms of the relevant Memorandum of Agreement;

 

(ii)is definitively and permanently registered in the name of the Additional
Guarantor under Marshall Islands flag or an Alternative Approved Flag, and that
the relevant Mortgage has been duly recorded against the Additional Ship in
accordance with the laws of the Marshall Islands or, if applicable, the relevant
Alternative Approved Flag;

 

(iii)is in the absolute and unencumbered ownership of the Additional Guarantor
except as contemplated by the Finance Documents;

 

(iv)maintains the highest classification and rating for ships of the same age
and type class with the relevant Classification Society, free of all overdue
recommendations and conditions of such Classification Society; and

 

(v)is insured in accordance with this Agreement and all requirements therein in
respect of insurances have been complied with;

 

(f)Documents establishing that the Additional Ship will, as from the date of the
Accession Letter, be managed by an Approved Manager on terms acceptable to the
Agent, together with:

 

(i)copies of the Approved Manager’s Document of Compliance and of the Additional
Ship’s Safety Management Certificate (together with any other details of the
applicable Safety Management System which the Agent requires); and

 

(ii)a copy of the ISPS Code Certificate of the Additional Ship; and

 

(g)A favorable opinion from an independent insurance consultant acceptable to
the Agent on such matters relating to the insurances for the Additional Ship as
the Agent may require; and

 

(h)A valuation of any relevant Additional Ship and each other Ship addressed to
the Agent dated not earlier than 21 days before the date of the Accession
Letter, from an Approved Broker.

 

5.A duly executed original of:

 

(a)a General Security Agreement from the Additional Guarantor; and

 

(b)a General Account Charge in respect of each account held by the Additional
Guarantor (other than, if applicable, such Additional Guarantor’s Operating
Account).

 

6.Favorable legal opinions from lawyers appointed by the Borrower and acceptable
to the Agent on such matters concerning the laws of New York and the Republic of
the Marshall Islands and such other relevant jurisdictions as the Agent may
require.

 

135

 

 

7.Evidence of the completion of all other recordings and filings of, or with
respect to, the Finance Documents executed in connection with the Accession
Letter that the Agent may deem necessary or desirable in order to perfect and
protect the Security created thereby, including under the Uniform Commercial
Code of New York (or such other jurisdiction where the Additional Guarantor
and/or any of its collateral may be located).

 

8.Evidence that any process agent referred to in any Finance Document executed
in connection with the Accession Letter has accepted its appointment.

 

9.A copy of any other Authorization or other document, opinion or assurance
which the Agent considers to be necessary or desirable (if it has notified the
Borrower accordingly) in connection with the entry into and performance of the
transactions contemplated by the Accession Letter or for the validity and
enforceability of any Finance Document.

 

10.Evidence that the fees, costs and expenses then due from the Borrower
pursuant to Clause 11 (Fees) and Clause 16 (Costs and expenses) have been paid.

 

136

 

 

SCHEDULE 3

REQUESTS

 

PART I

UTILIZATION REQUEST

 

From:Eagle Bulk Shipping Inc.

 

To:The Royal Bank of Scotland plc, as Agent

 





Dated:__________





Dear Sirs

 

Eagle Bulk Shipping Inc. – $1,149,478,742 Facility Agreement

dated as of June 20, 2012 (the “Agreement”)

 

1.We refer to the Agreement. This is a Utilization Request. Terms defined in the
Agreement have the same meaning in this Utilization Request unless given a
different meaning in this Utilization Request.

 

2.We wish to borrow a Loan on the following terms:

    Proposed Utilization Date: __________ (or, if that is not a Business Day,
the next Business Day) Facility to be utilized Revolving Facility     Amount:
__________ or, if less, the Available Facility     Interest Period: __________

 

3.The Loan is for the following working capital purposes: [provide details].

 

4.We confirm that each condition specified in Clause 4.2 (Conditions precedent
to Utilization) of the Agreement is satisfied on the date of this Utilization
Request, except for the delivery of the certificate specified in Clause 4.2(d)
of the Credit Agreement as to which appropriate arrangements for delivery have
been made.

 

5.The proceeds of this Loan should be credited to [account].

 

6.This Utilization Request is irrevocable.

  EAGLE BULK SHIPPING INC.       By:     Name:   Title:

 

137

 

 

PART II

SELECTION NOTICE

 

From:Eagle Bulk Shipping Inc.

 

To:The Royal Bank of Scotland plc, as Agent

 

Dated:__________

 

Dear Sirs

Eagle Bulk Shipping Inc. – $1,149,478,742 Facility Agreement

dated as of June 20, 2012 (the “Agreement”)

 

1.We refer to the Agreement. This is a Selection Notice. Terms defined in the
Agreement have the same meaning in this Selection Notice unless given a
different meaning in this Selection Notice.

 

2.We refer to the following Loan(s) with an Interest Period ending on
__________.*

 

3.[We request that the above Loans[s] be divided into __________ Loans with the
following amounts and Interest Period:]**

 

or

 

[We request that the next Interest Period for the above Loan[s] be __________].

 

4.This Selection Notice is irrevocable.

 

  EAGLE BULK SHIPPING INC.       By:       Name:     Title:

  

 





* Insert details of all Loans which have an Interest Period ending on the same
date.

** Use this portion if division of Loans is requested.



 

138

 

 

SCHEDULE 4

MANDATORY COST FORMULA

 

1.The Mandatory Cost is an addition to the interest rate to compensate Lenders
for the cost of compliance with (a) the requirements of the Bank of England
and/or the Financial Services Authority (or, in either case, any other authority
which replaces all or any of its functions) or (b) the requirements of the
European Central Bank.

 

2.On the first day of each Interest Period (or as soon as possible thereafter)
the Agent shall calculate, as a percentage rate, a rate (the “Additional Cost
Rate”) for each Lender, in accordance with the paragraphs set out below. The
Mandatory Cost will be calculated by the Agent as a weighted average of the
Lenders’ Additional Cost Rates (weighted in proportion to the percentage
participation of each Lender in the relevant Loan) and will be expressed as a
percentage rate per annum.

 

3.The Additional Cost Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Agent. This percentage will be certified by that Lender in its notice to the
Agent to be its reasonable determination of the cost (expressed as a percentage
of that Lender’s participation in all Loans made from that Facility Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Facility Office.

 

4.The Additional Cost Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Agent as follows:

 

E x 0.01   per cent. per annum 300

 

Where:

 

Eis designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Agent as being the average of the most recent rates of
charge supplied by the Reference Banks to the Agent pursuant to paragraph 7
below and expressed in pounds per £1,000,000.

 

5.For the purposes of this Schedule:

 

(a)“Special Deposits” has the meaning given to it from time to time under or
pursuant to the Bank of England Act 1998 or (as may be appropriate) by the Bank
of England;

 

(b)“Fees Rules” means the rules on periodic fees contained in the Financial
Services Authority Fees Manual or such other law or regulation as may be in
force from time to time in respect of the payment of fees for the acceptance of
deposits;

 

(c)“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.l Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 

139

 

 

(d)“Participating Member State” means any member state of the European Union
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to European Monetary Union; and

 

(e)“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 

6.If requested by the Agent, each Reference Bank shall, as soon as practicable
after publication by the Financial Services Authority, supply to the Agent, the
rate of charge payable by that Reference Bank to the Financial Services
Authority pursuant to the Fees Rules in respect of the relevant financial year
of the Financial Services Authority (calculated for this purpose by that
Reference Bank as being the average of the Fee Tariffs applicable to that
Reference Bank for that financial year) and expressed in pounds per £1,000,000
of the Tariff Base of that Reference Bank.

 

7.Each Lender shall supply any information required by the Agent for the purpose
of calculating its Additional Cost Rate. In particular, but without limitation,
each Lender shall supply the following information on or prior to the date on
which it becomes a Lender:

 

(a)the jurisdiction of its Facility Office; and

 

(b)any other information that the Agent may reasonably require for such purpose.

 

Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.

 

8.The rates of charge of each Reference Bank for the purpose of E above shall be
determined by the Agent based upon the information supplied to it pursuant to
paragraph 6 above and on the assumption that, unless a Lender notifies the Agent
to the contrary, each Lender’s obligations in relation to cash ratio deposits
and Special Deposits are the same as those of a typical bank from its
jurisdiction of incorporation with a Facility Office in the same jurisdiction as
its Facility Office.

 

9.The Agent shall have no liability to any person if such determination results
in an Additional Cost Rate which over or under compensates any Lender and shall
be entitled to assume that the information provided by any Lender or Reference
Bank pursuant to paragraphs 3, 6 and 7 above is true and correct in all
respects.

 

10.The Agent shall distribute the additional amounts received as a result of the
Mandatory Cost to the Lenders on the basis of the Additional Cost Rate for each
Lender based on the information provided by each Lender and each Reference Bank
pursuant to paragraphs 3, 6 and 7 above.

 

11.Any determination by the Agent pursuant to this Schedule in relation to a
formula, the Mandatory Cost, an Additional Cost Rate or any amount payable to a
Lender shall, in the absence of manifest error, be conclusive and binding on all
Parties.

 

12.The Agent may from time to time, after consultation with the Borrower and the
Lenders, determine and notify to all Parties any amendments which are required
to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all Parties.

 

140

 

 

SCHEDULE 5

FORM OF TRANSFER CERTIFICATE

 

To:The Royal Bank of Scotland plc, as Agent

 

From:[Existing Lender] (the “Existing Lender”) and [New Lender] (the “New
Lender”)

 

Dated:__________

 

Eagle Bulk Shipping Inc. – $1,149,478,742 Facility Agreement

dated as of June 20, 2012 (the “Agreement”)

 

1.We refer to the Agreement. This is a Transfer Certificate. Terms defined in
the Agreement have the same meaning in this Transfer Certificate unless given a
different meaning in this Transfer Certificate.

 

2.We refer to Clause 27.5 (Procedure for transfer) of the Agreement:

 

(a)The Existing Lender and the New Lender agree to the Existing Lender
transferring to the New Lender by novation all or part of the Existing Lender's
Commitment(s), rights and obligations referred to in the Schedule to this
Transfer Certificate in accordance with Clause 27.5 (Procedure for transfer) of
the Agreement.

 

(b)The proposed Transfer Date is __________.

 

(c)The Facility Office and address, fax number and attention details for notices
of the New Lender for the purposes of Clause 35.2 (Addresses) of the Agreement
are set out in the Schedule.

 

3.The New Lender expressly acknowledges the limitations on the Existing Lender's
obligations set out in paragraph (c) of Clause 27.4 (Limitation of
responsibility of Existing Lenders) of the Agreement.

 

4.This Transfer Certificate may be executed in any number of counterparts and
this has the same effect as if the signatures on the counterparts were on a
single copy of this Transfer Certificate.

 

5.This Transfer Certificate shall be governed by, and construed in accordance
with, the laws applicable in the State of New York (without regard to conflicts
of law principles law).

 

141

 

 

THE SCHEDULE

 

Commitment(s)/rights and obligations to be transferred

 

[insert relevant details]
[Facility Office address, fax number and attention details for notices and
account details for payments.]

 

[Existing Lender]   [New Lender]           By:     By:   Name:   Name: Title:  
Title:

 

This Transfer Certificate is accepted by the Agent and the Transfer Date is
confirmed as __________.

 

  THE ROYAL BANK OF SCOTLAND PLC, as Agent         By:
_____________________________     Name:     Title:

 

142

 

 

SCHEDULE 6

FORM OF ACCESSION LETTER

 

To:The Royal Bank of Scotland plc, as Agent

 

From:[Subsidiary] and Eagle Bulk Shipping Inc.

 

Dated:__________

 

Dear Sirs

 

Eagle Bulk Shipping Inc. – $1,149,478,742 Facility Agreement

dated as of June 20, 2012 (the “Agreement”)

 

1.We refer to the Agreement. This is an Accession Letter. Terms defined in the
Agreement have the same meaning in this Accession Letter unless given a
different meaning in this Accession Letter.

 

2.[Subsidiary] agrees to become an Additional Guarantor and to be bound by the
terms of the Agreement as an Additional Guarantor pursuant to Clause 28.2
(Additional Guarantors) of the Agreement. [Subsidiary] is a [corporation/limited
liability company] duly [incorporated/formed] under the laws of [the Republic of
the Marshall Islands].

 

3.[Subsidiary’s] administrative details are as follows:

 

Address:   _____________________________________________

 

Fax No: 

 

Attention: 

 

4.This Accession Letter shall be governed by, and construed in accordance with,
the laws applicable in the State of New York (without regard to conflicts of law
principles law).

 

143

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Accession Letter to be
duly executed and delivered as of the date first written above.

 

  EAGLE BULK SHIPPING INC.       By:     Name:     Title:         [SUBSIDIARY]  
    By:     Name:     Title:         THE ROYAL BANK OF SCOTLAND PLC, as Agent  
    By:     Name:     Title:         THE ROYAL BANK OF SCOTLAND PLC, as Security
Trustee       By:     Name:     Title:  

 

144

 

 

SCHEDULE 7

 

FORM OF RESIGNATION LETTER

 

To:The Royal Bank of Scotland plc, as Agent

 

From:[resigning Obligor] and Eagle Bulk Shipping Inc.

 

Dated:__________

 

Dear Sirs

 

Eagle Bulk Shipping Inc. – $1,149,478,742 Facility Agreement

dated as of June 20, 2012 (the “Agreement”)

 

1.We refer to the Agreement. This is a Resignation Letter. Terms defined in the
Agreement have the same meaning in this Resignation Letter unless given a
different meaning in this Resignation Letter.

 

2.Pursuant to Clause 28.4 (Resignation of a Guarantor) of the Agreement, we
request that [resigning Obligor] be released from its obligations as a Guarantor
under the Agreement.

 

3.We confirm that:

 

(a)no Default is continuing or would result from the acceptance of this request;

 

(b)[[resigning Obligor] has sold its Ship - or - [resigning Obligor]’s Ship has
become a Total Loss]; and

 

(c)The Borrower has complied with the provisions of Clause 7.5 (Mandatory
Prepayment).

 

4.This Resignation Letter shall be governed by, and construed in accordance
with, the laws applicable in the State of New York (without regard to conflicts
of law principles law).

 

  EAGLE BULK SHIPPING INC. [resigning Obligor]         By:     By:       Name:
Name:   Title: Title:

 

145

 

 

 

SCHEDULE 8

 

FORM OF COMPLIANCE CERTIFICATE

 

To:The Royal Bank of Scotland plc, as Agent

 

From:Eagle Bulk Shipping Inc.

 

Dated:__________

 

Eagle Bulk Shipping Inc. – $1,149,478,742 Facility Agreement

dated as of June 20, 2012 (the “Agreement”)

 

1.We refer to the Agreement. This is a Compliance Certificate. Terms defined in
the Agreement have the same meaning in this Compliance Certificate unless given
a different meaning in this Compliance Certificate.

 

2.The undersigned hereby certifies as of the date hereof that he/she is the
Chief Financial Officer of the Borrower and that, as such, he/she is authorized
to execute and deliver this Certificate to the Agent on behalf of the Borrower,
and that:

 

[Use following paragraph (a) for fiscal year-end financial statements]

 

(a)Attached hereto as Schedule 1 are the year-end audited financial statements
required by Clause 19.1(a) of the Agreement for the fiscal year of the Borrower
and its Subsidiaries ended as of the above date, together with the certification
of an independent certified public accountant. Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end adjustments.

 

[Use following paragraph (a) for fiscal quarter-end financial statements]

 

(a)Attached hereto as Schedule 1 are the unaudited financial statements required
by Clause 19.1(b) of the Agreement for the fiscal quarter of the Borrower and
its Subsidiaries ended as of the above date. Such financial statements fairly
present the financial condition, results of operations and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end adjustments.

 

(b)A review of the activities of the Obligors during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Obligors performed and observed all their
respective obligations under the Finance Documents, and

 

[select one]

 

[no Default or Event of Default exists on the date of this Certificate.]

 

[or]

 

146

 

 

[the following sets forth the details of each Default or Event of Default that
has occurred and is continuing, and the action which the Borrower is taking or
proposes to take with respect thereto:]

 

3.As at the date of this Certificate, the Obligors are in compliance with the
financial covenants set forth in Clause 20 (Financial Covenants) and the
requirements of Clause 22.23(a) (Eagle Chartering) of the Agreement.

 

4.The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

 

5.Attached hereto as Schedule 3 is a valuation of each Ship made by an Approved
Broker indicating the market value of such Ship.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
__________.

 

      [Name]   Chief Financial Officer

 

The undersigned, the Chief Executive Officer of the Borrower, hereby certify
that:

 

1.[Name] is the duly elected and qualified Chief Financial Officer of the
Borrower and the signature above is his/her genuine signature.

 

2.The certifications made by [Name] above are true and correct.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
________.

 

      [Name]   Chief Executive Officer

 

147

 

 

 

For the Quarter/Year ended ___________________(“Statement Date”)

 

Schedule 2

to the Compliance Certificate

 

[Include those of the following ratios that are to be tested for the relevant
Account Period for which the Compliance Certificate is delivered.]

 

I. Clause 20.1 (Leverage Ratio).                       A. Term Loans at
Statement Date:1   $                     B. EBITDA for the Accounting Period
ending on the Statement Date:                           1. net income of
Borrower and Subsidiaries:   $                         2. less income or plus
loss from extraordinary and unusual items:   $                         3. plus
Interest Charges:                               a. all interest incurred by any
Group member, including commitment fees and net amounts payable under interest
rate hedge agreements:   $                              b. amortization of
deferred financing costs, including amendment fees, work fees and extension
fees:   $                            4. plus income taxes:   $                 
          5. plus depreciation:   $                            6. less income or
plus charges for amortization (including the amortization of amounts recorded as
fair value below/above contract value of time charters acquired on the income
statements of the Borrower and its Subsidiaries):   $                         
7. plus non-cash management and Board of Directors incentive compensation
expenses:   $                          8. Total EBITDA for the Accounting Period
ending on the Statement Date:   $                        C. EBITDA for previous
three Accounting Periods:        

 



 

1 To be provided by the Agent. 

 



148

 

 

    1. Total EBITDA for Accounting Period ending on [insert date]:   $         
                  2. Total EBITDA for Accounting Period ending on [insert date]:
  $                          3. Total EBITDA for Accounting Period ending on
[insert date]:   $                        D. Total EBITDA for consecutive four
Accounting Periods ending on the Statement Date (sum of I.B.8, I.C.1, I.C.2 and
I.C.3):   $                      E. Ratio (Line I.A to Line I.D):     : 1      
            F. Maximum permitted ratio:     : 1                 II. Clause 20.2
(Minimum Interest Coverage Ratio).                       A. EBITDA for the
consecutive four Accounting Periods ending on the Statement Date (see I.D
above):   $                      B. Cash Interest Expenses for the Accounting
Period ending on the Statement Date:                           1. Interest
Charges (see I.B.3 above):   $                          2. less Capitalized
Interest:   $                          3. less amortization of deferred
financing costs (including amendment fees, work fees and extension fees):   $   
                      4. Total Cash Interest Expenses:   $                     
  C. Cash Interest Expenses for previous three Accounting Periods:              
            1. Cash Interest Expenses for Accounting Period ending on [insert
date]:   $                       2. Cash Interest Expenses for Accounting Period
ending on [insert date]:   $                       3. Cash Interest Expenses for
Accounting Period ending on [insert date]:   $                     D. Total Cash
Interest Expenses for the consecutive four Accounting Periods ending on the
Statement Date (sum of II.B.4, II.C.1, II.C.2 and II.C.3):   $                 
    E. Ratio (Line II.A to Line II.D):     : 1  

 



149

 

 

  F. Minimum required ratio:     : 1                 III. Clause 20.3 (Minimum
Liquidity).                       A. Free cash at Statement Date:              
            1. Free cash in accounts with Agent:   $                          2.
plus unutilized Revolving Facility:   $                          3. Total
liquidity:   $                        B. Minimum required liquidity at Statement
Date:                           1. Number of Ships owned x $500,000   $         
            IV. Clause 20.4 (Collateral Coverage Ratio).                      
A. Term Loans and Swap Exposure at Statement Date2:                           1.
Term Loans:   $                          2. Swap Exposure:   $                 
        3. Total:   $                        B. Security Value at Statement
Date:                           1. Market Value of Ships:3   $                 
      C. Ratio (Line IV.A.3 divided by Line IV.B.1):     %                 D.
Maximum permitted ratio:     %               V. Clause 22.23(a) (Eagle
Chartering).                       A. Aggregate market exposure of Eagle
Chartering as at Statement Date:                           1. Charter hire
payable by Eagle Chartering:   $                          2. Earnings contracted
by way of physical contracts entered into by Eagle Chartering or by way of
freight derivative contracts entered into by Eagle Chartering, in each case, in
respect of vessels chartered in:   $                       



 



2 To be provided by the Agent.

3 Determined on the basis of the most recent valuations delivered pursuant to
Clause 21.6 (Provision of valuations and information).

 

150

 

 



    [provide details]                         B. Aggregate market exposure
(difference between A.1 and A.2):   $                         C. Maximum
permitted market exposure:   $ 5,000,000.  



 

151

 





 

SCHEDULE 9

 

FORM OF CONFIDENTIALITY UNDERTAKING

 

To:[Existing Lender/Existing Lender’s Agent/Broker]

 

From:[Potential Purchaser/Purchaser’s agent/broker]

 

Dated:__________

 

Eagle Bulk Shipping Inc. – $1,149,478,742 Facility Agreement

dated as of June 20, 2012 (the “Agreement”)

 

Dear Sirs:

 

We are considering [acquiring]4 [arranging the acquisition of]5 an interest in
the Agreement (the “Acquisition”). In consideration of you agreeing to make
available to us certain information, by our signature of this letter we agree as
follows (acknowledged and agreed by you by your signature of a copy of this
letter):

 

1.Confidentiality Undertaking

 

We undertake (a) to keep the Confidential Information confidential and not to
disclose it to anyone except as provided for by paragraph 2 below and to ensure
that the Confidential Information is protected with security measures and a
degree of care that would apply to our own confidential information, (b) to use
the Confidential Information only for the Permitted Purpose, and (c) to use all
reasonable endeavors to ensure that any person to whom we pass any Confidential
Information (unless disclosed under paragraph 2[(c)/(d)] below) acknowledges and
complies with the provisions of this letter as if that person were also a party
to it.

 

2.Permitted Disclosure

 

You agree that we may disclose Confidential Information:

 

(a)to members of the Purchaser Group and their officers, directors, employees
and professional advisers to the extent necessary for the Permitted Purpose and
to any auditors of members of the Purchaser Group;

 

(b)[subject to the requirements of the Agreement, in accordance with the
Permitted Purpose so long as any prospective purchaser has delivered a letter to
us in equivalent form to this letter;]5

 

[(b/c)]6subject to the requirements of the Agreement, to any person to (or
through) whom we assign or transfer (or may potentially assign or transfer) all
or any of the rights, benefits and obligations which we may acquire under the
Agreement or with (or through) whom we enter into (or may potentially enter
into) any sub-participation in relation to, or any other transaction under which
payments are to be made by reference to, the Agreement or the Borrower or any
member of the Group in each case so long as that person has delivered a letter
to us in equivalent form to this letter; and

 







4 Delete if potential purchaser is acting as broker or agent.

5 Delete if potential purchaser is acting as principal.

6 Delete as applicable.

 

152

 

 

[(c/d)]6(i) where requested or required by any court of competent jurisdiction
or any competent judicial, governmental, supervisory or regulatory body, (ii)
where required by the rules of any stock exchange on which the shares or other
securities of any member of the Purchaser Group are listed or (iii) where
required by the laws or regulations of any country with jurisdiction over the
affairs of any member of the Purchaser Group.

 

3.Notification of Required or Unauthorized Disclosure

 

We agree (to the extent permitted by law and except where disclosure is to be
made to any competent supervisory or regulatory body during the ordinary course
of its supervisory or regulatory function over us) to inform you of the full
circumstances of any disclosure under paragraph 2[(c)/(d)]6 or upon becoming
aware that Confidential Information has been disclosed in breach of this letter.

 

4.Return of Copies

 

If you so request in writing, we shall return all Confidential Information
supplied by you to us and destroy or permanently erase (to the extent
technically practicable) all copies of Confidential Information made by us and
use all reasonable endeavors to ensure that anyone to whom we have supplied any
Confidential Information destroys or permanently erases (to the extent
technically practicable) such Confidential Information and any copies made by
them, in each case save to the extent that we or the recipients are required to
retain any such Confidential Information by any applicable law, rule or
regulation or by any competent judicial, governmental, supervisory or regulatory
body or in accordance with internal policy, or where the Confidential
Information has been disclosed under paragraph 2[(c)/(d)]6 above.

 

5.Continuing Obligations

 

The obligations in this letter are continuing and, in particular, shall survive
the termination of any discussions or negotiations between you and us.
Notwithstanding the previous sentence, the obligations in this letter shall
cease on the earlier of (a) the date we become a party to or otherwise acquire
(by assignment, sub-participation or otherwise) an interest, direct or indirect,
in the Agreement [and] (b) twelve months after we have returned all Confidential
Information supplied to us by you and destroyed or permanently erased (to the
extent technically practicable) all copies of Confidential Information made by
us (other than any such Confidential Information or copies which have been
disclosed under paragraph 2 above (other than sub-paragraph 2(a)) or which,
pursuant to paragraph 4 above, are not required to be returned or destroyed)
[and (c) in any event [ ] months from the date of this letter].

 

153

 

 

6.No Representation; Consequences of Breach, etc

 

We acknowledge and agree that:

 

(a)neither you, [nor your principal]7 nor any member of the Group nor any of
your or their respective officers, employees or advisers (each a “Relevant
Person”) (i) make any representation or warranty, express or implied, as to, or
assume any responsibility for, the accuracy, reliability or completeness of any
of the Confidential Information or any other information supplied by you or the
assumptions on which it is based or (ii) shall be under any obligation to update
or correct any inaccuracy in the Confidential Information or any other
information supplied by you or be otherwise liable to us or any other person in
respect to the Confidential Information or any such information; and

 

(b)you [or your principal]7 or members of the Group may be irreparably harmed by
the breach of the terms hereof and damages may not be an adequate remedy; each
Relevant Person may be granted an injunction or specific performance for any
threatened or actual breach of the provisions of this letter by us.

 

7.No Waiver; Amendments, etc

 

This letter sets out the full extent of our obligations of confidentiality owed
to you in relation to the information the subject of this letter. No failure or
delay in exercising any right, power or privilege hereunder will operate as a
waiver thereof nor will any single or partial exercise of any right, power or
privilege preclude any further exercise thereof or the exercise of any other
right, power or privileges hereunder. The terms of this letter and our
obligations hereunder may only be amended or modified by written agreement
between us.

 

8.Inside Information

 

We acknowledge that some or all of the Confidential Information is or may be
price-sensitive information and that the use of such information may be
regulated or prohibited by applicable legislation including securities law
relating to insider dealing and market abuse and we undertake not to use any
Confidential Information for any unlawful purpose.

 

9.Nature of Undertakings

 

The undertakings given by us under this letter are given to you and (without
implying any fiduciary obligations on your part) are also given for the benefit
of [your principal,]4 the Borrower and each other member of the Group.

 

10.Third Party Rights

 

(a)Subject to this paragraph 10 and to paragraphs 6 and 9, a person who is not a
party to this letter has no right to enforce or to enjoy the benefit of any term
of this letter.

 



 

 7 Delete if letter is addressed to the Existing Lender rather than the Existing
Lender’s broker or agent.

 

154

 

 

(b)The Relevant Persons may enjoy the benefit of and rely on the terms of
paragraphs 6 and 9 subject to and in accordance with this paragraph 10.

 

(c)The parties to this letter do not require the consent of the Relevant Persons
to rescind or vary this letter at any time.

 

11.Governing Law and Jurisdiction

 

(a)This letter (including the agreement constituted by your acknowledgment of
its terms) shall be governed by, and construed in accordance with, the laws
applicable in the State of New York (without regard to conflicts of laws
principles).

 

(b)The parties submit to the non-exclusive jurisdiction of any New York State
Court or Federal Court of the United States of America sitting in New York City
in any action or proceeding arising out of or relating to this letter.

 

12.Definitions

 

In this letter (including the acknowledgement set out below) terms defined in
the Agreement shall, unless the context otherwise requires, have the same
meaning and:

 

“Confidential Information” means any information relating to the Borrower, the
Group, the Agreement and/or the Acquisition provided to us by you or any of our
affiliates or advisers, in whatever form, and includes information given orally
and any document, electronic file or any other way of representing or recording
information which contains or is derived or copied from such information but
excludes information that (a) is or becomes public knowledge other than as a
direct or indirect result of any breach of this letter or (b) is known by us
before the date the information is disclosed to us by you or any of your
affiliates or advisers or is lawfully obtained by us thereafter, other than from
a source which is connected with the Group and which, in either case, as far as
we are aware, has not been obtained in violation of, and is not otherwise
subject to, any obligation of confidentiality.

 

“Permitted Purpose” means [subject to the terms of this letter, passing on
information to a prospective purchaser for the purpose of]2 considering and
evaluating whether to enter into the Acquisition.

 

“Purchaser Group” means us and any other person that, directly or indirectly,
controls, is controlled by or is under common control with us or is a director
or officer of us or such person. For purposes of this definition, the term
“control” (including the terms “controlling”, “controlled by” and “under common
control with”) of a person means the possession, direct or indirect, of the
power to vote 50% or more of the voting stock, membership or partnership
interests, or other similar interests of such person or to direct or cause
direction of the management and policies of such person, whether through the
ownership of voting stock, membership or partnership interests, or other similar
interests, by contract or otherwise.

 

Please acknowledge your agreement to the above by signing and returning the
enclosed copy.

 



 



155

 

 

 



  Very Truly Yours,       [POTENTIAL PURCHASER/PURCHASER’S   AGENT/BROKER]      
By:     Name:     Title:  



 

 

156

 

 

To:       [Potential Purchaser/Purchaser’s Agent/Broker]

We acknowledge and agree to the above:

 

[EXISTING LENDER/EXISTING LENDER’S AGENT/BROKER]

 

By:     Name:     Title:    

 

157

 

 

SCHEDULE 10

 

TIMETABLES

 

Delivery of a duly completed Utilization Request (Clause 5.1 (Delivery of a
Utilization Request))

 

  Not later than 11.00 a.m. London time 3 Business Days before the relevant
Utilization Date

Delivery of a duly completed Selection Notice (Clause 9.1 (Selection of Interest
Periods))

 

  Not later than 11.00 a.m. London time 5 Business Days before relevant Interest
Period LIBOR is fixed   Quotation Day as of 11:00 a.m. London time       Agent
notifies the Lenders of each Loan in accordance with Clause 5.4(c) (Lender’s
Participation)   Not later than 11.00a.m. London time 2 Business Days before the
relevant Utilization Date

 

158

 

 

SCHEDULE 11

 

FORM OF DESIGNATION NOTICE

 

To:The Royal Bank of Scotland plc, as Agent

 

From:Eagle Bulk Shipping Inc.

 

Dated:__________

 

Dear Sirs

 

Eagle Bulk Shipping Inc. – $1,149,478,742 Facility Agreement

dated as of June 20, 2012 (the “Agreement”)

 

1.We refer to the Agreement. This is a Designation Notice. Terms defined in the
Agreement have the same meaning in this Designation Notice unless given a
different meaning in this Designation Notice.

 

2.Pursuant to the Master Agreement dated __________ between ourselves and [Swap
Bank], we have entered into a Confirmation delivered pursuant to the said Master
Agreement dated __________ and addressed by [Swap Bank] to us.

 

3.In accordance with the terms of the Agreement, we hereby give you notice of
the said Confirmation and hereby confirm that the Transaction evidenced by it
will be designated as a “Designated Transaction” for the purposes of the
Agreement and the Finance Documents.

 

  EAGLE BULK SHIPPING INC.         By:      Name:     Title:  

 

159

 

 

SCHEDULE 12

 

DETAILS OF EXISTING SHIPS AND APPROVED CHARTERS

 

PART I



EXISTING SHIPS

 

Name of Vessel   Official Number   Name of Owner           AVOCET   3819  
Avocet Shipping LLC           BITTERN   3710   Bittern Shipping LLC          
CANARY   3777   Canary Shipping LLC           CARDINAL   2349   Cardinal
Shipping LLC           CONDOR   2238   Condor Shipping LLC           CRANE  
3817   Crane Shipping LLC           CRESTED EAGLE   3477   Crested Eagle
Shipping LLC           CROWNED EAGLE   3413   Crowned Eagle Shipping LLC        
  EGRET BULKER   3818   Egret Shipping LLC           FALCON   2239   Falcon
Shipping LLC           GANNET BULKER   3902   Gannet Shipping LLC          
GOLDEN EAGLE   3794   Golden Eagle Shipping LLC           GOLDENEYE   3248  
Goldeneye Shipping LLC           GREBE BULKER   3905   Grebe Shipping LLC      
    HARRIER   2240   Harrier Shipping LLC           HAWK 1   2237   Hawk
Shipping LLC           IBIS BULKER   3946   Ibis Shipping LLC           IMPERIAL
EAGLE   3820   Imperial Eagle Shipping LLC           JAEGER   2659   Jaeger
Shipping LLC           JAY   3972   Jay Shipping LLC           KESTREL I   2658
  Kestrel Shipping LLC

 

160

 

 

KITE   2352   Kite Shipping LLC           KITTIWAKE   2882   Kittiwake Shipping
LLC           KINGFISHER   3974   Kingfisher Shipping LLC           MARTIN  
3973   Martin Shipping LLC           MERLIN   2488   Merlin Shipping LLC        
  NIGHTHAWK   4193   Nighthawk Shipping LLC           ORIOLE   4303   Oriole
Shipping LLC           OSPREY I   2355   Osprey Shipping LLC           OWL  
4337   Owl Shipping LLC           PEREGRINE   2353   Peregrine Shipping LLC    
      PETREL BULKER   4338   Petrel Shipping LLC           PUFFIN BULKER   4339
  Puffin Shipping LLC           REDWING   3271   Redwing Shipping LLC          
ROADRUNNER BULKER   4340   Roadrunner Shipping LLC           SANDPIPER BULKER  
4341   Sandpiper Shipping LLC           SHRIKE   2876   Shrike Shipping LLC    
      SKUA   2885   Skua Shipping LLC           SPARROW   2354   Sparrow
Shipping LLC           STELLAR EAGLE   3521   Stellar Eagle Shipping LLC        
  TERN   2657   Tern Shipping LLC           THRASHER   3788   Thrasher Shipping
LLC           THRUSH   4106   Thrush Shipping LLC           WOODSTAR   3369  
Woodstar Shipping LLC           WREN   3236   Wren Shipping LLC

 

161

 

 

PART II

APPROVED CHARTERS

 

Charterer: Korea Line Corporation of Seoul, Korea

  

Vessel      Name of Owner    Date of Charter           AVOCET   Avocet Shipping
LLC   02/27/07           BITTERN   Bittern Shipping LLC   02/01/07          
CANARY   Canary Shipping LLC   02/01/07           CRANE   Crane Shipping LLC  
02/01/07           JAY   Jay Shipping LLC   04/17/07           KINGFISHER  
Kingfisher Shipping LLC   04/17/07           MARTIN   Martin Shipping LLC  
04/23/07           NIGHTHAWK   Nighthawk Shipping LLC   04/23/07          
ORIOLE   Oriole Shipping LLC   04/23/07           OWL   Owl Shipping LLC  
04/23/07           THRASHER   Thrasher Shipping LLC   02/27/07          
WOODSTAR   Woodstar Shipping LLC   02/01/07           WREN   Wren Shipping LLC  
04/17/07

 

Charterer: Lauritzen Bulkers A/S of Copenhagen

 

 



Vessel      Name of Owner    Date of Charter



          EGRET BULKER   Egret Shipping LLC   04/30/07           GANNET BULKER  
Gannet Shipping LLC   04/30/07           GREBE BULKER   Grebe Shipping LLC  
04/30/07           IBIS BULKER   Ibis Shipping LLC   04/30/07           PETREL
BULKER   Petrel Shipping LLC   05/11/07           PUFFIN BULKER   Puffin
Shipping LLC   05/11/07          

 

162

 

 

Vessel   Name of Owner   Date of Charter           ROADRUNNER BULKER  
Roadrunner Shipping LLC   05/11/07           SANDPIPER BULKER   Sandpiper
Shipping LLC   05/11/07

 

 

163

 

 

SCHEDULE 13

 

FORM OF SWAP BANK ACCESSION LETTER

 

To:The Royal Bank of Scotland plc, as Agent

 

From:[New Swap Bank] and The Royal Bank of Scotland plc, as Original Swap Bank

 

Dated:__________

 

Dear Sirs

 

Eagle Bulk Shipping Inc. – $1,149,478,742 Facility Agreement

dated as of June 20, 2012 (the “Agreement”)

 

1.We refer to the Agreement. This is a Swap Bank Accession Letter. Terms defined
in the Agreement have the same meaning in this Swap Bank Accession Letter unless
given a different meaning in this Accession Letter.

 

2.[New Swap Bank] agrees to become a New Swap Bank and to be bound by the terms
of the Agreement as a New Swap Bank pursuant to Clause 29.2 (New Swap Bank) of
the Agreement.

 

3.A copy of the Master Agreement made between the Borrower and [New Swap Bank]
is attached hereto.

 

4.[New Swap Bank’s] administrative details are as follows:

 

Address:        ______________________________________________

 

Fax No:          ______________________________________________

 

Attention:      ______________________________________________

 

5.This Accession Letter shall be governed by, and construed in accordance with,
the laws applicable in the State of New York (without regard to conflicts of law
principles law).

 

[NEW SWAP BANK]   THE ROYAL BANK OF SCOTLAND PLC, as
Original Swap Bank           By:     By:   Name:     Name:   Title:     Title:  

 

164

 

 

SCHEDULE 14

 

ERISA

 

None.

 

165

 

SCHEDULE 15

 

INACTIVE SUBSIDIARIES

 

Released Guarantors

 

Name of Subsidiary   Place of Formation   Registration number Avlona Shipping
S.A.   Marshall Islands   23056 Delfini Shipping S.A.   Marshall Islands   23055
Drosato Shipping S.A.   Marshall Islands   22706 Fountana Shipping S.A.  
Marshall Islands   22444 Kofina Shipping S.A.   Marshall Islands   23058 Nenita
Shipping S.A.   Marshall Islands   22442 Olympi Shipping S.A.   Marshall Islands
  22443 Pelineo Shipping S.A.   Marshall Islands   23054 Pyrgi Shipping S.A.  
Marshall Islands   22439 Besra Shipping LLC   Marshall Islands   961274
Cernicalo Shipping LLC   Marshall Islands   961275 Fulmar Shipping LLC  
Marshall Islands   961276 Goshawk Shipping LLC   Marshall Islands   961277
Raptor Shipping LLC   Marshall Islands   961152 Saker Shipping LLC   Marshall
Islands   961153 Snipe Shipping LLC   Marshall Islands   961150 Swift Shipping
LLC   Marshall Islands   961151

 

Other Inactive Subsidiaries

 

Name of Subsidiary   Place of Formation   Registration number Falcon Bulk
Shipping Inc.   Marshall Islands   40728 Robin Shipping LLC   Marshall Islands  
960849 Shikra Shipping LLC   Marshall Islands   960645 Sparrowhawk Shipping LLC
  Marshall Islands    961352

 

166

 

 

SCHEDULE 16

 

CUMULATIVE CONVERTIBLE PREFERRED STOCK

 

DESIGNATION, PREFERENCES AND RIGHTS
OF CUMULATIVE CONVERTIBLE PREFERRED STOCK OF THE BORROWER

 

In this Schedule 16, Articles of Incorporation means the Amended and Restated
Articles of Incorporation of the Borrower, dated as of June 3, 2005, as amended
on May 21, 2012, and Corporation means the Borrower.

 

1.Dividends and Distributions.

 

(a)Subject to the prior and superior rights of the holders of any shares of any
series of Preferred Stock ranking prior and superior to the shares of the
Cumulative Convertible Preferred Stock (the issuance of which would require the
consent of the holders of the Cumulative Convertible Preferred Stock), the
holders of shares of Cumulative Convertible Preferred Stock shall be entitled to
receive, when, as and if declared by the Board of Directors out of funds legally
available for the purpose, preferential cumulative quarterly dividends payable
in cash on the 1st day of January, April, July and October in each year (each
such date being referred to herein as a Quarterly Dividend Payment Date),
commencing on the first Quarterly Dividend Payment Date after the first issuance
of a share or fraction of a share of Cumulative Convertible Preferred Stock, in
an amount per share (rounded to the nearest cent) equal to the Coupon Rate
multiplied by the Liquidation Preference (minus the portion thereof representing
unpaid dividends, if any). The Coupon Rate means (i) the trailing twelve month
dividend yield of the S&P US Preferred Stock Index as of the last business day
of the month immediately preceding the date of issuance or (ii) if the
Corporation has refinanced the Term Loans after the Effective Date, the lower of
(A) the Coupon Rate as determined under clause (i) above and (B) the interest
rate on the senior debt incurred in such refinancing plus 200bps.

 

(b)Dividends shall begin to accrue and be cumulative on outstanding shares of
Cumulative Convertible Preferred Stock from the Quarterly Dividend Payment Date
next preceding the date of issue of such shares of Cumulative Convertible
Preferred Stock, unless the date of issue of such shares is prior to the record
date for the first Quarterly Dividend Payment Date, in which case dividends on
such shares shall begin to accrue from the date of issue of such shares, or
unless the date of issue is a Quarterly Dividend Payment Date or is a date after
the record date for the determination of holders of shares of Cumulative
Convertible Preferred Stock entitled to receive a quarterly dividend and before
such Quarterly Dividend Payment Date, in either of which events such dividends
shall begin to accrue and be cumulative from such Quarterly Dividend Payment
Date. Dividends on the Cumulative Convertible Preferred Stock shall accrue
whether or not the Corporation has earnings, whether or not the Corporation has
legally available funds, and whether or not declared by the Board of Directors
or authorized or paid by the Corporation. Any dividend payable on the Cumulative
Convertible Preferred Stock for any partial dividend period will be computed on
the basis of a 360-day year consisting of twelve 30-day months.

 

167

 

 

(c)Accrued but unpaid dividends shall not bear interest. Dividends paid on the
shares of Cumulative Convertible Preferred Stock in an amount less than the
total amount of such dividends at the time accrued and payable on such shares
shall be allocated pro rata on a share-by-share basis among all such shares at
the time outstanding. The Board of Directors may fix a record date for the
determination of holders of shares of Cumulative Convertible Preferred Stock
entitled to receive payment of a dividend or distribution declared thereon,
which record date shall be no more than 30 days prior to the date fixed for the
payment thereof. Dividends on the Cumulative Convertible Preferred Stock will be
payable in arrears to holders of record as they appear on the Corporation’s
records at the close of business on the applicable dividend record date.

 

(d)Unless full cumulative dividends on the Cumulative Convertible Preferred
Stock have been (a) paid or (b) declared and set apart for payment for all past
dividend periods, (i) no dividends will be declared or paid or set apart for
payment on Common Stock (as defined below) or any other Junior Stock (as defined
below), (ii) no Junior Stock will be redeemed, purchased or otherwise acquired
(except for purposes of an employee benefit plan) for any consideration, nor
shall any monies be paid or made available for a sinking fund for the redemption
of any Junior Stock, and (iii) no other cash or property will be paid or
distributed to or for the benefit of holders of any Junior Stock.

 

2.             Default Period.

 



(a) (i)If at any time dividends on any Cumulative Convertible Preferred Stock
shall be in arrears in an amount equal to six (6) quarterly dividends thereon,
the occurrence of such contingency shall mark the beginning of a period (herein
called a default period) which shall extend until such time when all accrued and
unpaid dividends for all previous quarterly dividend periods and for the current
quarterly dividend period on all shares of Cumulative Convertible Preferred
Stock then outstanding shall have been declared and paid or set apart for
payment. During each default period, all holders of "Preferred Stock" (as
defined in the Articles of Incorporation) (Preferred Stock) (including holders
of the Cumulative Convertible Preferred Stock) with dividends in arrears in an
amount equal to six (6) quarterly dividends thereon, voting as a class,
irrespective of series, shall have the right to elect two (2) directors.



 

168

 

 

(ii)During any default period, such voting right of the holders of Cumulative
Convertible Preferred Stock may be exercised initially at a special meeting
called pursuant to subparagraph (iii) of this Section 2(a) or at any annual
meeting of stockholders, and thereafter at annual meetings of stockholders,
provided that such voting right shall not be exercised unless the holders
representing a quorum in number of shares of Preferred Stock outstanding shall
be present in person or by proxy. The absence of a quorum of the holders of
Common Stock shall not affect the exercise by the holders of Preferred Stock of
such voting right, provided that a quorum is present in accordance with the
provisions of the Articles of Incorporation. At any meeting at which the holders
of Preferred Stock shall exercise such voting right initially during an existing
default period, they shall have the right, voting as a class, to elect directors
to fill such vacancies, if any, in the Board of Directors as may then exist up
to two (2) directors or, if such right is exercised at an annual meeting, to
elect two (2) directors. If the number which may be so elected at any special
meeting does not amount to the required number, the number of directors shall be
increased to the extent necessary to permit the election of two directors by the
holders of the Preferred Stock. After the holders of the Preferred Stock shall
have exercised their right to elect directors in any default period and during
the continuance of such period, the number of directors shall not be increased
or decreased except by vote of the holders of Preferred Stock as herein provided
or pursuant to the rights of any equity securities ranking senior to or pari
passu with the Cumulative Convertible Preferred Stock.

 

(iii)Unless the holders of Preferred Stock shall, during an existing default
period, have previously exercised their right to elect directors, the Board of
Directors may order, or any stockholder or stockholders owning in the aggregate
not less than ten percent (10%) of the total number of shares of Preferred Stock
outstanding, irrespective of series, may request, the calling of a special
meeting of the holders of Preferred Stock, which meeting shall thereupon be
called by the President, a Vice-President or the Secretary of the Corporation.
Notice of such meeting and of any annual meeting at which holders of Preferred
Stock are entitled to vote pursuant to this Paragraph (a)(iii) shall be given to
each holder of record of Preferred Stock by mailing a copy of such notice to him
at his last address as the same appears on the books of the Corporation. Such
meeting shall be called for a time not earlier than 20 days and not later than
60 days after such order or request or in default of the calling of such meeting
within 60 days after such order or request, such meeting may be called on
similar notice by any stockholder or stockholders owning in the aggregate not
less than ten percent (10%) of the total number of shares of Preferred Stock
outstanding. Notwithstanding the provisions of this Paragraph (a)(iii), no such
special meeting shall be called during the period within 60 days immediately
preceding the date fixed for the next annual meeting of the stockholders.

 

(iv)In any default period, the holders of Common Stock, and other classes of
stock of the Corporation if applicable, shall continue to be entitled to elect
the whole number of directors until the holders of Preferred Stock shall have
exercised their right to elect two (2) directors voting as a class, after the
exercise of which right (x) the directors so elected by the holders of Preferred
Stock shall continue in office until their successors shall have been elected by
such holders of Preferred Stock or until the expiration of the default period,
and (y) any vacancy in the Board of Directors may (except as provided in
Paragraph (a)(ii) of this Section 2) be filled by vote of a majority of the
remaining directors theretofore elected by the holders of the class of stock
which elected the director whose office shall have become vacant. References in
this Paragraph (a) to directors elected by the holders of a particular class of
stock shall include directors elected by such directors to fill vacancies as
provided in clause (y) of the foregoing sentence.

 

169

 

 

(v)Immediately upon the expiration of a default period, (x) the right of the
holders of Preferred Stock as a class to elect directors shall cease, (y) the
term of any directors elected by the holders of Preferred Stock as a class shall
terminate, and (z) the number of directors shall be such number as may be
provided for in the Articles of Incorporation or by-laws of the Corporation
irrespective of any increase made pursuant to the provisions of Paragraph
(a)(ii) of this Section 2 (such number being subject, however, to change
thereafter in any manner provided by law or in the Articles of Incorporation or
by-laws of the Corporation). Any vacancies in the Board of Directors effected by
the provisions of clauses (y) and (z) in the preceding sentence may be filled by
a majority of the remaining directors.

 

(b)Except as set forth herein, holders of Cumulative Convertible Preferred Stock
shall have no special voting rights and their consent shall not be required for
taking any corporate action.

 

3.Certain Restrictions.

 

(a)Whenever quarterly dividends or other dividends or distributions payable on
the Cumulative Convertible Preferred Stock as provided in Section 2 are in
arrears, thereafter and until all accrued and unpaid dividends and
distributions, whether or not declared, on shares of Cumulative Convertible
Preferred Stock outstanding shall have been paid in full, the Corporation shall
not:

 

(i)declare or pay dividends on, make any other distributions on, or redeem or
purchase or otherwise acquire for consideration any shares of stock ranking
junior (either as to dividends or upon liquidation, dissolution or winding up)
to the Cumulative Convertible Preferred Stock (Junior Stock);

 

(ii)declare or pay dividends on or make any other distributions on any shares of
stock ranking on a parity (either as to dividends or upon liquidation,
dissolution or winding up) with the Cumulative Convertible Preferred Stock,
except dividends paid ratably on the Cumulative Convertible Preferred Stock and
all such parity stock on which dividends are payable or in arrears in proportion
to the total amounts to which the holders of all such shares are then entitled;

 

(iii)redeem or purchase or otherwise acquire for consideration shares of any
stock ranking on a parity (either as to dividends or upon liquidation,
dissolution or winding up) with the Cumulative Convertible Preferred Stock,
provided that the Corporation may at any time redeem, purchase or otherwise
acquire shares of any such parity stock in exchange for shares of any Junior
Stock; or

 

170

 

 

(iv)purchase or otherwise acquire for consideration any shares of Cumulative
Convertible Preferred Stock, or any shares of stock ranking on a parity with the
Cumulative Convertible Preferred Stock, except in accordance with a purchase
offer made in writing or by publication (as determined by the Board of
Directors) to all holders of such shares upon such terms as the Board of
Directors, after consideration of the respective annual dividend rates and other
relative rights and preferences of the respective series and classes, shall
determine in good faith will result in fair and equitable treatment among the
respective series or classes.

 

(b)The Corporation shall not permit any subsidiary of the Corporation to
purchase or otherwise acquire for consideration any shares of stock of the
Corporation unless the Corporation could, under subclause (a)(iv) of this
Section 3, purchase or otherwise acquire such shares at such time and in such
manner.

 

4.          Reacquired Shares. Any shares of Cumulative Convertible Preferred
Stock purchased or otherwise acquired by the Corporation in any manner
whatsoever shall be retired and cancelled promptly after the acquisition
thereof. All such shares shall upon their cancellation become authorized but
unissued shares of Preferred Stock and may be reissued as part of a new series
of Preferred Stock to be created by resolution or resolutions of the Board of
Directors, subject to the conditions and restrictions on issuance set forth
herein.

 

5.          Liquidation, Dissolution or Winding Up. If the Corporation shall
commence a voluntary case under the federal bankruptcy laws or any other
applicable federal or state bankruptcy, insolvency or similar law, or consent to
the entry of an order for relief in an involuntary case under any law or to the
appointment of a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or other similar official) of the Corporation or of substantially
all of its property, or make an assignment for the benefit of its creditors, or
if a decree or order for relief in respect of the Corporation shall be entered
by a court having jurisdiction in the premises in an involuntary case under the
federal bankruptcy laws or any other applicable federal or state bankruptcy,
insolvency or similar law resulting in the appointment of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or other similar
official) of the Corporation or of substantially all of its property, or
ordering the winding up or liquidation of its affairs, and any such decree or
order shall be unstayed and in effect for a period of 60 consecutive days and,
on account of any such event the Corporation shall liquidate, dissolve or wind
up, or if the Corporation shall otherwise liquidate, dissolve or wind up, no
distribution shall be made to the holders of any shares of Junior Stock unless,
prior thereto, the holders of shares of Cumulative Convertible Preferred Stock
shall have received an amount equal to $10 per share of Cumulative Convertible
Preferred Stock plus an amount equal to accrued and unpaid dividends and
distributions thereon, whether or not declared, to the date of such payment (the
Liquidation Preference). Following the payment of the full amount of the
Liquidation Preference, no additional distributions shall be made to the holders
of shares of Cumulative Convertible Preferred Stock.

 

171

 

 

6.          Consolidation, Merger, etc. In case the Corporation shall enter into
any consolidation, merger, combination or other transaction in which the shares
of Common Stock are exchanged for or changed into other stock or securities,
cash and/or any other property, then in any such case the shares of Cumulative
Convertible Preferred Stock shall at the same time be similarly exchanged or
changed in an amount per share (subject to the provision for adjustment
hereinafter set forth) equal to the aggregate amount of stock, securities, cash
and/or any other property (payable in kind), as the case may be, into which or
for which the Common Stock issuable upon the conversion of the Cumulative
Convertible Preferred Stock (assuming conversion immediately prior to the event
of liquidation), is changed or exchanged. In the event the Corporation shall at
any time after the date on which the series of Cumulative Convertible Preferred
Stock was created (i) declare any dividend on Common Stock payable in shares of
Common Stock, (ii) subdivide the outstanding Common Stock, or (iii) combine the
outstanding Common Stock into a smaller number of shares, then in each such case
the amount set forth in the preceding sentence with respect to the exchange or
change of shares of Cumulative Convertible Preferred Stock shall be adjusted by
multiplying such amount by a fraction the numerator of which is the number of
shares of Common Stock outstanding immediately after such event and the
denominator of which is the number of shares of Common Stock that were
outstanding immediately prior to such event.

 

7.          Optional Redemption. The shares of Cumulative Convertible Preferred
Stock shall be redeemable in whole or in part at the Corporation’s option in
accordance with the provisions set forth in Section 8 below at any time prior to
the fifth anniversary of the Termination Date; provided that, if the Corporation
redeems less than all of the shares of Cumulative Convertible Preferred Stock,
such redemption shall be on a pro rata basis among all holders of Cumulative
Convertible Preferred Stock.

 

8.          Mandatory Redemption by the Corporation. All Cumulative Convertible
Preferred Stock not previously redeemed by the Corporation will be redeemed by
the Corporation in whole and not in part on the fifth anniversary of the
Termination Date (any date on which the Corporation redeems Cumulative
Convertible Preferred Stock is referred to herein as a Redemption Date). Upon a
Redemption Date, the Corporation will redeem the relevant Cumulative Convertible
Preferred Stock at a cash redemption price per share (the Redemption Price)
equal to the Liquidation Preference. Holders of such Cumulative Convertible
Preferred Stock shall also be entitled to receive on the Redemption Date an
amount equal to all accumulated, accrued and unpaid dividends (whether or not
the Corporation has earnings and whether or not authorized by the Board of
Directors or declared by the Corporation) to the Redemption Date.

 

9.Conversion.

 

(a)In case the Corporation shall propose to convert the shares of Cumulative
Convertible Preferred Stock, then the Corporation shall give to each holder of
Cumulative Convertible Preferred Stock notice of such proposed action, which
shall specify the date on which such conversion is to take place. Such notice
shall be given at least thirty (30) days prior to the record date for
determining holders of the Cumulative Convertible Preferred Stock for purposes
of such action.

 

(b)The Corporation shall be entitled to convert all or any portion of the shares
of Cumulative Convertible Preferred Stock into a number of fully paid and
non-assessable shares (calculated as to each conversion to the nearest
1/100,000th of a share) of Common Stock; provided, that if the Corporation
converts less than all of the shares of Cumulative Convertible Preferred Stock,
such conversion shall be on a pro rata basis among all holders of Cumulative
Convertible Preferred Stock; provided, further, that the Corporation shall have
received the prior consent of a majority of the votes of those holders of Common
Stock attending and voting at a meeting of stockholders, but in any event no
less than holders of at least 33% of the outstanding shares of Common Stock. The
number of shares of Common Stock to which a holder of Cumulative Convertible
Preferred Stock shall be entitled upon conversion shall be determined by
dividing (x) the Liquidation Preference by (y) the market price of the Common
Stock as of the close of business on the Conversion Date (the Conversion Price).
Holders of Cumulative Convertible Preferred Stock shall also be entitled to
receive on the Conversion Date an amount equal to all accumulated, accrued and
unpaid dividends (whether or not the Corporation has earnings and whether or not
authorized by the Board of Directors or declared by the Corporation) to the
Conversion Date.

 

172

 

 



 

(c)Fractions of Shares. Unless the holder of shares of Cumulative Convertible
Preferred Stock being converted specifies otherwise, the Corporation shall issue
fractional shares of Common Stock (carried out to seven decimal places) upon
conversion of shares of Cumulative Convertible Preferred Stock. If more than one
share of Cumulative Convertible Preferred Stock shall be surrendered for
conversion at one time by the same holder, the number of full shares of Common
Stock to be issued shall be computed on the basis of the aggregate number of
shares of Cumulative Convertible Preferred Stock so surrendered. Instead of any
fractional shares of Common Stock which would otherwise be issuable upon
conversion of any shares of Cumulative Convertible Preferred Stock, the
Corporation shall pay a cash adjustment in respect of such fractional share in
an amount equal to the product of such fraction multiplied by the Conversion
Price.

 

(d)Exercise of Conversion Privilege.

 

(i)In connection with the conversion of shares of Cumulative Convertible
Preferred Stock, a holder must surrender the certificate or certificates
evidencing such holder's shares of Cumulative Convertible Preferred Stock, duly
endorsed, at the office of the Corporation.

 

(ii)Cumulative Convertible Preferred Stock shall be deemed to have been
converted immediately prior to the close of business on the day (the Conversion
Date) of surrender of such shares of Cumulative Convertible Preferred Stock for
conversion in accordance with the foregoing provisions and at such time the
rights of the holders of such shares of Cumulative Convertible Preferred Stock
as holder shall cease, and the Person or Persons entitled to receive the Common
Stock issuable upon conversion shall be treated for all purposes as the record
holder or holders of such Common Stock as and after such time. As promptly as
practicable on or after the Conversion Date, the Corporation shall issue and
shall deliver at any office or agency of the Corporation maintained for the
surrender of Cumulative Convertible Preferred Stock a certificate or
certificates for the number of full shares of Common Stock issuable upon
conversion, together with payment in lieu of any fraction of a share, as
provided in Section 9(b).

 

173

 

 

(e)Corporation to Reserve Common Stock. The Corporation shall at all times
reserve and keep available, free from preemptive rights, out of the authorized
but unissued Common Stock or out of the Common Stock held in treasury, for the
purpose of effecting the conversion of Cumulative Convertible Preferred Stock,
the full number of shares of Common Stock then issuable upon the conversion of
all outstanding shares of Cumulative Convertible Preferred Stock. Before taking
any action that would cause an adjustment reducing the Conversion Price below
the then par value (if any) of the shares of Common Stock deliverable upon
conversion of the Cumulative Convertible Preferred Stock or that would cause the
number of shares of Common Stock deliverable upon conversion of the Cumulative
Convertible Preferred Stock to exceed (when taken together with all other
outstanding shares of Common Stock) the number of shares of Common Stock that
the Corporation is authorized to issue, the Corporation will take any corporate
action that, in the opinion of its counsel, is necessary in order that the
Corporation may validly and legally issue the full number of fully paid and
non-assessable shares of Common Stock issuable upon conversion at such adjusted
conversion price.

 

(f)Taxes on Conversions. The Corporation will pay any and all original issuance,
transfer, stamp and other similar taxes that may be payable in respect of the
issue or delivery of shares of Common Stock on conversion of Cumulative
Convertible Preferred Stock pursuant hereto.

 



 

10.         Ranking. The Cumulative Convertible Preferred Stock shall rank prior
or senior to the Common Stock and all other series of the Corporation’s
Preferred Stock as to the payment of dividends and the distribution of assets,
redemption rights and rights upon liquidation, dissolution or winding up of the
Corporation, unless the terms of any such series shall provide otherwise (which
would require the consent of the holders of a majority or more of the
outstanding shares of Cumulative Convertible Preferred Stock).

 

11.         Amendment. At any time when any shares of Cumulative Convertible
Preferred Stock are outstanding, neither the Articles of Incorporation nor the
certificate of designation designating the Cumulative Convertible Preferred
Stock shall be amended in any manner which would materially alter or change the
powers, preferences or special rights of the Cumulative Convertible Preferred
Stock so as to affect them adversely without the affirmative vote of the holders
of a majority or more of the outstanding shares of Cumulative Convertible
Preferred Stock, voting separately as a class.

 

12.         Fractional Shares. Cumulative Convertible Preferred Stock may be
issued in fractions of a share which shall entitle the holder, in proportion to
such holder’s fractional shares, to exercise voting rights, receive dividends,
participate in distributions and to have the benefit of all other rights of
holders of Cumulative Convertible Preferred Stock.







 

174

 

 

SCHEDULE 17

 

BANK ACCOUNTS

 

PART I

 

BANK ACCOUNTS SUBJECT TO EXISTING SECURITY

 

Obligor account holder   Account no.   Currency   Name and location
of bank or financial institution               Eagle Bulk Shipping Inc.  
EAGBUSH-USD1   USD   RBS, London               Avocet Shipping LLC  
AVOCSHIP-USDA   USD   RBS, London               Bittern Shipping LLC  
BITTSHIP-USDA   USD   RBS, London               Canary Shipping LLC  
CANASHIP-USDA   USD   RBS, London               Cardinal Shipping LLC  
CARDISHI-USD1   USD   RBS, London               Condor Shipping LLC  
CONDSHI-USD1   USD   RBS, London               Crane Shipping LLC  
CRANSHIP-USDA   USD   RBS, London               Crested Eagle Shipping LLC  
CREEAGSH-USDA   USD   RBS, London               Crowned Eagle Shipping LLC  
CROEAGSH-USDA   USD   RBS, London               Egret Shipping LLC  
EGRESHIP-USDA   USD   RBS, London               Falcon Shipping LLC  
FALCSHI-USD1   USD   RBS, London               Gannet Shipping LLC  
GANNSHIP-USDA   USD   RBS, London               Golden Eagle Shipping LLC  
GOEASH-USD1   USD   RBS, London               Goldeneye Shipping LLC  
GOEYSHIP-USD1   USD   RBS, London               Grebe Shipping LLC  
GREBSHIP-USDA   USD   RBS, London               Griffon Shipping LLC  
GRIFSHI-USD1   USD   RBS, London               Harrier Shipping LLC  
HARSHI-USD1   USD   RBS, London               Hawk Shipping LLC   HAWKSHI-USD1  
USD   RBS, London               Heron Shipping LLC   HEROSHIP-USD1   USD   RBS,
London

 

175

 

 

Obligor account holder   Account no.   Currency   Name and location
of bank or financial institution               Ibis Shipping LLC   IBISSHIP-USDA
  USD   RBS, London               Imperial Eagle Shipping LLC   IMEASH-USD1  
USD   RBS, London               Jaeger Shipping LLC   JAESHI-USD1   USD   RBS,
London               Jay Shipping LLC   JAYSHI-USDA   USD   RBS, London        
      Kestrel Shipping LLC   KESSHI-USD1   USD   RBS, London              
Kingfisher Shipping LLC   KINSHI-USDA   USD   RBS, London               Kite
Shipping LLC   KITESHI-USD1   USD   RBS, London               Kittewake Shipping
LLC   KITTSHI-USDA   USD   RBS, London               Martin Shipping LLC  
MARTSHIP-USDA   USD   RBS, London               Merlin Shipping LLC  
MERLSHIP-USD1   USD   RBS, London               Nighthawk Shipping LLC  
NIGSHI-USDA   USD   RBS, London               Oriole Shipping LLC  
ORIOSHIP-USD1   USD   RBS, London               Osprey Shipping LLC  
OSPRSHI-USD1   USD   RBS, London               Owl Shipping LLC   OWLSHI-USD1  
USD   RBS, London               Peregrine Shipping LLC   PERESHI-USD1   USD  
RBS, London               Petrel Shipping LLC   PETSHIPL-USD1   USD   RBS,
London               Puffin Shipping LLC   PUFSHI-USD1   USD   RBS, London      
        Redwing Shipping LLC   REDWSHIP-USD1   USD   RBS, London              
Roadrunner Shipping LLC   ROASHI-USD1   USD   RBS, London              
Sandpiper Shipping LLC   SANDSHIP-USD1   USD   RBS, London               Shrike
Shipping LLC   SHRSHI-USDA   USD   RBS, London               Skua Shipping LLC  
SKUASH-USDA   USD   RBS, London               Sparrow Shipping LLC  
SPARSHI-USD1   USD   RBS, London               Stellar Eagle Shipping LLC  
STEEAGSH-USDA   USD   RBS, London

 

176

 

 

Obligor account holder   Account no.   Currency   Name and location
of bank or financial institution               Tern Shipping LLC   TERNSHI-USD1
  USD   RBS, London               Thrasher Shipping LLC   THRASHIP-USDA   USD  
RBS, London               Thrush Shipping LLC   THRSHIP-USDA   USD   RBS, London
              Woodstar Shipping LLC   WOODSHIP-USD1   USD   RBS, London        
      Wren Shipping LLC   WRENSHIP-USD1   USD   RBS, London

 

PART II

 

ADDITIONAL BANK ACCOUNTS TO BE SUBJECT TO GENERAL ACCOUNT CHARGES

 

Obligor account holder   Account no.   Currency  

Name and location

of bank or financial

institution

              Eagle Shipping International
(USA) LLC   EASHINUS-USD1   USD   RBS, London               Eagle Shipping
International
(USA) LLC   50028634   GBP   RBS, London               Eagle Shipping
International
(USA) LLC   SBCPLCES-USD1 (L/C security deposit)*   USD   RBS, London          
    Eagle Shipping International
(USA) LLC   705741605   USD   HSBC Bank USA, N.A., New York               Eagle
Ship Management LLC   EASHMA-USDA   USD   RBS, London                Eagle
Management Consultants LLC   EAMACO-USDA    USD    RBS, London

 

 



* Each of (i) the standby letter of credit undertaken by The Royal Bank of
Scotland plc in favor of J.A.B. Madison Holdings, L.L.C. at the request of Eagle
Shipping International (USA) LLC, and (ii) the security interest granted under
the Specific Counter-Indemnity secured by Deposit dated March 10, 2008 between
Eagle Shipping International (USA) LLC and The Royal Bank of Scotland plc in
respect of account no. SBCPLCES-USD1 as security for the commitment of The Royal
Bank of Scotland plc under such letter of credit, each of which were in place
prior to the date of this Agreement and the date on which Eagle Shipping
International (USA) LLC acceded as a Guarantor, shall be permitted under this
Agreement notwithstanding Clauses 22.9 (Debt) and 22.3 (Negative pledge).

 

177

 

 

Obligor account holder   Account no.   Currency  

Name and location

of bank or financial

institution

              Eagle Bulk Pte. Ltd.   05.03.22.672   USD   The Royal Bank of
Scotland N.V., Singapore               Eagle Bulk Pte. Ltd.   62-9319237-001  
SGD   Oversea-Chinese Banking Corporation Limited, Singapore               Eagle
Management Consultancy Pte. Ltd.   05.03.22.702   USD   The Royal Bank of
Scotland N.V., Singapore

 

PART III

 

DBS VICKERS ACCOUNT

 

Obligor account holder   Account no.   Currency  

Name and location

of bank or financial

institution

              Eagle Bulk Pte. Ltd.   72396 (Short Code: EBPL)   USD   DBS
Vickers – Singapore               Eagle Bulk Pte. Ltd.  

72396-2 (Short Code: EBPL-2)

(Cons. Acct Short Code: EBPLG)

  USD   DBS Vickers – Singapore

 

PART IV

 

OTHER ACCOUNTS

 

Obligor account holder   Account no.   Currency  

Name and location of bank

or financial institution

              Eagle Management Consultants LLC   705790738   USD   HSBC Bank
USA, N.A., New York

 

In this Schedule 17, “RBS” means The Royal Bank of Scotland, plc.

 

178

 

 

SCHEDULE 18

 

MATERIAL CONTRACTS

 

Time Charter dated July 28, 2011 between Shoei Kisen Kaisha, Ltd., Japan, and
Eagle Bulk Pte. Ltd. in respect of the motorship T.B.N. / Imabari Hull No.
S-H605

 

Account documentation dated on or about October 8, 2010 between Eagle Bulk Pte.
Ltd. and DBS Vickers Securities (Singapore) Pte Ltd in respect of the DBS
Vickers Account

 

Management Agreement dated as of August 4, 2009 between the Borrower and Delphin
Shipping LLC

 

179

 

 

SIGNATORIES

 

Address for notices: BORROWER     c/o Eagle Shipping International (USA) LLC
EAGLE BULK SHIPPING INC. 477 Madison Avenue, Suite 1405   New York, New York
10022   Fax Number: +1 212 785 3311   Attention: Sophocles Zoullas By: /s/ Alan
Ginsberg     Name: Alan Ginsberg     Title:   Chief Financial Officer

 

  ORIGINAL GUARANTORS          AVOCET SHIPPING LLC          By:  /s/ Alan
Ginsberg     Name: Alan Ginsberg      Title:  Attorney-in-Fact 

 

  BITTERN SHIPPING LLC         By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title:   Attorney-in-Fact

  

  CANARY SHIPPING LLC         By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title:   Attorney-in-Fact

 

  CARDINAL SHIPPING LLC         By: /s/ Alan Ginsberg     Name: Alan Ginsberg  
  Title:   Attorney-in-Fact

 

[Signature Page to Fourth Amended and Restated Credit Agreement]

 

 

 

 

  CONDOR SHIPPING LLC         By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

  

  CRANE SHIPPING LLC         By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  CRESTED EAGLE SHIPPING LLC         By: /s/ Alan Ginsberg     Name: Alan
Ginsberg     Title: Attorney-in-Fact

 

  CROWNED EAGLE SHIPPING LLC         By: /s/ Alan Ginsberg     Name: Alan
Ginsberg     Title: Attorney-in-Fact

 

  EGRET SHIPPING LLC         By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  FALCON SHIPPING LLC         By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

[Signature Page to Fourth Amended and Restated Credit Agreement]

 

 

 

 

  GANNET SHIPPING LLC         By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  GOLDEN EAGLE SHIPPING LLC         By: /s/ Alan Ginsberg     Name: Alan
Ginsberg     Title: Attorney-in-Fact

 

  GOLDENEYE SHIPPING LLC         By: /s/ Alan Ginsberg     Name: Alan Ginsberg  
  Title: Attorney-in-Fact

 

  GREBE SHIPPING LLC         By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  HARRIER SHIPPING LLC         By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  HAWK SHIPPING LLC         By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

[Signature Page to Fourth Amended and Restated Credit Agreement]

 

 

 

 

  IBIS SHIPPING LLC         By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  IMPERIAL EAGLE SHIPPING LLC         By: /s/ Alan Ginsberg     Name: Alan
Ginsberg     Title: Attorney-in-Fact

 

  JAEGER SHIPPING LLC         By: /s/ Alan Ginsberg      Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  JAY SHIPPING LLC          By:  /s/ Alan Ginsberg       Name: Alan Ginsberg   
  Title: Attorney-in-Fact 

 



  KESTREL SHIPPING LLC       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact    



 



  KINGFISHER SHIPPING LLC       By: /s/ Alan Ginsberg     Name: Alan Ginsberg  
  Title: Attorney-in-Fact

 

[Signature Page to Fourth Amended and Restated Credit Agreement]

 

 

 

 

  KITE SHIPPING LLC       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  KITTIWAKE SHIPPING LLC       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  MARTIN SHIPPING LLC       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  MERLIN SHIPPING LLC       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  NIGHTHAWK SHIPPING LLC       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  ORIOLE SHIPPING LLC       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

[Signature Page to Fourth Amended and Restated Credit Agreement]

 

 

 

 

  OSPREY SHIPPING LLC       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  OWL SHIPPING LLC       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  PEREGRINE SHIPPING LLC       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  PETREL SHIPPING LLC       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  PUFFIN SHIPPING LLC       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  REDWING SHIPPING LLC       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

[Signature Page to Fourth Amended and Restated Credit Agreement]

 

 

 

 

  ROADRUNNER SHIPPING LLC       By: /s/ Alan Ginsberg     Name: Alan Ginsberg  
  Title: Attorney-in-Fact

 

  SANDPIPER SHIPPING LLC       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  SHRIKE SHIPPING LLC       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  SKUA SHIPPING LLC       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  SPARROW SHIPPING LLC       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  STELLAR EAGLE SHIPPING LLC       By: /s/ Alan Ginsberg     Name: Alan Ginsberg
    Title: Attorney-in-Fact

 

[Signature Page to Fourth Amended and Restated Credit Agreement]

 

 

 

 

  TERN SHIPPING LLC       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  THRASHER SHIPPING LLC       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  THRUSH SHIPPING LLC       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  WOODSTAR SHIPPING LLC       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  WREN SHIPPING LLC         By: /s/ Alan Ginsberg      Name: Alan Ginsberg    
 Title: Attorney-in-Fact

 

  AGALI SHIPPING S.A.       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

[Signature Page to Fourth Amended and Restated Credit Agreement]

 

 

 

 

  EAGLE BULK PTE. LTD.       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  GRIFFON SHIPPING LLC       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  HERON SHIPPING LLC       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  KAMPIA SHIPPING S.A.       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  MARMARO SHIPPING S.A.       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  MESTA SHIPPING S.A.       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

[Signature Page to Fourth Amended and Restated Credit Agreement]

 

 

 

 

  MYLOS SHIPPING S.A.       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  NAGOS SHIPPING S.A.       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  RAHI SHIPPING S.A.       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  SIRIKARI SHIPPING S.A.       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  SPILIA SHIPPING S.A.       By: /s/ Alan Ginsberg     Name: Alan Ginsberg    
Title: Attorney-in-Fact

 

  ANEMI MARITIME SERVICES S.A.       By: /s/ Alan Ginsberg     Name: Alan
Ginsberg     Title: Attorney-in-Fact

 

[Signature Page to Fourth Amended and Restated Credit Agreement]

 

 

 

 

  EAGLE BULK (DELAWARE) LLC       By: /s/ Alan Ginsberg     Name: Alan Ginsberg
    Title: Attorney-in-Fact

 

  EAGLE MANAGEMENT CONSULTANCY PTE. LTD.       By: /s/ Alan Ginsberg     Name:
Alan Ginsberg     Title: Attorney-in-Fact

 

  EAGLE MANAGEMENT CONSULTANTS LLC       By: /s/ Alan Ginsberg     Name: Alan
Ginsberg     Title: Attorney-in-Fact

 

  EAGLE SHIP MANAGEMENT LLC       By: /s/ Alan Ginsberg     Name: Alan Ginsberg
    Title: Attorney-in-Fact

 

  EAGLE SHIPPING INTERNATIONAL (USA) LLC       By: /s/ Alan Ginsberg     Name:
Alan Ginsberg     Title: Attorney-in-Fact

 

[Signature Page to Fourth Amended and Restated Credit Agreement]

 

 

 

 

  ARRANGER AND BOOKRUNNER     Address for notices: THE ROYAL BANK OF SCOTLAND
PLC      The Royal Bank of Scotland plc   Shipping Business Centre   1 Princes
Street By: /s/ Gauri Ketcher London EC2R 8PB   Name: Gauri Ketcher United
Kingdom   Title: Managing Director     Fax Number: +44 207 106 6550   Attention:
Ship Finance Portfolio Management  

 

[Signature Page to Fourth Amended and Restated Credit Agreement]

 

 

 





 

  ORIGINAL LENDERS     Address for notices: THE ROYAL BANK OF SCOTLAND PLC    
The Royal Bank of Scotland plc   Shipping Business Centre   1 Princes Street By:
/s/ Gauri Ketcher London EC2R 8PB   Name: Gauri Ketcher United Kingdom]   Title:
Managing Director     Fax Number: +44 207 106 6550   Attention:   Ship Finance
Portfolio Management  

 

[Signature Page to Fourth Amended and Restated Credit Agreement]

 

 

 

 

Address for notices: WESTLB AG, LONDON BRANCH     WestLB AG, London Branch      
    Address: WestLB AG, London Branch By: /s/ Maximilien Faré Woolgate Exchange
  Name: Maximilien Faré 25 Basinghall Street   Title: Executive Director London
EC2V 5HA           Fax Number: +44 20 7020 7620 By: /s/ Christian Grane
Attention: Credit Administration   Name: Christian Grane Jutta Brown / Paula
Renouf /   Title: Executive Director William Josephson / Gillian   Greenwood  

 

[Signature Page to Fourth Amended and Restated Credit Agreement]

 

 

 

 

Address for notices: BANK OF CHINA LIMITED, LONDON   BRANCH Bank of China
Limited, London Branch   1 Lothbury     London EC2R 7DB     United Kingdom By:
/s/ Huabin Wang     Name: Huabin Wang Fax Number: +44 20 7282 8899   Title:
Assistant General Manager Attention:   Loan Administration Department     By:
/s/ Zhibin Xie     Name: Zhibin Xie     Title: Head of Corporate Banking

 

[Signature Page to Fourth Amended and Restated Credit Agreement]

 

 

 

 

Address for notices: LLOYDS TSB BANK PLC     Lloyds TSB Bank plc   Princess
House, 1 Suffolk Lane   London EC4R 0AX   United Kingdom By: /s/ Celia Shek    
Name: Celia Shek Attention:   Jason Murray   Title: Associate Director
Specialist Finance BSU    

 

[Signature Page to Fourth Amended and Restated Credit Agreement]

 

 

 

 

Address for notices: SANTANDER ASSET FINANCE PLC     Santander Asset Finance plc
  298 Deansgate   Manchester M3 4HH   United Kingdom By: /s/ Mark McCarthy    
Name: Mark McCarthy Fax Number: +44 (0) 161 953 3517   Title: Head of Shipping
Attention:   The Corporate Admin Manager    

 

[Signature Page to Fourth Amended and Restated Credit Agreement]

 

 

 

 

Address for notices: SUMITOMO MITSUI BANKING   CORPORATION Sumitomo Mitsui
Banking Corporation         Address:  Neo Building,     Rue Montoyer 51, Box 6,
1000 By: /s/ Takeshi Shirai Brussels, Belgium   Name: Takeshi Shirai     Title:
General Manager Fax Number: +32 2 502 07 80       Attention:  Françoise Bouchat
By: /s/ Kazushige Onishi Nadine Boudart   Name: Kazushige Onishi     Title:
Joint General Manager

 

[Signature Page to Fourth Amended and Restated Credit Agreement]

 

 

 

 

Address for notices: CRÉDIT INDUSTRIEL ET COMMERCIAL     Crédit Industriel et
Commercial   520 Madison Avenue   New York, NY 10022 By: /s/ Andrew McKuin USA  
Name: Andrew McKuin     Title: Vice President Fax Number: +1 212 715 4535      
Attention:   Andrew McKuin By: /s/ Edwige Sucher     Name: Edwige Sucher    
Title: Vice President

 

[Signature Page to Fourth Amended and Restated Credit Agreement]

 

 

 

 

  ORIGINAL SWAP BANK     Address for notices: THE ROYAL BANK OF SCOTLAND PLC    
The Royal Bank of Scotland plc   c/o RBS Global Banking & Markets   280
Bishopsgate By: /s/ Gauri Ketcher London EC2M 4RB   Name: Gauri Ketcher United
Kingdom   Title: Managing Director         Fax Number: +44 207 085 5050      
Attention:   Swaps Administration      

 

  SECURITY TRUSTEE     Address for notices: THE ROYAL BANK OF SCOTLAND PLC    
The Royal Bank of Scotland plc   Ground Floor   15 Bishopsgate   London EC2P 2AP
By: /s/ Gauri Ketcher United Kingdom   Name: Gauri Ketcher     Title: Managing
Director Fax Number +44 207 085 4564     Attention:  Syndicated Loans Agency    

 

[Signature Page to Fourth Amended and Restated Credit Agreement]

 

 

 

 

  AGENT     Address for notices: THE ROYAL BANK OF SCOTLAND PLC     in respect
of operational matters (such as drawdowns, interest rate fixing, interest/fee
calculations and payments)     By: /s/ Robert Ottewill The Royal Bank of
Scotland plc   Name: Robert Ottewill Bankside 3   Title: Director 90-100
Southwark Street       London SE1 0SW     United Kingdom           Fax Number
+44 203 043 6688     Attention:  Loans Administration/LAU           in respect
of non-operational matters (such as documentation, covenant compliance,
covenants and waivers etc.)           The Royal Bank of Scotland plc     Ground
Floor     15 Bishopsgate     London EC2P 2AP     United Kingdom           Fax
Number +44 207 085 4564     Attention:  Syndicated Loans Agency    

 

[Signature Page to Fourth Amended and Restated Credit Agreement]

 

 

 

 

EXHIBITS

 

EXHIBIT A

 

FORM OF NOTE

  

PROMISSORY NOTE

 



U.S.$_____________   _____________, 20__

 New York, New York

 

FOR VALUE RECEIVED, the undersigned, EAGLE BULK SHIPPING INC., a Marshall
Islands corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
______________ or its registered assigns (the “Lender”), in lawful money of the
United States of America in immediately available funds at the office of The
Royal Bank of Scotland plc (the “Agent”) located at Ground Floor, 15
Bishopsgate, London EC2P 2AP, United Kingdom on December 31, 2015 the principal
sum of __________________ Dollars (U.S.$______________) or, if less, the then
aggregate unpaid principal amount of all Loans (as defined in the Credit
Agreement) made by the Lender pursuant to the Credit Agreement.

 

The Borrower also promises to pay interest as provided on the unpaid principal
amount hereof in like money at said office from the date hereof until paid at
the rates and at the times provided in Clause 8 of the Credit Agreement.

 

This Note is one of the Notes referred to in the Fourth Amended and Restated
Credit Agreement dated as of June 20, 2012 (as the same may be further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among the Borrower, the other companies and corporations
described therein as Guarantors, the Original Lenders named therein and The
Royal Bank of Scotland plc as Arranger, Bookrunner, Original Swap Bank, Agent
and Security Trustee. Reference is made to the Credit Agreement for provisions
relating to the prepayment, repayment and the acceleration of the maturity
hereof. This Note is also entitled to the benefits of the Finance Documents
referred to therein.

 

The Borrower hereby waives presentment, demand, protest, notice of dishonor and
notice of intent to accelerate in connection with this Note.

 

If an Event of Default (as defined in Clause 26 of the Credit Agreement) shall
occur and be continuing, the principal of and accrued interest on this Note may
become or be declared to be due and payable in the manner and with the effect
provided in the Credit Agreement.

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
APPLICABLE IN THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES).

 

  EAGLE BULK SHIPPING INC.         By:     Name:     Title:  

 

[Exhibit A to Fourth Amended and Restated Credit Agreement]

 

 

 

